 


 HR 3080 ENR: Water Resources Reform and Development Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



fI 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3080 
 
AN ACT 
To provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Water Resources Reform and Development Act of 2014. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition of Secretary. 
TITLE I—Program reforms and streamlining 
Sec. 1001. Vertical integration and acceleration of studies. 
Sec. 1002. Consolidation of studies. 
Sec. 1003. Expedited completion of reports. 
Sec. 1004. Removal of duplicative analyses. 
Sec. 1005. Project acceleration. 
Sec. 1006. Expediting the evaluation and processing of permits. 
Sec. 1007. Expediting approval of modifications and alterations of projects by non-Federal interests. 
Sec. 1008. Expediting hydropower at Corps of Engineers facilities. 
Sec. 1009. Enhanced use of electronic commerce in Federal procurement. 
Sec. 1010. Determination of project completion. 
Sec. 1011. Prioritization. 
Sec. 1012. Transparency in accounting and administrative expenses. 
Sec. 1013. Evaluation of project Partnership Agreements. 
Sec. 1014. Study and construction of water resources development projects by non-Federal interests. 
Sec. 1015. Contributions by non-Federal interests. 
Sec. 1016. Operation and maintenance of certain projects. 
Sec. 1017. Acceptance of contributed funds to increase lock operations. 
Sec. 1018. Credit for in-kind contributions. 
Sec. 1019. Clarification of in-kind credit authority. 
Sec. 1020. Transfer of excess credit. 
Sec. 1021. Crediting authority for federally authorized navigation projects. 
Sec. 1022. Credit in lieu of reimbursement. 
Sec. 1023. Additional contributions by non-Federal interests. 
Sec. 1024. Authority to accept and use materials and services. 
Sec. 1025. Water resources projects on Federal land. 
Sec. 1026. Clarification of impacts to other Federal facilities. 
Sec. 1027. Clarification of munition disposal authorities. 
Sec. 1028. Clarification of mitigation authority. 
Sec. 1029. Clarification of interagency support authorities. 
Sec. 1030. Continuing authority. 
Sec. 1031. Tribal partnership program. 
Sec. 1032. Territories of the United States. 
Sec. 1033. Corrosion prevention. 
Sec. 1034. Advanced modeling technologies. 
Sec. 1035. Recreational access. 
Sec. 1036. Non-Federal plans to provide additional flood risk reduction. 
Sec. 1037. Hurricane and storm damage reduction. 
Sec. 1038. Reduction of Federal costs for hurricane and storm damage reduction projects. 
Sec. 1039. Invasive species. 
Sec. 1040. Fish and wildlife mitigation. 
Sec. 1041. Mitigation status report. 
Sec. 1042. Reports to Congress. 
Sec. 1043. Non-Federal implementation pilot program. 
Sec. 1044. Independent peer review. 
Sec. 1045. Report on surface elevations at drought affected lakes. 
Sec. 1046. Reservoir operations and water supply. 
Sec. 1047. Special use permits. 
Sec. 1048. America the Beautiful National Parks and Federal Recreational Lands Pass program. 
Sec. 1049. Applicability of spill prevention, control, and countermeasure rule. 
Sec. 1050. Namings. 
Sec. 1051. Interstate water agreements and compacts. 
Sec. 1052. Sense of Congress regarding water resources development bills. 
TITLE II—Navigation 
Subtitle A—Inland waterways 
Sec. 2001. Definitions. 
Sec. 2002. Project delivery process reforms. 
Sec. 2003. Efficiency of revenue collection. 
Sec. 2004. Inland waterways revenue studies. 
Sec. 2005. Inland waterways stakeholder roundtable. 
Sec. 2006. Preserving the Inland Waterway Trust Fund. 
Sec. 2007. Inland waterways oversight. 
Sec. 2008. Assessment of operation and maintenance needs of the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway. 
Sec. 2009. Inland waterways riverbank stabilization. 
Sec. 2010. Upper Mississippi River protection. 
Sec. 2011. Corps of Engineers lock and dam energy development. 
Sec. 2012. Restricted areas at Corps of Engineers dams. 
Sec. 2013. Operation and maintenance of fuel taxed inland waterways. 
Subtitle B—Port and Harbor Maintenance 
Sec. 2101. Funding for harbor maintenance programs. 
Sec. 2102. Operation and maintenance of harbor projects. 
Sec. 2103. Consolidation of deep draft navigation expertise. 
Sec. 2104. Remote and subsistence harbors. 
Sec. 2105. Arctic deep draft port development partnerships. 
Sec. 2106. Additional measures at donor ports and energy transfer ports. 
Sec. 2107. Preserving United States harbors. 
TITLE III—Safety Improvements and Addressing Extreme Weather Events 
Subtitle A—Dam Safety 
Sec. 3001. Dam Safety. 
Subtitle B—Levee safety 
Sec. 3011. Systemwide improvement framework. 
Sec. 3012. Management of flood risk reduction projects. 
Sec. 3013. Vegetation management policy. 
Sec. 3014. Levee certifications. 
Sec. 3015. Planning assistance to States. 
Sec. 3016. Levee safety. 
Sec. 3017. Rehabilitation of existing levees. 
Subtitle C—Additional safety improvements and risk reduction measures 
Sec. 3021. Use of innovative materials. 
Sec. 3022. Durability, sustainability, and resilience. 
Sec. 3023. Study on risk reduction. 
Sec. 3024. Management of flood, drought, and storm damage. 
Sec. 3025. Post-disaster watershed assessments. 
Sec. 3026. Hurricane and storm damage reduction study. 
Sec. 3027. Emergency communication of risk. 
Sec. 3028. Safety assurance review. 
Sec. 3029. Emergency response to natural disasters. 
TITLE IV—River Basins and Coastal Areas 
Sec. 4001. River basin commissions. 
Sec. 4002. Mississippi River. 
Sec. 4003. Missouri River. 
Sec. 4004. Arkansas River. 
Sec. 4005. Columbia Basin. 
Sec. 4006. Rio Grande. 
Sec. 4007. Northern Rockies headwaters. 
Sec. 4008. Rural Western water. 
Sec. 4009. North Atlantic Coastal Region. 
Sec. 4010. Chesapeake Bay. 
Sec. 4011. Louisiana coastal area. 
Sec. 4012. Red River Basin. 
Sec. 4013. Technical corrections. 
Sec. 4014. Ocean and coastal resiliency. 
TITLE V—Water infrastructure financing 
Subtitle A—State Water Pollution Control Revolving Funds 
Sec. 5001. General authority for capitalization grants. 
Sec. 5002. Capitalization grant agreements. 
Sec. 5003. Water pollution control revolving loan funds. 
Sec. 5004. Requirements. 
Sec. 5005. Report on the allotment of funds. 
Sec. 5006. Effective date. 
Subtitle B—General provisions 
Sec. 5011. Watershed pilot projects. 
Sec. 5012. Definition of treatment works. 
Sec. 5013. Funding for Indian programs. 
Sec. 5014. Water infrastructure public-private partnership pilot program. 
Subtitle C—Innovative financing pilot projects 
Sec. 5021. Short title. 
Sec. 5022. Definitions. 
Sec. 5023. Authority to provide assistance. 
Sec. 5024. Applications. 
Sec. 5025. Eligible entities. 
Sec. 5026. Projects eligible for assistance. 
Sec. 5027. Activities eligible for assistance. 
Sec. 5028. Determination of eligibility and project selection. 
Sec. 5029. Secured loans. 
Sec. 5030. Program administration. 
Sec. 5031. State, tribal, and local permits. 
Sec. 5032. Regulations. 
Sec. 5033. Funding. 
Sec. 5034. Reports on pilot program implementation. 
Sec. 5035. Requirements. 
TITLE VI—Deauthorization and backlog prevention 
Sec. 6001. Deauthorization of inactive projects. 
Sec. 6002. Review of Corps of Engineers assets. 
Sec. 6003. Backlog prevention. 
Sec. 6004. Deauthorizations. 
Sec. 6005. Land conveyances. 
TITLE VII—Water resources infrastructure 
Sec. 7001. Annual report to Congress. 
Sec. 7002. Authorization of final feasibility studies. 
Sec. 7003. Authorization of project modifications recommended by the Secretary. 
Sec. 7004. Expedited consideration in the House and Senate. 
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army. 
IProgram reforms and streamlining 
1001.Vertical integration and acceleration of studies 
(a)In generalTo the extent practicable, a feasibility study initiated by the Secretary, after the date of enactment of this Act, under section 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)) shall— 
(1)result in the completion of a final feasibility report not later than 3 years after the date of initiation; 
(2)have a maximum Federal cost of $3,000,000; and 
(3)ensure that personnel from the district, division, and headquarters levels of the Corps of Engineers concurrently conduct the review required under that section. 
(b)ExtensionIf the Secretary determines that a feasibility study described in subsection (a) will not be conducted in accordance with subsection (a), the Secretary, not later than 30 days after the date of making the determination, shall— 
(1)prepare an updated feasibility study schedule and cost estimate; 
(2)notify the non-Federal feasibility cost-sharing partner that the feasibility study has been delayed; and 
(3)provide written notice to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives as to the reasons the requirements of subsection (a) are not attainable. 
(c)Termination of authorizationA feasibility study for which the Secretary has issued a determination under subsection (b) is not authorized after the last day of the 1-year period beginning on the date of the determination if the Secretary has not completed the study on or before such last day. 
(d)Exception 
(1)In generalNotwithstanding the requirements of subsection (c), the Secretary may extend the timeline of a study by a period not to exceed 3 years, if the Secretary determines that the feasibility study is too complex to comply with the requirements of subsections (a) and (c). 
(2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsections (a) and (c), the Secretary shall consider— 
(A)the type, size, location, scope, and overall cost of the project; 
(B)whether the project will use any innovative design or construction techniques; 
(C)whether the project will require significant action by other Federal, State, or local agencies; 
(D)whether there is significant public dispute as to the nature or effects of the project; and 
(E)whether there is significant public dispute as to the economic or environmental costs or benefits of the project. 
(3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide written notice to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives as to the results of that determination, including an identification of the specific 1 or more factors used in making the determination that the project is complex. 
(4)LimitationThe Secretary shall not extend the timeline for a feasibility study for a period of more than 7 years, and any feasibility study that is not completed before that date shall no longer be authorized. 
(e)ReviewsNot later than 90 days after the date of the initiation of a study described in subsection (a) for a project, the Secretary shall— 
(1)take all steps necessary to initiate the process for completing federally mandated reviews that the Secretary is required to complete as part of the study, including the environmental review process under section 1005; 
(2)convene a meeting of all Federal, tribal, and State agencies identified under section 2045(e) of the Water Resources Development Act of 2007 (33 U.S.C. 2348(e)) that may be required by law to conduct or issue a review, analysis, or opinion on or to make a determination concerning a permit or license for the study; and 
(3)take all steps necessary to provide information that will enable required reviews and analyses related to the project to be conducted by other agencies in a thorough and timely manner. 
(f)Interim reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that describes— 
(1)the status of the implementation of the planning process under this section, including the number of participating projects; 
(2)a review of project delivery schedules, including a description of any delays on those studies participating in the planning process under this section; and 
(3)any recommendations for additional authority necessary to support efforts to expedite the feasibility study process for water resource projects. 
(g)Final reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that describes— 
(1)the status of the implementation of this section, including a description of each feasibility study subject to the requirements of this section; 
(2)the amount of time taken to complete each feasibility study; and 
(3)any recommendations for additional authority necessary to support efforts to expedite the feasibility study process, including an analysis of whether the limitation established by subsection (a)(2) needs to be adjusted to address the impacts of inflation. 
1002.Consolidation of studies 
(a)In general 
(1)RepealSection 905(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(b)) is repealed. 
(2)Conforming amendmentSection 905(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)(1)) is amended by striking perform a reconnaissance study and. 
(b)Contents of feasibility reportsSection 905(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)(2)) is amended by adding at the end the following: A feasibility report shall include a preliminary analysis of the Federal interest and the costs, benefits, and environmental impacts of the project.. 
(c)Feasibility studiesSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by adding at the end the following: 
 
(g)Detailed project schedule 
(1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall determine a set of milestones needed for the completion of a feasibility study under this subsection, including all major actions, report submissions and responses, reviews, and comment periods. 
(2)Detailed project schedule milestonesEach District Engineer shall, to the maximum extent practicable, establish a detailed project schedule, based on full funding capability, that lists all deadlines for milestones relating to feasibility studies in the District developed by the Secretary under paragraph (1). 
(3)Non-Federal interest notificationEach District Engineer shall submit by certified mail the detailed project schedule under paragraph (2) to each relevant non-Federal interest— 
(A)for projects that have received funding from the General Investigations Account of the Corps of Engineers in the period beginning on October 1, 2009, and ending on the date of enactment of this subsection, not later than 180 days after the establishment of milestones under paragraph (1); and 
(B)for projects for which a feasibility cost-sharing agreement is executed after the establishment of milestones under paragraph (1), not later than 90 days after the date on which the agreement is executed. 
(4)Congressional and public notificationBeginning in the first full fiscal year after the date of enactment of this subsection, the Secretary shall— 
(A)submit an annual report that lists all detailed project schedules under paragraph (2) and an explanation of any missed deadlines to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)make publicly available, including on the Internet, a copy of the annual report described in subparagraph (A) not later than 14 days after date on which a report is submitted to Congress. 
(5)Failure to ActIf a District Engineer fails to meet any of the deadlines in the project schedule under paragraph (2), the District Engineer shall— 
(A)not later than 30 days after each missed deadline, submit to the non-Federal interest a report detailing— 
(i)why the District Engineer failed to meet the deadline; and 
(ii)a revised project schedule reflecting amended deadlines for the feasibility study; and 
(B)not later than 30 days after each missed deadline, make publicly available, including on the Internet, a copy of the amended project schedule described in subparagraph (A)(ii)..  
(d)ApplicabilityThe Secretary shall continue to carry out a study for which a reconnaissance level investigation has been initiated before the date of enactment of this Act as if this section, including the amendments made by this section, had not been enacted. 
1003.Expedited completion of reportsThe Secretary shall— 
(1)expedite the completion of any on-going feasibility study for a project initiated before the date of enactment of this Act; and 
(2)if the Secretary determines that the project is justified in a completed report, proceed directly to preconstruction planning, engineering, and design of the project in accordance with section 910 of the Water Resources Development Act of 1986 (33 U.S.C. 2287). 
1004.Removal of duplicative analysesSection 911 of the Water Resources Development Act of 1986 (33 U.S.C. 2288) is repealed. 
1005.Project acceleration 
(a)Project acceleration 
(1)AmendmentSection 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348) is amended to read as follows: 
 
2045.Project acceleration 
(a)DefinitionsIn this section: 
(1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(2)Environmental review process 
(A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study. 
(B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study required for a project study under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a project study under applicable Federal laws (including regulations). 
(4)Federal lead agencyThe term Federal lead agency means the Corps of Engineers. 
(5)ProjectThe term project means a water resources development project to be carried out by the Secretary. 
(6)Project sponsorThe term project sponsor has the meaning given the term non-Federal interest in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)). 
(7)Project studyThe term project study means a feasibility study for a project carried out pursuant to section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282). 
(b)Applicability 
(1)In generalThis section— 
(A)shall apply to each project study that is initiated after the date of enactment of the Water Resources Reform and Development Act of 2014 and for which an environmental impact statement is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(B)may be applied, to the extent determined appropriate by the Secretary, to other project studies initiated after such date of enactment and for which an environmental review process document is prepared under that Act. 
(2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under this section may be satisfied, for the conduct of an environmental review process for a project study, a class of project studies, or a program of project studies. 
(3)List of project studies 
(A)In generalThe Secretary shall annually prepare, and make publicly available, a separate list of each study that the Secretary has determined— 
(i)meets the standards described in paragraph (1); and 
(ii)does not have adequate funding to make substantial progress toward the completion of the project study. 
(B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description of the estimated amounts necessary to make substantial progress on the project study. 
(c)Project review process 
(1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the development of project studies. 
(2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any review, analysis, opinion, statement, permit, license, or other approval or decision issued or made by a Federal, State, or local governmental agency or an Indian tribe for a project study described in subsection (b) be conducted, to the maximum extent practicable, concurrently with any other applicable governmental agency or Indian tribe. 
(3)TimingThe coordinated environmental review process under this subsection shall be completed not later than the date on which the Secretary, in consultation and concurrence with the agencies identified under subsection (e), establishes with respect to the project study. 
(d)Lead agencies 
(1)Joint lead agencies 
(A)In generalAt the discretion of the Secretary and subject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of section 1506.8 of title 40, Code of Federal Regulations (or successor regulations), including the concurrence of the proposed joint lead agency, a project sponsor may serve as the joint lead agency. 
(B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may— 
(i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency for purposes of preparing any environmental document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(ii)prepare any environmental review process document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) required in support of any action or approval by the Secretary if— 
(I)the Secretary provides guidance in the preparation process and independently evaluates that document; 
(II)the project sponsor complies with all requirements applicable to the Secretary under— 
(aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(bb)any regulation implementing that Act; and 
(cc)any other applicable Federal law; and 
(III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or makes any approval based on that document, regardless of whether the action or approval of the Secretary results in Federal funding. 
(2)DutiesThe Secretary shall ensure that— 
(A)the project sponsor complies with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the project sponsor in accordance with this subsection; and 
(B)any environmental document prepared by the project sponsor is appropriately supplemented to address any changes to the project the Secretary determines are necessary. 
(3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by any Federal agency making any determination related to the project study to the same extent that the Federal agency could adopt or use a document prepared by another Federal agency under— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations). 
(4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency shall have authority and responsibility— 
(A)to take such actions as are necessary and proper and within the authority of the Federal lead agency to facilitate the expeditious resolution of the environmental review process for the project study; and 
(B)to prepare or ensure that any required environmental impact statement or other environmental review document for a project study required to be completed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in accordance with this section and applicable Federal law. 
(e)Participating and cooperating agencies 
(1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary shall identify, as early as practicable in the environmental review process, all Federal, State, and local government agencies and Indian tribes that may— 
(A)have jurisdiction over the project; 
(B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or 
(C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study. 
(2)State authorityIf the environmental review process is being implemented by the Secretary for a project study within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that— 
(A)have jurisdiction over the project; 
(B)are required to conduct or issue a review, analysis, opinion, or statement for the project study; or 
(C)are required to make a determination on issuing a permit, license, or other approval or decision for the project study. 
(3)Invitation 
(A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process, any agency identified under paragraph (1) to become a participating or cooperating agency, as applicable, in the environmental review process for the project study. 
(B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response to the invitation shall be submitted, which may be extended by the Federal lead agency for good cause. 
(4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the Water Resources Reform and Development Act of 2014) shall govern the identification and the participation of a cooperating agency. 
(5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental review process for a project study shall be designated as a cooperating agency by the Federal lead agency unless the invited agency informs the Federal lead agency, in writing, by the deadline specified in the invitation that the invited agency— 
(A) 
(i) 
(I)has no jurisdiction or authority with respect to the project; 
(II)has no expertise or information relevant to the project; or 
(III)does not have adequate funds to participate in the project; and 
(ii)does not intend to submit comments on the project; or 
(B)does not intend to submit comments on the project. 
(6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established under this section. 
(7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the participating or cooperating agency— 
(A)supports a proposed project; or 
(B)has any jurisdiction over, or special expertise with respect to evaluation of, the project. 
(8)Concurrent reviewsEach participating or cooperating agency shall— 
(A)carry out the obligations of that agency under other applicable law concurrently and in conjunction with the required environmental review process, unless doing so would prevent the participating or cooperating agency from conducting needed analysis or otherwise carrying out those obligations; and 
(B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner. 
(f)Programmatic compliance 
(1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the environmental review process that— 
(A)eliminates repetitive discussions of the same issues; 
(B)focuses on the actual issues ripe for analyses at each level of review; 
(C)establishes a formal process for coordinating with participating and cooperating agencies, including the creation of a list of all data that is needed to carry out an environmental review process; and 
(D)complies with— 
(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(ii)all other applicable laws. 
(2)RequirementsIn carrying out paragraph (1), the Secretary shall— 
(A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State, and local governmental agencies, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches; 
(B)emphasize the importance of collaboration among relevant Federal, State, and local governmental agencies, and Indian tribes in undertaking programmatic reviews, especially with respect to including reviews with a broad geographical scope; 
(C)ensure that the programmatic reviews— 
(i)promote transparency, including of the analyses and data used in the environmental review process, the treatment of any deferred issues raised by Federal, State, and local governmental agencies, Indian tribes, or the public, and the temporal and special scales to be used to analyze those issues; 
(ii)use accurate and timely information in the environmental review process, including— 
(I)criteria for determining the general duration of the usefulness of the review; and 
(II)the timeline for updating any out-of-date review; 
(iii)describe— 
(I)the relationship between programmatic analysis and future tiered analysis; and 
(II)the role of the public in the creation of future tiered analysis; and 
(iv)are available to other relevant Federal, State, and local governmental agencies, Indian tribes, and the public; 
(D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and 
(E)address any comments received under subparagraph (D). 
(g)Coordinated reviews 
(1)Coordination plan 
(A)Establishment 
(i)In generalThe Federal lead agency shall, after consultation with and with the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, establish a plan for coordinating public and agency participation in, and comment on, the environmental review process for a project study or a category of project studies. 
(ii)IncorporationThe plan established under clause (i) shall be incorporated into the project schedule milestones set under section 905(g)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(g)(2)). 
(B)Schedule 
(i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a draft environmental impact statement, the Federal lead agency, after consultation with and the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, shall establish, as part of the coordination plan established in subparagraph (A), a schedule for completion of the environmental review process for the project study. 
(ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as— 
(I)the responsibilities of participating and cooperating agencies under applicable laws; 
(II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and State agencies, as applicable; 
(III)the overall size and complexity of the project; 
(IV)the overall schedule for and cost of the project; and 
(V)the sensitivity of the natural and historical resources that could be affected by the project. 
(iii)ModificationsThe Secretary may— 
(I)lengthen a schedule established under clause (i) for good cause; and 
(II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and the project sponsor or joint lead agency, as applicable. 
(iv)DisseminationA copy of a schedule established under clause (i) shall be— 
(I)provided to each participating and cooperating agency and the project sponsor or joint lead agency, as applicable; and 
(II)made available to the public. 
(2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the environmental review process for a project study: 
(A)Draft environmental impact statementsFor comments by Federal and States agencies and the public on a draft environmental impact statement, a period of not more than 60 days after publication in the Federal Register of notice of the date of public availability of the draft environmental impact statement, unless— 
(i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or joint lead agency, as applicable, and all participating and cooperating agencies; or 
(ii)the deadline is extended by the Federal lead agency for good cause. 
(B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments in the environmental review process, a period of not more than 30 days after the date on which the materials on which comment is requested are made available, unless— 
(i)a different deadline is established by agreement of the Federal lead agency, the project sponsor, or joint lead agency, as applicable, and all participating and cooperating agencies; or 
(ii)the deadline is extended by the Federal lead agency for good cause. 
(3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the issuance or denial of a permit or license, is required to be made by the date described in subsection (h)(5)(B)(ii), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives— 
(A)as soon as practicable after the 180-day period described in subsection (h)(5)(B)(ii), an initial notice of the failure of the Federal agency to make the decision; and 
(B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the project study have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice. 
(4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental review process under applicable Federal law (including regulations). 
(5)Transparency Reporting 
(A)Reporting requirementsNot later than 1 year after the date of enactment of the Water Resources Reform and Development Act of 2014, the Secretary shall establish and maintain an electronic database and, in coordination with other Federal and State agencies, issue reporting requirements to make publicly available the status and progress with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et. seq.) and any other Federal, State, or local approval or action required for a project study for which this section is applicable. 
(B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall publish the status and progress of any Federal, State, or local decision, action, or approval required under applicable laws for each project study for which this section is applicable. 
(h)Issue identification and resolution 
(1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review process or result in the denial of any approval required for the project study under applicable laws. 
(2)Federal lead agency responsibilities 
(A)In generalThe Federal lead agency shall make information available to the cooperating agencies and participating agencies as early as practicable in the environmental review process regarding the environmental and socioeconomic resources located within the project area and the general locations of the alternatives under consideration. 
(B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic information systems mapping. 
(3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies shall identify, as early as practicable, any issues of concern regarding the potential environmental or socioeconomic impacts of the project, including any issues that could substantially delay or prevent an agency from granting a permit or other approval that is needed for the project study. 
(4)Accelerated issue resolution and elevation 
(A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall convene an issue resolution meeting with the relevant participating and cooperating agencies and the project sponsor or joint lead agency, as applicable, to resolve issues that may— 
(i)delay completion of the environmental review process; or 
(ii)result in denial of any approval required for the project study under applicable laws. 
(B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on which the Secretary receives the request for the meeting, unless the Secretary determines that there is good cause to extend that deadline. 
(C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant participating and cooperating agencies of the request, including the issue to be resolved and the date for the meeting. 
(D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30 day-period beginning on the date of a meeting under this paragraph and a determination is made by the Secretary that all information necessary to resolve the issue has been obtained, the Secretary shall forward the dispute to the heads of the relevant agencies for resolution. 
(E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under subparagraph (A). 
(5)Financial penalty provisions 
(A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the environmental review process on an expeditious basis using the shortest existing applicable process. 
(B)Failure to decide 
(i)In generalIf a Federal jurisdictional agency fails to render a decision required under any Federal law relating to a project study that requires the preparation of an environmental impact statement or environmental assessment, including the issuance or denial of a permit, license, statement, opinion, or other approval by the date described in clause (ii), the amount of funds made available to support the office of the head of the Federal jurisdictional agency shall be reduced by an amount of funding equal to the amounts specified in subclause (I) or (II) and those funds shall be made available to the division of the Federal jurisdictional agency charged with rendering the decision by not later than 1 day after the applicable date under clause (ii), and once each week thereafter until a final decision is rendered, subject to subparagraph (C)— 
(I)$20,000 for any project study requiring the preparation of an environmental assessment or environmental impact statement; or 
(II)$10,000 for any project study requiring any type of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or environmental impact statement. 
(ii)Description of dateThe date referred to in clause (i) is the later of— 
(I)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and 
(II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(C)Limitations 
(i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed, in any fiscal year, an amount equal to 1 percent of the funds made available for the applicable agency office. 
(ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a decision by an applicable deadline shall not exceed an amount equal to 5 percent of the funds made available for the applicable agency office for that fiscal year. 
(iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial penalties assessed against each applicable agency office under the Water Resources Reform and Development Act of 2014 and any other Federal law as a result of a failure of the agency to make a decision by an applicable deadline for environmental review, including the total amount transferred under this paragraph, shall not exceed an amount equal to 9.5 percent of the funds made available for the agency office for that fiscal year. 
(D)No fault of agency 
(i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in subparagraph (A) notifies, with a supporting explanation, the Federal lead agency, cooperating agencies, and project sponsor, as applicable, that— 
(I)the agency has not received necessary information or approvals from another entity in a manner that affects the ability of the agency to meet any requirements under Federal, State, or local law; 
(II)significant new information, including from public comments, or circumstances, including a major modification to an aspect of the project, requires additional analysis for the agency to make a decision on the project application; or 
(III)the agency lacks the financial resources to complete the review under the scheduled time frame, including a description of the number of full-time employees required to complete the review, the amount of funding required to complete the review, and a justification as to why not enough funding is available to complete the review by the deadline. 
(ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall— 
(I)conduct a financial audit to review the notice; and 
(II)not later than 90 days after the date on which the review described in subclause (I) is completed, submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the notice. 
(E)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram funds to the office of the head of the agency, or equivalent office, to reimburse that office for the loss of the funds. 
(F)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or tribal law. 
(i)Memorandum of Agreements for Early Coordination 
(1)Sense of CongressIt is the sense of Congress that— 
(A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process should cooperate with each other, State agencies, and Indian tribes on environmental review and project delivery activities at the earliest practicable time to avoid delays and duplication of effort later in the process, prevent potential conflicts, and ensure that planning and project development decisions reflect environmental values; and 
(B)the cooperation referred to in subparagraph (A) should include the development of policies and the designation of staff that advise planning agencies and project sponsors of studies or other information foreseeably required for later Federal action and early consultation with appropriate State and local agencies and Indian tribes. 
(2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process, shall, to the maximum extent practicable and appropriate, as determined by the agencies, provide technical assistance to the State or project sponsor in carrying out early coordination activities. 
(3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, Indian tribe, State and local governments, and other appropriate entities to carry out the early coordination activities, including providing technical assistance in identifying potential impacts and mitigation issues in an integrated fashion. 
(j)LimitationsNothing in this section preempts or interferes with— 
(1)any obligation to comply with the provisions of any Federal law, including— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(B)any other Federal environmental law; 
(2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State; 
(3)any requirement for seeking, considering, or responding to public comment; or 
(4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects. 
(k)Timing of claims 
(1)Timing 
(A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of a permit, license, or other approval issued by a Federal agency for a project study shall be barred unless the claim is filed not later than 3 years after publication of a notice in the Federal Register announcing that the permit, license, or other approval is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law that allows judicial review. 
(B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or other approval. 
(2)New information 
(A)In generalThe Secretary shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under title 40, Code of Federal Regulations (including successor regulations). 
(B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document, if required under this section, shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the action shall be 3 years after the date of publication of a notice in the Federal Register announcing the action relating to such supplemental environmental impact statement or other environmental document. 
(l)Categorical exclusions 
(1)In generalNot later than 180 days after the date of enactment of the Water Resources Reform and Development Act of 2014, the Secretary shall— 
(A)survey the use by the Corps of Engineers of categorical exclusions in projects since 2005; 
(B)publish a review of the survey that includes a description of— 
(i)the types of actions that were categorically excluded or could be the basis for developing a new categorical exclusion; and 
(ii)any requests previously received by the Secretary for new categorical exclusions; and 
(C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions. 
(2)New categorical exclusionsNot later than 1 year after the date of enactment of the Water Resources Reform and Development Act of 2014, if the Secretary has identified a category of activities that merit establishing a categorical exclusion that did not exist on the day before the date of enactment of the Water Resources Reform and Development Act of 2014 based on the review under paragraph (1), the Secretary shall publish a notice of proposed rulemaking to propose that new categorical exclusion, to the extent that the categorical exclusion meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation). 
(m)Review of project acceleration reforms 
(1)In generalThe Comptroller General of the United States shall— 
(A)assess the reforms carried out under this section; and 
(B)not later than 5 years and not later than 10 years after the date of enactment of the Water Resources Reform and Development Act of 2014, submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the results of the assessment. 
(2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out under this section on— 
(A)project delivery; 
(B)compliance with environmental laws; and 
(C)the environmental impact of projects. 
(n)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and expediting the planning and environmental review process. 
(o)Implementation guidanceThe Secretary shall prepare, in consultation with the Council on Environmental Quality and other Federal agencies with jurisdiction over actions or resources that may be impacted by a project, guidance documents that describe the coordinated environmental review processes that the Secretary intends to use to implement this section for the planning of projects, in accordance with the civil works program of the Corps of Engineers and all applicable law.. 
(2)Clerical amendmentThe table of contents contained in section 1(b) of the Water Resources Development Act of 2007 (121 Stat. 1042) is amended by striking the item relating to section 2045 and inserting the following: 
 
 
Sec. 2045. Project acceleration.. 
(b)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a water resources project that is in operation or under construction when damaged by an event or incident that results in a declaration by the President of a major disaster or emergency pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary shall treat such repair, reconstruction, or rehabilitation activity as a class of action categorically excluded from the requirements relating to environmental assessments or environmental impact statements under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), if the repair or reconstruction activity is— 
(1)in the same location with the same capacity, dimensions, and design as the original water resources project as before the declaration described in this section; and 
(2)commenced within a 2-year period beginning on the date of a declaration described in this subsection. 
1006.Expediting the evaluation and processing of permitsSection 214 of the Water Resources Development Act of 2000 (Public Law 106–541; 33 U.S.C. 2201 note) is amended— 
(1)in subsection (a)— 
(A)by striking (a) In general.—The Secretary and inserting the following: 
 
(a)Funding to process permits 
(1)DefinitionsIn this subsection: 
(A)Natural gas companyThe term natural gas company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451), except that the term also includes a person engaged in the transportation of natural gas in intrastate commerce. 
(B)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451). 
(2)Permit processingThe Secretary; 
(B)in paragraph (2) (as so designated)— 
(i)by inserting or a public-utility company or natural gas company after non-Federal public entity; and 
(ii)by inserting or company after that entity; and 
(C)by adding at the end the following: 
 
(3)Limitation for public-utility and natural gas companiesThe authority provided under paragraph (2) to a public-utility company or natural gas company shall expire on the date that is 7 years after the date of enactment of this paragraph. 
(4)Effect on other entitiesTo the maximum extent practicable, the Secretary shall ensure that expediting the evaluation of a permit through the use of funds accepted and expended under this section does not adversely affect the timeline for evaluation (in the Corps district in which the project or activity is located) of permits under the jurisdiction of the Department of the Army of other entities that have not contributed funds under this section. 
(5)GAO studyNot later than 4 years after the date of enactment of this paragraph, the Comptroller General of the United States shall carry out a study of the implementation by the Secretary of the authority provided under paragraph (2) to public-utility companies and natural gas companies.; and 
(2)by striking subsections (d) and (e) and inserting the following: 
 
(d)Public availability 
(1)In generalThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public in a common format, including on the Internet, and in a manner that distinguishes final permit decisions under this section from other final actions of the Secretary. 
(2)Decision documentThe Secretary shall— 
(A)use a standard decision document for evaluating all permits using funds accepted under this section; and 
(B)make the standard decision document, along with all final permit decisions, available to the public, including on the Internet. 
(3)AgreementsThe Secretary shall make all active agreements to accept funds under this section available on a single public Internet site. 
(e)Reporting 
(1)In generalThe Secretary shall prepare an annual report on the implementation of this section, which, at a minimum, shall include for each district of the Corps of Engineers that accepts funds under this section— 
(A)a comprehensive list of any funds accepted under this section during the previous fiscal year; 
(B)a comprehensive list of the permits reviewed and approved using funds accepted under this section during the previous fiscal year, including a description of the size and type of resources impacted and the mitigation required for each permit; and 
(C)a description of the training offered in the previous fiscal year for employees that is funded in whole or in part with funds accepted under this section. 
(2)SubmissionNot later than 90 days after the end of each fiscal year, the Secretary shall— 
(A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the annual report described in paragraph (1); and 
(B)make each report received under subparagraph (A) available on a single publicly accessible Internet site.. 
1007.Expediting approval of modifications and alterations of projects by non-Federal interests 
(a)Section 14 application definedIn this section, the term section 14 application means an application submitted by an applicant to the Secretary requesting permission for the temporary occupation or use of a public work, or the alteration or permanent occupation or use of a public work, under section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899) (33 U.S.C. 408). 
(b)ReviewNot later than 1 year after the date of enactment of this Act, the Secretary, after providing notice and an opportunity for comment, shall establish a process for the review of section 14 applications in a timely and consistent manner. 
(c)Benchmark goals 
(1)Establishment of benchmark goalsIn carrying out subsection (b), the Secretary shall— 
(A)establish benchmark goals for determining the amount of time it should take the Secretary to determine whether a section 14 application is complete; 
(B)establish benchmark goals for determining the amount of time it should take the Secretary to approve or disapprove a section 14 application; and 
(C)to the extent practicable, use such benchmark goals to make a decision on section 14 applications in a timely and consistent manner. 
(2)Benchmark goals 
(A)Benchmark goals for determining whether section 14 applications are completeTo the extent practicable, the benchmark goals established under paragraph (1) shall provide that— 
(i)the Secretary reach a decision on whether a section 14 application is complete not later than 15 days after the date of receipt of the application; and 
(ii)if the Secretary determines that a section 14 application is not complete, the Secretary promptly notify the applicant of the specific information that is missing or the analysis that is needed to complete the application. 
(B)Benchmark goals for reviewing completed applicationsTo the extent practicable, the benchmark goals established under paragraph (1) shall provide that— 
(i)the Secretary generally approve or disapprove a completed section 14 application not later than 45 days after the date of receipt of the completed application; and 
(ii)in a case in which the Secretary determines that additional time is needed to review a completed section 14 application due to the type, size, cost, complexity, or impacts of the actions proposed in the application, the Secretary generally approve or disapprove the application not later than 180 days after the date of receipt of the completed application. 
(3)NoticeIn any case in which the Secretary determines that it will take the Secretary more than 45 days to review a completed section 14 application, the Secretary shall— 
(A)provide written notification to the applicant; and 
(B)include in the written notice a best estimate of the Secretary as to the amount of time required for completion of the review. 
(d)Failure To achieve benchmark goalsIn any case in which the Secretary fails make a decision on a section 14 application in accordance with the process established under this section, the Secretary shall provide written notice to the applicant, including a detailed description of— 
(1)why the Secretary failed to make a decision in accordance with such process; 
(2)the additional actions required before the Secretary will issue a decision; and 
(3)the amount of time the Secretary will require to issue a decision. 
(e)Notification 
(1)Submission to CongressThe Secretary shall provide a copy of any written notice provided under subsection (d) to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(2)Public availabilityThe Secretary shall maintain a publicly available database, including on the Internet, on— 
(A)all section 14 applications received by the Secretary; and 
(B)the current status of such applications. 
1008.Expediting hydropower at Corps of Engineers facilities 
(a)PolicyCongress declares that it is the policy of the United States that— 
(1)the development of non-Federal hydroelectric power at Corps of Engineers civil works projects, including locks and dams, shall be given priority; 
(2)Corps of Engineers approval of non-Federal hydroelectric power at Corps of Engineers civil works projects, including permitting required under section 14 of the Act of March 3, 1899 (33 U.S.C. 408), shall be completed by the Corps of Engineers in a timely and consistent manner; and 
(3)approval of hydropower at Corps of Engineers civil works projects shall in no way diminish the other priorities and missions of the Corps of Engineers, including authorized project purposes and habitat and environmental protection. 
(b)ReportNot later than 2 years after the date of enactment of this Act and biennially thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that, at a minimum, shall include— 
(1)a description of initiatives carried out by the Secretary to encourage the development of hydroelectric power by non-Federal entities at Corps of Engineers civil works projects; 
(2)a list of all new hydroelectric power activities by non-Federal entities approved at Corps of Engineers civil works projects in that fiscal year, including the length of time the Secretary needed to approve those activities; 
(3)a description of the status of each pending application from non-Federal entities for approval to develop hydroelectric power at Corps of Engineers civil works projects; 
(4)a description of any benefits or impacts to the environment, recreation, or other uses associated with Corps of Engineers civil works projects at which non-Federal entities have developed hydroelectric power in the previous fiscal year; and 
(5)the total annual amount of payments or other services provided to the Corps of Engineers, the Treasury, and any other Federal agency as a result of approved non-Federal hydropower projects at Corps of Engineers civil works projects. 
1009.Enhanced use of electronic commerce in Federal procurement 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report describing the actions of the Secretary in carrying out section 2301 of title 41, United States Code, regarding the use of electronic commerce in Federal procurement. 
(b)ContentsThe report submitted under subsection (a) shall include, with respect to the 2 fiscal years most recently ended before the fiscal year in which the report is submitted— 
(1)an identification of the number, type, and dollar value of procurement solicitations with respect to which the public was permitted to respond to the solicitation electronically, which shall differentiate between solicitations that allowed full or partial electronic submission; 
(2)an analysis of the information provided under paragraph (1) and actions that could be taken by the Secretary to refine and improve the use of electronic submission for procurement solicitation responses; 
(3)an analysis of the potential benefits of and obstacles to full implementation of electronic submission for procurement solicitation responses, including with respect to cost savings, error reduction, paperwork reduction, increased bidder participation, and competition, and expanded use of electronic bid data collection for cost-effective contract management and timely reporting; and 
(4)an analysis of the options and technologies available to facilitate expanded implementation of electronic submission for procurement solicitation responses and the suitability of each option and technology for contracts of various types and sizes. 
1010.Determination of project completion 
(a)In generalThe Secretary shall notify the applicable non-Federal interest when construction of a water resources project or a functional portion of the project is completed so the non-Federal interest may commence responsibilities, as applicable, for operating and maintaining the project. 
(b)Non-Federal interest appeal of determination 
(1)In generalNot later than 7 days after receiving a notification under subsection (a), the non-Federal interest may appeal the completion determination of the Secretary in writing with a detailed explanation of the basis for questioning the completeness of the project or functional portion of the project. 
(2)Independent review 
(A)In generalOn notification that a non-Federal interest has submitted an appeal under paragraph (1), the Secretary shall contract with 1 or more independent, non-Federal experts to evaluate whether the applicable water resources project or functional portion of the project is complete. 
(B)TimelineAn independent review carried out under subparagraph (A) shall be completed not later than 180 days after the date on which the Secretary receives an appeal from a non-Federal interest under paragraph (1). 
1011.Prioritization 
(a)Prioritization of hurricane and storm damage risk reduction efforts 
(1)PriorityFor authorized projects and ongoing feasibility studies with a primary purpose of hurricane and storm damage risk reduction, the Secretary shall give funding priority to projects and ongoing studies that— 
(A)address an imminent threat to life and property; 
(B)prevent storm surge from inundating populated areas; 
(C)prevent the loss of coastal wetlands that help reduce the impact of storm surge; 
(D)protect emergency hurricane evacuation routes or shelters; 
(E)prevent adverse impacts to publicly owned or funded infrastructure and assets; 
(F)minimize disaster relief costs to the Federal Government; and 
(G)address hurricane and storm damage risk reduction in an area for which the President declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). 
(2)Expedited consideration of currently authorized projectsNot later than 180 days after the date of enactment of this Act, the Secretary shall— 
(A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a list of all— 
(i)ongoing hurricane and storm damage reduction feasibility studies that have signed feasibility cost-share agreements and have received Federal funds since 2009; and 
(ii)authorized hurricane and storm damage reduction projects that— 
(I)have been authorized for more than 20 years but are less than 75 percent complete; or 
(II)are undergoing a post-authorization change report, general reevaluation report, or limited reevaluation report; 
(B)identify those projects on the list required under subparagraph (A) that meet the criteria described in paragraph (1); and 
(C)provide a plan for expeditiously completing the projects identified under subparagraph (B), subject to available funding. 
(b)Prioritization of ecosystem restoration effortsFor authorized projects with a primary purpose of ecosystem restoration, the Secretary shall give funding priority to projects— 
(1)that— 
(A)address an identified threat to public health, safety, or welfare; 
(B)preserve or restore ecosystems of national significance; or 
(C)preserve or restore habitats of importance for federally protected species, including migratory birds; and 
(2)for which the restoration activities will contribute to other ongoing or planned Federal, State, or local restoration initiatives. 
1012.Transparency in accounting and administrative expenses 
(a)In generalOn the request of a non-Federal interest, the Secretary shall provide to the non-Federal interest a detailed accounting of the Federal expenses associated with a water resources project. 
(b)Study 
(1)In generalThe Secretary shall contract with the National Academy of Public Administration to carry out a study on the efficiency of the Corps Engineers current staff salaries and administrative expense procedures as compared to using a separate administrative expense account. 
(2)ContentsThe study under paragraph (1) shall include any recommendations of the National Academy of Public Administration for improvements to the budgeting and administrative processes that will increase the efficiency of the Corps of Engineers project delivery. 
1013.Evaluation of project Partnership Agreements 
(a)In generalThe Secretary shall contract with the National Academy of Public Administration to carry out a comprehensive review of the process for preparing, negotiating, and approving Project Partnership Agreements and the Project Partnership Agreement template, which shall include— 
(1)an evaluation of the process for preparing, negotiating, and approving Project Partnership Agreements, as in effect on the day before the date of enactment of this Act, including suggested modifications to the process provided by non-Federal interests; and 
(2)recommendations based on the evaluation under paragraph (1) to improve the Project Partnership Agreement template and the process for preparing, negotiating, and approving Project Partnership Agreements. 
(b)Submission to Congress 
(1)In generalThe Secretary shall submit the findings of the National Academy of Public Administration to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(2)ReportNot later than 180 days after the date on which the findings are received under paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed response, including any recommendations the Secretary plans to implement, on the process for preparing, negotiating, and approving Project Partnership Agreements and the Project Partnership Agreement template. 
1014.Study and construction of water resources development projects by non-Federal interests 
(a)StudiesSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended to read as follows: 
 
203.Study of water resources development projects by non-Federal interests 
(a)Submission to Secretary 
(1)In generalA non-Federal interest may undertake a feasibility study of a proposed water resources development project and submit the study to the Secretary. 
(2)GuidelinesTo assist non-Federal interests, the Secretary, as soon as practicable, shall issue guidelines for feasibility studies of water resources development projects to provide sufficient information for the formulation of the studies. 
(b)Review by SecretaryThe Secretary shall review each feasibility study received under subsection (a)(1) for the purpose of determining whether or not the study, and the process under which the study was developed, each comply with Federal laws and regulations applicable to feasibility studies of water resources development projects. 
(c)Submission to CongressNot later than 180 days after the date of receipt of a feasibility study of a project under subsection (a)(1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— 
(1)the results of the Secretary’s review of the study under subsection (b), including a determination of whether the project is feasible; 
(2)any recommendations the Secretary may have concerning the plan or design of the project; and 
(3)any conditions the Secretary may require for construction of the project. 
(d)CreditIf a project for which a feasibility study has been submitted under subsection (a)(1) is authorized by a Federal law enacted after the date of the submission to Congress under subsection (c), the Secretary shall credit toward the non-Federal share of the cost of construction of the project an amount equal to the portion of the cost of developing the study that would have been the responsibility of the United States if the study had been developed by the Secretary.. 
(b)Construction 
(1)In generalSection 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232) is amended to read as follows: 
 
204.Construction of water resources development projects by non-Federal interests 
(a)Water resources development project definedIn this section, the term water resources development project means a project recommendation that results from— 
(1)a feasibility report, as such term is defined in section 7001(f) of the Water Resources Reform and Development Act of 2014; 
(2)a completed feasibility study developed under section 203; or 
(3)a final feasibility study for water resources development and conservation and other purposes that is specifically authorized by Congress to be carried out by the Secretary. 
(b)Authority 
(1)In generalA non-Federal interest may carry out a water resources development project, or separable element thereof— 
(A)in accordance with a plan approved by the Secretary for the project or separable element; and 
(B)subject to any conditions that the Secretary may require, including any conditions specified under section 203(c)(3). 
(2)ConditionsBefore carrying out a water resources development project, or separable element thereof, under this section, a non-Federal interest shall— 
(A)obtain any permit or approval required in connection with the project or separable element under Federal or State law; and 
(B)ensure that a final environmental impact statement or environmental assessment, as appropriate, for the project or separable element has been filed. 
(c)Studies and engineeringWhen requested by an appropriate non-Federal interest, the Secretary may undertake all necessary studies and engineering for any construction to be undertaken under subsection (b), and provide technical assistance in obtaining all necessary permits for the construction, if the non-Federal interest contracts with the Secretary to furnish the United States funds for the studies, engineering, or technical assistance in the period during which the studies and engineering are being conducted. 
(d)Credit or reimbursement 
(1)General ruleSubject to paragraph (3), a project or separable element of a project carried out by a non-Federal interest under this section shall be eligible for credit or reimbursement for the Federal share of work carried out on a project or separable element of a project if— 
(A)before initiation of construction of the project or separable element— 
(i)the Secretary approves the plans for construction of the project or separable element of the project by the non-Federal interest; 
(ii)the Secretary determines, before approval of the plans, that the project or separable element of the project is feasible; and 
(iii)the non-Federal interest enters into a written agreement with the Secretary under section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), including an agreement to pay the non-Federal share, if any, of the cost of operation and maintenance of the project; and 
(B)the Secretary determines that all Federal laws and regulations applicable to the construction of a water resources development project, and any conditions identified under subsection (b)(1)(B), were complied with by the non-Federal interest during construction of the project or separable element of the project. 
(2)Application of CreditThe Secretary may apply credit toward— 
(A)the non-Federal share of authorized separable elements of the same project; or 
(B)subject to the requirements of this section and section 1020 of the Water Resources Reform and Development Act of 2014, at the request of the non-Federal interest, the non-Federal share of a different water resources development project. 
(3)RequirementsThe Secretary may only apply credit or provide reimbursement under paragraph (1) if— 
(A)Congress has authorized construction of the project or separable element of the project; and 
(B)the Secretary certifies that the project has been constructed in accordance with— 
(i)all applicable permits or approvals; and 
(ii)this section. 
(4)MonitoringThe Secretary shall regularly monitor and audit any water resources development project, or separable element of a water resources development project, constructed by a non-Federal interest under this section to ensure that— 
(A)the construction is carried out in compliance with the requirements of this section; and 
(B)the costs of the construction are reasonable. 
(e)Notification of committeesIf a non-Federal interest notifies the Secretary that the non-Federal interest intends to carry out a project, or separable element thereof, under this section, the Secretary shall provide written notice to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives concerning the intent of the non-Federal interest. 
(f)Operation and maintenanceWhenever a non-Federal interest carries out improvements to a federally authorized harbor or inland harbor, the Secretary shall be responsible for operation and maintenance in accordance with section 101(b) if— 
(1)before construction of the improvements— 
(A)the Secretary determines that the improvements are feasible and consistent with the purposes of this title; and 
(B)the Secretary and the non-Federal interest execute a written agreement relating to operation and maintenance of the improvements; 
(2)the Secretary certifies that the project or separable element of the project is constructed in accordance with applicable permits and appropriate engineering and design standards; and 
(3)the Secretary does not find that the project or separable element is no longer feasible.. 
(c)RepealsThe following provisions are repealed: 
(1)Section 404 of the Water Resources Development Act of 1990 (33 U.S.C. 2232 note; 104 Stat. 4646) and the item relating to that section in the table of contents contained in section 1(b) of that Act. 
(2)Section 206 of the Water Resources Development Act of 1992 (33 U.S.C. 426i–1) and the item relating to that section in the table of contents contained in section 1(b) of that Act. 
(3)Section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) and the item relating to that section in the table of contents contained in section 1(b) of that Act. 
(d)Savings provisionNothing in this section may be construed to affect an agreement in effect on the date of enactment of this Act, or an agreement that is finalized between the Corps of Engineers and a non-Federal interest on or before December 31, 2014, under any of the following sections (as such sections were in effect on the day before such date of enactment): 
(1)Section 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232). 
(2)Section 206 of the Water Resources Development Act of 1992 (33 U.S.C. 426i–1). 
(3)Section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13). 
1015.Contributions by non-Federal interests 
(a)In generalSection 5 of the Act of June 22, 1936 (33 U.S.C. 701h), is amended— 
(1)by inserting and other non-Federal interests after States and political subdivisions thereof each place it appears; 
(2)by inserting , including a project for navigation on the inland waterways, after study or project; 
(3)by striking  
Provided, That when and inserting  
Provided, That the Secretary is authorized to receive and expend funds from a State or a political subdivision thereof, and other non-Federal interests or private entities, to operate a hurricane barrier project to support recreational activities at or in the vicinity of the project, at no cost to the Federal Government, if the Secretary determines that operation for such purpose is not inconsistent with the operation and maintenance of the project for the authorized purposes of the project: 
Provided further, That when; and 
(4)by striking the period at the end and inserting the following: : 
Provided further, That the term non-Federal interest has the meaning given that term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b).. 
(b)Notification for contributed fundsPrior to accepting funds contributed under section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), the Secretary shall provide written notice of the funds to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives. 
(c)Technical amendmentSection 111(b) of the Energy and Water Development and Related Agencies Appropriations Act, 2012 (125 Stat. 858) is repealed. 
1016.Operation and maintenance of certain projectsThe Secretary may assume responsibility for operation and maintenance in accordance with section 101(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(b)) (as amended by section 2102(b)) for improvements to a federally authorized harbor or inland harbor that are carried out by a non-Federal interest prior to December 31, 2014, if the Secretary determines that the requirements under paragraphs (2) and (3) of section 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) are met. 
1017.Acceptance of contributed funds to increase lock operations 
(a)In generalThe Secretary, after providing public notice, shall establish a pilot program for the acceptance and expenditure of funds contributed by non-Federal interests to increase the hours of operation of locks at water resources development projects. 
(b)ApplicabilityThe establishment of the pilot program under this section shall not affect the periodic review and adjustment of hours of operation of locks based on increases in commercial traffic carried out by the Secretary. 
(c)Public commentNot later than 180 days before a proposed modification to the operation of a lock at a water resources development project will be carried out, the Secretary shall— 
(1)publish the proposed modification in the Federal Register; and 
(2)accept public comment on the proposed modification. 
(d)Reports 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that evaluates the cost-savings resulting from reduced lock hours and any economic impacts of modifying lock operations. 
(2)Review of pilot programNot later than September 30, 2017, and each year thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the effectiveness of the pilot program under this section. 
(e)Annual reviewThe Secretary shall carry out an annual review of the commercial use of locks and make any necessary adjustments to lock operations based on that review. 
(f)TerminationThe authority to accept funds under this section shall terminate 5 years after the date of enactment of this Act. 
1018.Credit for in-kind contributions 
(a)In generalSection 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)) is amended— 
(1)in subparagraph (A), in the matter preceding clause (i), by inserting or a project under an environmental infrastructure assistance program after law; 
(2)in subparagraph (C) by striking In any case and all that follows through the period at the end and inserting the following: 
 
(i)Construction 
(I)In generalIn any case in which the non-Federal interest is to receive credit under subparagraph (A) for the cost of construction carried out by the non-Federal interest before execution of a partnership agreement and that construction has not been carried out as of November 8, 2007, the Secretary and the non-Federal interest shall enter into an agreement under which the non-Federal interest shall carry out such work and shall do so prior to the non-Federal interest initiating construction or issuing a written notice to proceed for the construction. 
(II)EligibilityConstruction that is carried out after the execution of an agreement to carry out work described in subclause (I) and any design activities that are required for that construction, even if the design activity is carried out prior to the execution of the agreement to carry out work, shall be eligible for credit. 
(ii)Planning 
(I)In generalIn any case in which the non-Federal interest is to receive credit under subparagraph (A) for the cost of planning carried out by the non-Federal interest before execution of a feasibility cost-sharing agreement, the Secretary and the non-Federal interest shall enter into an agreement under which the non-Federal interest shall carry out such work and shall do so prior to the non-Federal interest initiating that planning. 
(II)EligibilityPlanning that is carried out by the non-Federal interest after the execution of an agreement to carry out work described in subclause (I) shall be eligible for credit.; 
(3)in subparagraph (D)(iii) by striking sections 101 and 103 and inserting sections 101(a)(2) and 103(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(a)(2); 33 U.S.C. 2213(a)(1)(A)); 
(4)by redesignating subparagraph (E) as subparagraph (H); 
(5)by inserting after subparagraph (D) the following: 
 
(E)Analysis of costs and benefitsIn the evaluation of the costs and benefits of a project, the Secretary shall not consider construction carried out by a non-Federal interest under this subsection as part of the future without project condition. 
(F)Transfer of Credit between Separable Elements of a ProjectCredit for in-kind contributions provided by a non-Federal interest that are in excess of the non-Federal cost share for an authorized separable element of a project may be applied toward the non-Federal cost share for a different authorized separable element of the same project. 
(G)Application of credit 
(i)In generalTo the extent that credit for in-kind contributions, as limited by subparagraph (D), and credit for required land, easements, rights-of-way, dredged material disposal areas, and relocations provided by the non-Federal interest exceed the non-Federal share of the cost of construction of a project other than a navigation project, the Secretary, subject to the availability of funds, shall enter into a reimbursement agreement with the non-Federal interest, which shall be in addition to a partnership agreement under subparagraph (A), to reimburse the difference to the non-Federal interest. 
(ii)PriorityIf appropriated funds are insufficient to cover the full cost of all requested reimbursement agreements under clause (i), the Secretary shall enter into reimbursement agreements in the order in which requests for such agreements are received.; and 
(6)in subparagraph (H) (as redesignated by paragraph (4))— 
(A)in clause (i) by inserting , and to water resources projects authorized prior to the date of enactment of the Water Resources Development Act of 1986 (Public Law 99–662), if correction of design deficiencies is necessary before the period at the end; and 
(B)by striking clause (ii) and inserting the following: 
 
(ii)Authorization as addition to other authorizationsThe authority of the Secretary to provide credit for in-kind contributions pursuant to this paragraph shall be in addition to any other authorization to provide credit for in-kind contributions and shall not be construed as a limitation on such other authorization. The Secretary shall apply the provisions of this paragraph, in lieu of provisions under other crediting authority, only if so requested by the non-Federal interest..  
(b)ApplicabilitySection 2003(e) of the Water Resources Development Act of 2007 (42 U.S.C. 1962d–5b note) is amended— 
(1)by inserting , or construction of design deficiency corrections on the project, after construction on the project; and 
(2)by inserting , or under which construction of the project has not been completed and the work to be performed by the non-Federal interests has not been carried out and is creditable only toward any remaining non-Federal cost share, after has not been initiated. 
(c)Effective dateThe amendments made by subsections (a) and (b) take effect on November 8, 2007. 
(d)Guidelines 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall update any guidance or regulations for carrying out section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)) (as amended by subsection (a)) that are in existence on the date of enactment of this Act or issue new guidelines, as determined to be appropriate by the Secretary. 
(2)InclusionsAny guidance, regulations, or guidelines updated or issued under paragraph (1) shall include, at a minimum— 
(A)the milestone for executing an in-kind memorandum of understanding for construction by a non-Federal interest; 
(B)criteria and procedures for evaluating a request to execute an in-kind memorandum of understanding for construction by a non-Federal interest that is earlier than the milestone under subparagraph (A) for that execution; and 
(C)criteria and procedures for determining whether work carried out by a non-Federal interest is integral to a project. 
(3)Public and stakeholder participationBefore issuing any new or revised guidance, regulations, or guidelines or any subsequent updates to those documents, the Secretary shall— 
(A)consult with affected non-Federal interests; 
(B)publish the proposed guidelines developed under this subsection in the Federal Register; and 
(C)provide the public with an opportunity to comment on the proposed guidelines. 
(e)Other creditNothing in section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)) (as amended by subsection (a)) affects any eligibility for credit under section 104 of the Water Resources Development of 1986 (33 U.S.C. 2214) that was approved by the Secretary prior to the date of enactment of this Act. 
1019.Clarification of in-kind credit authority 
(a)Non-Federal cost shareSection 7007 of the Water Resources Development Act of 2007 (121 Stat. 1277) is amended— 
(1)in subsection (a), by inserting , on, or after after before; 
(2)by striking subsection (d) and inserting the following: 
 
(d)Treatment of credit between projectsThe value of any land, easements, rights-of-way, relocations, and dredged material disposal areas and the costs of planning, design, and construction work provided by the non-Federal interest that exceed the non-Federal cost share for a study or project under this title may be applied toward the non-Federal cost share for any other study or project carried out under this title.; and 
(3)by adding at the end the following: 
 
(g)Definition of study or projectIn this section, the term study or project includes any eligible activity that is— 
(1)carried out pursuant to the coastal Louisiana ecosystem science and technology program authorized under section 7006(a); and 
(2)in accordance with the restoration plan.. 
(b)ImplementationNot later than 90 days after the date of enactment of this Act, the Secretary, in coordination with any relevant agencies of the State of Louisiana, shall establish a process by which to carry out the amendment made by subsection (a)(2). 
(c)Effective dateThe amendments made by subsection (a) take effect on November 8, 2007. 
1020.Transfer of excess credit 
(a)In generalSubject to subsection (b), the Secretary may apply credit for in-kind contributions provided by a non-Federal interest that are in excess of the required non-Federal cost share for a water resources development study or project toward the required non-Federal cost share for a different water resources development study or project. 
(b)Restrictions 
(1)In generalExcept for subsection (a)(4)(D)(i) of that section, the requirements of section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) (as amended by section 1018(a)) shall apply to any credit under this section. 
(2)ConditionsCredit in excess of the non-Federal share for a study or project may be approved under this section only if— 
(A)the non-Federal interest submits a comprehensive plan to the Secretary that identifies— 
(i)the studies and projects for which the non-Federal interest intends to provide in-kind contributions for credit that are in excess of the non-Federal cost share for the study or project; and 
(ii)the authorized studies and projects to which that excess credit would be applied; 
(B)the Secretary approves the comprehensive plan; and 
(C)the total amount of credit does not exceed the total non-Federal share for the studies and projects in the approved comprehensive plan. 
(c)Additional criteriaIn evaluating a request to apply credit in excess of the non-Federal share for a study or project toward a different study or project, the Secretary shall consider whether applying that credit will— 
(1)help to expedite the completion of a project or group of projects; 
(2)reduce costs to the Federal Government; and 
(3)aid the completion of a project that provides significant flood risk reduction or environmental benefits. 
(d)Termination of authorityThe authority provided in this section shall terminate 10 years after the date of enactment of this Act. 
(e)Report 
(1)Deadlines 
(A)In generalNot later than 2 years after the date of enactment of this Act, and once every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available an interim report on the use of the authority under this section. 
(B)Final reportNot later than 10 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a final report on the use of the authority under this section. 
(2)InclusionsThe reports described in paragraph (1) shall include— 
(A)a description of the use of the authority under this section during the reporting period; 
(B)an assessment of the impact of the authority under this section on the time required to complete projects; and 
(C)an assessment of the impact of the authority under this section on other water resources projects. 
1021.Crediting authority for federally authorized navigation projectsA non-Federal interest may carry out operation and maintenance activities for an authorized navigation project, subject to the condition that the non-Federal interest complies with all Federal laws and regulations applicable to such operation and maintenance activities, and may receive credit for the costs incurred by the non-Federal interest in carrying out such activities towards the share of construction costs of that non-Federal interest for another element of the same project or another authorized navigation project, except that in no instance may such credit exceed 20 percent of the total costs associated with construction of the general navigation features of the project for which such credit may be applied pursuant to this section. 
1022.Credit in lieu of reimbursement 
(a)Requests for creditsWith respect to an authorized flood damage reduction project, or separable element thereof, that has been constructed by a non-Federal interest under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) before the date of enactment of this Act, the Secretary may provide to the non-Federal interest, at the request of the non-Federal interest, a credit in an amount equal to the estimated Federal share of the cost of the project or separable element, in lieu of providing to the non-Federal interest a reimbursement in that amount. 
(b)Application of creditsAt the request of the non-Federal interest, the Secretary may apply such credit to the share of the cost of the non-Federal interest of carrying out other flood damage reduction projects or studies. 
1023.Additional contributions by non-Federal interestsSection 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280) is amended— 
(1)by striking In order to insure and inserting (a) In general.—In order to insure; and 
(2)by adding at the end the following: 
 
(b)Contributions by non-Federal interestsNotwithstanding subsection (a), in accordance with section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), the Secretary may accept funds from a non-Federal interest for any authorized water resources development project that has exceeded its maximum cost under subsection (a), and use such funds to carry out such project, if the use of such funds does not increase the Federal share of the cost of such project.. 
1024.Authority to accept and use materials and services 
(a)In generalSubject to subsection (b), the Secretary is authorized to accept and use materials and services contributed by a non-Federal public entity, a nonprofit entity, or a private entity for the purpose of repairing, restoring, or replacing a water resources development project that has been damaged or destroyed as a result of an emergency if the Secretary determines that the acceptance and use of such materials and services is in the public interest. 
(b)LimitationAny entity that contributes materials or services under subsection (a) shall not be eligible for credit or reimbursement for the value of such materials or services. 
(c)ReportNot later than 60 days after initiating an activity under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)a description of the activities undertaken, including the costs associated with the activities; and 
(2)a comprehensive description of how the activities are necessary for maintaining a safe and reliable water resources project. 
1025.Water resources projects on Federal land 
(a)In generalSubject to subsection (b), the Secretary may carry out an authorized water resources development project on Federal land that is under the administrative jurisdiction of another Federal agency where the cost of the acquisition of such Federal land has been paid for by the non-Federal interest for the project. 
(b)MOU requiredThe Secretary may carry out a project pursuant to subsection (a) only after the non-Federal interest has entered into a memorandum of understanding with the Federal agency that includes such terms and conditions as the Secretary determines to be necessary. 
(c)ApplicabilityNothing in this section alters any non-Federal cost-sharing requirements for the project. 
1026.Clarification of impacts to other Federal facilitiesIn any case where the modification or construction of a water resources development project carried out by the Secretary adversely impacts other Federal facilities, the Secretary may accept from other Federal agencies such funds as may be necessary to address the adverse impact, including by removing, relocating, or reconstructing those facilities. 
1027.Clarification of munition disposal authorities 
(a)In generalThe Secretary may implement any response action the Secretary determines to be necessary at a site where— 
(1)the Secretary has carried out a project under civil works authority of the Secretary that includes placing sand on a beach; and 
(2)as a result of the project described in paragraph (1), military munitions that were originally released as a result of Department of Defense activities are deposited on the beach, posing a threat to human health or the environment. 
(b)Response action fundingA response action described in subsection (a) shall be funded from amounts made available to the agency within the Department of Defense responsible for the original release of the munitions. 
1028.Clarification of mitigation authority 
(a)In generalThe Secretary may carry out measures to improve fish species habitat within the boundaries and downstream of a water resources project constructed by the Secretary that includes a fish hatchery if the Secretary— 
(1)has been explicitly authorized to compensate for fish losses associated with the project; and 
(2)determines that the measures are— 
(A)feasible; 
(B)consistent with authorized project purposes and the fish hatchery; and 
(C)in the public interest. 
(b)Cost sharing 
(1)In generalSubject to paragraph (2), the non-Federal interest shall contribute 35 percent of the total cost of carrying out activities under this section, including the costs relating to the provision or acquisition of required land, easements, rights-of-way, dredged material disposal areas, and relocations. 
(2)Operation and maintenanceThe non-Federal interest shall contribute 100 percent of the costs of operation, maintenance, replacement, repair, and rehabilitation of the measures carried out under this section. 
1029.Clarification of interagency support authoritiesSection 234 of the Water Resources Development Act of 1996 (33 U.S.C. 2323a) is amended— 
(1)in subsection (a), by striking other Federal agencies, and inserting Federal departments or agencies, nongovernmental organizations,; 
(2)in subsection (b), by inserting or foreign governments after organizations; 
(3)in subsection (c), by inserting and restoration after protection; and 
(4)in subsection (d)— 
(A)in the first sentence, by striking There is and inserting (1) In general.—There is; and 
(B)in the second sentence— 
(i)by striking The Secretary and inserting (2) Acceptance of funds.—The Secretary; and 
(ii)by striking other Federal agencies, and inserting Federal departments or agencies, nongovernmental organizations,. 
1030.Continuing authority 
(a)Continuing authority programs 
(1)Definition of continuing authority program projectIn this subsection, the term continuing authority program means 1 of the following authorities: 
(A)Section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(B)Section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i). 
(C)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(D)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(E)Section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577). 
(F)Section 3 of the Act of August 13, 1946 (33 U.S.C. 426g). 
(G)Section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r). 
(H)Section 103 of the River and Harbor Act of 1962 (Public Law 87–874; 76 Stat. 1178). 
(I)Section 204(e) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(e)). 
(J)Section 208 of the Flood Control Act of 1958 (33 U.S.C. 701b–8a). 
(K)Section 104(a) of the River and Harbor Act of 1958 (33 U.S.C. 610(a)). 
(2)PrioritizationNot later than 1 year after the date of enactment of this Act, the Secretary shall publish in the Federal Register and on a publicly available website, the criteria the Secretary uses for prioritizing annual funding for continuing authority program projects. 
(3)Annual reportNot later than 1 year after the date of enactment of this Act and each year thereafter, the Secretary shall publish in the Federal Register and on a publicly available website, a report on the status of each continuing authority program, which, at a minimum, shall include— 
(A)the name and a short description of each active continuing authority program project; 
(B)the cost estimate to complete each active project; and 
(C)the funding available in that fiscal year for each continuing authority program. 
(4)Congressional notificationOn publication in the Federal Register under paragraphs (2) and (3), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of all information published under those paragraphs. 
(b)Small river and harbor improvement projectsSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended— 
(1)in subsection (a), by striking $35,000,000 and inserting $50,000,000; and 
(2)in subsection (b), by striking $7,000,000 and inserting $10,000,000. 
(c)Shore damage prevention or mitigationSection 111(c) of the River and Harbor Act of 1968 (33 U.S.C. 426i(c)) is amended by striking $5,000,000 and inserting $10,000,000. 
(d)Regional sediment management 
(1)In generalSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended— 
(A)in subsection (c)(1)(C), by striking $5,000,000 and inserting $10,000,000; and 
(B)in subsection (g), by striking $30,000,000 and inserting $50,000,000. 
(2)ApplicabilitySection 2037 of the Water Resources Development Act of 2007 (121 Stat. 1094) is amended by adding at the end the following: 
 
(c)ApplicabilityThe amendment made by subsection (a) shall not apply to any project authorized under this Act if a report of the Chief of Engineers for the project was completed prior to the date of enactment of this Act.. 
(e)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended in the third sentence by striking $7,000,000 and inserting $10,000,000. 
(f)Project modifications for improvement of environmentSection 1135(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(d)) is amended— 
(1)in the second sentence, by striking Not more than 80 percent of the non-Federal share may be and inserting The non-Federal share may be provided; and 
(2)in the third sentence, by striking $5,000,000 and inserting $10,000,000. 
(g)Aquatic ecosystem restorationSection 206(d) of the Water Resources Development Act of 1996 (33 U.S.C. 2330(d)) is amended by striking $5,000,000 and inserting $10,000,000. 
(h)Floodplain management servicesSection 206(d) of the Flood Control Act of 1960 (33 U.S.C. 709a(d)) is amended by striking $15,000,000 and inserting $50,000,000. 
(i)Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended— 
(1)by striking $15,000,000 and inserting $20,000,000; and 
(2)by striking $1,500,000 and inserting $5,000,000. 
1031.Tribal partnership program 
(a)In generalSection 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended— 
(1)in subsection (d)(1)(B)— 
(A)by striking The ability and inserting the following: 
 
(i)In generalThe ability; and 
(B)by adding at the end the following: 
 
(ii)DeterminationNot later than 180 days after the date of enactment of this clause, the Secretary shall issue guidance on the procedures described in clause (i).; and 
(2)by striking subsection (e) and inserting the following: 
 
(e)RestrictionsThe Secretary is authorized to carry out activities under this section for fiscal years 2015 through 2024.. 
(b)Cooperative agreements with Indian tribesThe Secretary may enter into a cooperative agreement with an Indian tribe (or a designated representative of an Indian tribe) to carry out authorized activities of the Corps of Engineers to protect fish, wildlife, water quality, and cultural resources. 
1032.Territories of the United StatesSection 1156 of the Water Resources Development Act of 1986 (33 U.S.C. 2310) is amended— 
(1)by striking The Secretary shall waive and inserting (a) In general.—The Secretary shall waive; 
(2)in subsection (a) (as so designated), by inserting Puerto Rico, before and the Trust Territory of the Pacific Islands; and 
(3)by adding at the end the following: 
 
(b)Inflation adjustmentThe Secretary shall adjust the dollar amount specified in subsection (a) for inflation for the period beginning on November 17, 1986, and ending on the date of enactment of this subsection.. 
1033.Corrosion prevention 
(a)In generalTo the greatest extent practicable, the Secretary shall encourage and incorporate corrosion prevention activities at water resources development projects. 
(b)ActivitiesIn carrying out subsection (a), the Secretary, to the greatest extent practicable, shall ensure that contractors performing work for water resources development projects— 
(1)use best practices to carry out corrosion prevention activities in the field; 
(2)use industry-recognized standards and corrosion mitigation and prevention methods when— 
(A)determining protective coatings; 
(B)selecting materials; and 
(C)determining methods of cathodic protection, design, and engineering for corrosion prevention; 
(3)use certified coating application specialists and cathodic protection technicians and engineers; 
(4)use best practices in environmental protection to prevent environmental degradation and to ensure careful handling of all hazardous materials; 
(5)demonstrate a history of employing industry-certified inspectors to ensure adherence to best practices and standards; and 
(6)demonstrate a history of compliance with applicable requirements of the Occupational Safety and Health Administration. 
(c)Corrosion prevention activities definedIn this section, the term corrosion prevention activities means— 
(1)the application and inspection of protective coatings for complex work involving steel and cementitious structures, including structures that will be exposed in immersion; 
(2)the installation, testing, and inspection of cathodic protection systems; and 
(3)any other activities related to corrosion prevention the Secretary determines appropriate. 
1034.Advanced modeling technologies 
(a)In generalTo the greatest extent practicable, the Secretary shall encourage and incorporate advanced modeling technologies, including 3-dimensional digital modeling, that can expedite project delivery or improve the evaluation of water resources development projects that receive Federal funding by— 
(1)accelerating and improving the environmental review process; 
(2)increasing effective public participation; 
(3)enhancing the detail and accuracy of project designs; 
(4)increasing safety; 
(5)accelerating construction and reducing construction costs; or 
(6)otherwise achieving the purposes described in paragraphs (1) through (5). 
(b)ActivitiesIn carrying out subsection (a), the Secretary, to the greatest extent practicable, shall— 
(1)compile information related to advanced modeling technologies, including industry best practices with respect to the use of the technologies; 
(2)disseminate to non-Federal interests the information described in paragraph (1); and 
(3)promote the use of advanced modeling technologies. 
1035.Recreational access 
(a)Definition of floating cabinIn this section, the term floating cabin means a vessel (as defined in section 3 of title 1, United States Code) that has overnight accommodations. 
(b)Recreational accessThe Secretary shall allow the use of a floating cabin on waters under the jurisdiction of the Secretary in the Cumberland River basin if— 
(1)the floating cabin— 
(A)is in compliance with regulations for recreational vessels issued under chapter 43 of title 46, United States Code, and section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322); 
(B)is located at a marina leased by the Corps of Engineers; and 
(C)is maintained by the owner to required health and safety standards; and 
(2)the Secretary has authorized the use of recreational vessels on such waters. 
1036.Non-Federal plans to provide additional flood risk reduction 
(a)In generalIf requested by a non-Federal interest, the Secretary shall carry out a locally preferred plan that provides a higher level of protection than a flood risk management project authorized under this Act if the Secretary determines that— 
(1)the plan is technically feasible and environmentally acceptable; and 
(2)the benefits of the plan exceed the costs of the plan. 
(b)Non-Federal cost shareIf the Secretary carries out a locally preferred plan under subsection (a), the Federal share of the cost of the project shall be not greater than the share as provided by law for elements of the national economic development plan. 
1037.Hurricane and storm damage reduction 
(a)In generalSection 156 of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended— 
(1)by striking The Secretary and inserting the following: 
 
(a)In generalThe Secretary; and  
(2)by adding at the end the following: 
 
(b)ReviewNotwithstanding subsection (a), the Secretary shall, at the request of the non-Federal interest, carry out a study to determine the feasibility of extending the period of nourishment described in subsection (a) for a period not to exceed 15 additional years beyond the maximum period described in subsection (a). 
(c)Plan for reducing risk to people and property 
(1)In generalAs part of the review described in subsection (b), the non-Federal interest shall submit to the Secretary a plan for reducing risk to people and property during the life of the project. 
(2)Inclusion of plan in recommendation to congressThe Secretary shall include the plan described in subsection (a) in the recommendations to Congress described in subsection (d). 
(d)Report to congressUpon completion of the review described in subsection (b), the Secretary shall— 
(1)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives any recommendations of the Secretary related to the review; and 
(2)include in the subsequent annual report to Congress required under section 7001 of the Water Resources Reform and Development Act of 2014, any recommendations that require specific congressional authorization. 
(e)Special ruleNotwithstanding any other provision of this section, for any existing authorized water resources development project for which the maximum period for nourishment described in subsection (a) will expire within the 5 year-period beginning on the date of enactment of the Water Resources Reform and Development Act of 2014, that project shall remain eligible for nourishment for an additional 3 years after the expiration of such period.. 
(b)Review of authorized periodic nourishment authority 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall initiate a review of all authorized water resources development projects for which the Secretary is authorized to provide periodic nourishment under section 156 of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f). 
(2)Scope of reviewIn carrying out the review under paragraph (1), the Secretary shall assess the Federal costs associated with that nourishment authority and the projected benefits of each project. 
(3)Report to congressUpon completion of the review under paragraph (1), the Secretary shall issue to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the results of that review, including any proposed changes the Secretary may recommend to the nourishment authority. 
1038.Reduction of Federal costs for hurricane and storm damage reduction projectsSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) (as amended by section 1030(d)(1)) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting or used in after obtained through; 
(B)in paragraph (3)(C), by inserting for the purposes of improving environmental conditions in marsh and littoral systems, stabilizing stream channels, enhancing shorelines, and supporting State and local risk management adaptation strategies before the period at the end; and 
(C)by adding at the end the following: 
 
(4)Reducing costsTo reduce or avoid Federal costs, the Secretary shall consider the beneficial use of dredged material in a manner that contributes to the maintenance of sediment resources in the nearby coastal system.;  
(2)in subsection (d)— 
(A)by striking the subsection designation and heading and inserting the following: 
 
(d)Selection of Dredged Material Disposal Method for Purposes Related to Environmental Restoration or Storm Damage and Flood Reduction; and 
(B)in paragraph (1), by striking in relation to and all that follows through the period at the end and inserting “in relation to— 
 
(A)the environmental benefits, including the benefits to the aquatic environment to be derived from the creation of wetlands and control of shoreline erosion; or 
(B)the flood and storm damage and flood reduction benefits, including shoreline protection, protection against loss of life, and damage to improved property.; and 
(3)in subsection (e), by striking paragraph (1) and inserting the following: 
 
(1)cooperate with any State or group of States in the preparation of a comprehensive State or regional sediment management plan within the boundaries of the State or among States;. 
1039.Invasive species 
(a)Aquatic species review 
(1)Review of authoritiesThe Secretary, in consultation with the Director of the United States Fish and Wildlife Service, the Chairman of the Tennessee Valley Authority, and other applicable heads of Federal agencies, shall— 
(A)carry out a review of existing Federal authorities relating to responding to invasive species, including aquatic weeds, aquatic snails, and other aquatic invasive species, that have an impact on water resources; and 
(B)based on the review under subparagraph (A), make any recommendations to Congress and applicable State agencies for improving Federal and State laws to more effectively respond to the threats posed by those invasive species. 
(2)Federal investment 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the Federal costs of, and spending on, aquatic invasive species. 
(B)ContentsThe assessment conducted under subparagraph (A) shall include— 
(i)identification of current Federal spending on, and projected future Federal costs of, operation and maintenance related to mitigating the impacts of aquatic invasive species on federally owned or operated facilities; 
(ii)identification of current Federal spending on aquatic invasive species prevention; 
(iii)analysis of whether spending identified in clause (ii) is adequate for the maintenance and protection of services provided by federally owned or operated facilities, based on the current spending and projected future costs identified in clause (i); and 
(iv)review of any other aspect of aquatic invasive species prevention or mitigation determined appropriate by the Comptroller General. 
(C)FindingsNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate and the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives a report containing the findings of the assessment conducted under subparagraph (A). 
(b)Aquatic invasive species prevention 
(1)Multiagency effort To slow the spread of Asian Carp in the Upper Mississippi and Ohio River basins and tributaries 
(A)In generalThe Director of the United States Fish and Wildlife Service, in coordination with the Secretary, the Director of the National Park Service, and the Director of the United States Geological Survey, shall lead a multiagency effort to slow the spread of Asian carp in the Upper Mississippi and Ohio River basins and tributaries by providing technical assistance, coordination, best practices, and support to State and local governments in carrying out activities designed to slow, and eventually eliminate, the threat posed by Asian carp. 
(B)Best practicesTo the maximum extent practicable, the multiagency effort shall apply lessons learned and best practices such as those described in the document prepared by the Asian Carp Working Group entitled Management and Control Plan for Bighead, Black, Grass, and Silver Carps in the United States and dated November 2007, and the document prepared by the Asian Carp Regional Coordinating Committee entitled FY 2012 Asian Carp Control Strategy Framework and dated February 2012. 
(2)Report to Congress 
(A)In generalNot later than December 31 of each year, the Director of the United States Fish and Wildlife Service, in coordination with the Secretary, shall submit to the Committee on Appropriations and the Committee on Environment and Public Works of the Senate and the Committee on Appropriations, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report describing the coordinated strategies established and progress made toward the goals of controlling and eliminating Asian carp in the Upper Mississippi and Ohio River basins and tributaries. 
(B)ContentsEach report submitted under subparagraph (A) shall include— 
(i)any observed changes in the range of Asian carp in the Upper Mississippi and Ohio River basins and tributaries during the 2-year period preceding submission of the report; 
(ii)a summary of Federal agency efforts, including cooperative efforts with non-Federal partners, to control the spread of Asian carp in the Upper Mississippi and Ohio River basins and tributaries; 
(iii)any research that the Director determines could improve the ability to control the spread of Asian carp; 
(iv)any quantitative measures that the Director intends to use to document progress in controlling the spread of Asian carp; and 
(v)a cross-cut accounting of Federal and non-Federal expenditures to control the spread of Asian carp. 
(c)Prevention, Great Lakes and Mississippi River Basin 
(1)In generalThe Secretary is authorized to implement measures recommended in the efficacy study authorized under section 3061 of the Water Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with any modifications or any emergency measures that the Secretary determines to be appropriate to prevent aquatic nuisance species from dispersing into the Great Lakes by way of any hydrologic connection between the Great Lakes and the Mississippi River Basin. 
(2)NotificationsThe Secretary shall notify the Committees on Environment and Public Works and Appropriations of the Senate and the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives any emergency actions taken pursuant to this subsection. 
(d)Prevention and managementSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— 
(1)in subsection (a)— 
(A)in the first sentence, by striking There is and inserting the following: 
 
(1)In generalThere is; 
(B)in the second sentence, by striking Local and inserting the following: 
 
(2)Local interestsLocal; 
(C)in the third sentence, by striking Costs and inserting the following: 
 
(3)Federal costsCosts; and 
(D)in paragraph (1) (as designated by subparagraph (A))— 
(i)by striking control and progressive, and inserting prevention, control, and progressive; and 
(ii)by inserting and aquatic invasive species after noxious aquatic plant growths; 
(2)in subsection (b), in the first sentence, by striking $15,000,000 annually and inserting $40,000,000, of which $20,000,000 shall be made available to implement subsection (d), annually; and 
(3)by inserting after subsection (c) the following: 
 
(d)Watercraft inspection stations 
(1)In generalIn carrying out this section, the Secretary may establish watercraft inspection stations in the Columbia River Basin to be located in the States of Idaho, Montana, Oregon, and Washington at locations, as determined by the Secretary, with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary. 
(2)Cost shareThe non-Federal share of the cost of constructing, operating, and maintaining watercraft inspection stations described in paragraph (1) (including personnel costs) shall be— 
(A)50 percent; and 
(B)provided by the State or local governmental entity in which such inspection station is located. 
(3)CoordinationIn carrying out this subsection, the Secretary shall consult and coordinate with— 
(A)the States described in paragraph (1); 
(B)Indian tribes; and 
(C)other Federal agencies, including— 
(i)the Department of Agriculture; 
(ii)the Department of Energy; 
(iii)the Department of Homeland Security; 
(iv)the Department of Commerce; and 
(v)the Department of the Interior. 
(e)Monitoring and contingency planningIn carrying out this section, the Secretary may— 
(1)carry out risk assessments of water resources facilities; 
(2)monitor for aquatic invasive species; 
(3)establish watershed-wide plans for expedited response to an infestation of aquatic invasive species; and 
(4)monitor water quality, including sediment cores and fish tissue samples.. 
1040.Fish and wildlife mitigation 
(a)In generalSection 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283) is amended— 
(1)in subsection (d)— 
(A)in paragraph (1)— 
(i)in the first sentence— 
(I)by inserting for damages to ecological resources, including terrestrial and aquatic resources, and after mitigate; 
(II)by inserting ecological resources and after impact on; and 
(III)by inserting without the implementation of mitigation measures before the period; and 
(ii)by inserting before the last sentence the following: If the Secretary determines that mitigation to in-kind conditions is not possible, the Secretary shall identify in the report the basis for that determination and the mitigation measures that will be implemented to meet the requirements of this section and the goals of section 307(a)(1) of the Water Resources Development Act of 1990 (33 U.S.C. 2317(a)(1)).; 
(B)in paragraph (2)— 
(i)in the heading, by striking Design and inserting Selection and design; 
(ii)by inserting select and after shall; and 
(iii)by inserting using a watershed approach after projects; and 
(C)in paragraph (3)— 
(i)in subparagraph (A), by inserting , at a minimum, after complies with; and 
(ii)in subparagraph (B)— 
(I)by striking clause (iii); 
(II)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; and 
(III)by inserting after clause (ii) the following: 
 
(iii)for projects where mitigation will be carried out by the Secretary— 
(I)a description of the land and interest in land to be acquired for the mitigation plan; 
(II)the basis for a determination that the land and interests are available for acquisition; and 
(III)a determination that the proposed interest sought does not exceed the minimum interest in land necessary to meet the mitigation requirements for the project; 
(iv)for projects where mitigation will be carried out through a third party mitigation arrangement in accordance with subsection (i)— 
(I)a description of the third party mitigation instrument to be used; and 
(II)the basis for a determination that the mitigation instrument can meet the mitigation requirements for the project;; and  
(2)by adding at the end the following: 
 
(h)Programmatic mitigation plans 
(1)In generalThe Secretary may develop programmatic mitigation plans to address the potential impacts to ecological resources, fish, and wildlife associated with existing or future Federal water resources development projects. 
(2)Use of mitigation plansThe Secretary shall, to the maximum extent practicable, use programmatic mitigation plans developed in accordance with this subsection to guide the development of a mitigation plan under subsection (d). 
(3)Non-Federal plansThe Secretary shall, to the maximum extent practicable and subject to all conditions of this subsection, use programmatic environmental plans developed by a State, a body politic of the State, which derives its powers from a State constitution, a government entity created by State legislation, or a local government, that meet the requirements of this subsection to address the potential environmental impacts of existing or future water resources development projects. 
(4)ScopeA programmatic mitigation plan developed by the Secretary or an entity described in paragraph (3) to address potential impacts of existing or future water resources development projects shall, to the maximum extent practicable— 
(A)be developed on a regional, ecosystem, watershed, or statewide scale; 
(B)include specific goals for aquatic resource and fish and wildlife habitat restoration, establishment, enhancement, or preservation; 
(C)identify priority areas for aquatic resource and fish and wildlife habitat protection or restoration; 
(D)encompass multiple environmental resources within a defined geographical area or focus on a specific resource, such as aquatic resources or wildlife habitat; and 
(E)address impacts from all projects in a defined geographical area or focus on a specific type of project. 
(5)ConsultationThe scope of the plan shall be determined by the Secretary or an entity described in paragraph (3), as appropriate, in consultation with the agency with jurisdiction over the resources being addressed in the environmental mitigation plan. 
(6)ContentsA programmatic environmental mitigation plan may include— 
(A)an assessment of the condition of environmental resources in the geographical area covered by the plan, including an assessment of recent trends and any potential threats to those resources; 
(B)an assessment of potential opportunities to improve the overall quality of environmental resources in the geographical area covered by the plan through strategic mitigation for impacts of water resources development projects; 
(C)standard measures for mitigating certain types of impacts; 
(D)parameters for determining appropriate mitigation for certain types of impacts, such as mitigation ratios or criteria for determining appropriate mitigation sites; 
(E)adaptive management procedures, such as protocols that involve monitoring predicted impacts over time and adjusting mitigation measures in response to information gathered through the monitoring; 
(F)acknowledgment of specific statutory or regulatory requirements that must be satisfied when determining appropriate mitigation for certain types of resources; and 
(G)any offsetting benefits of self-mitigating projects, such as ecosystem or resource restoration and protection. 
(7)ProcessBefore adopting a programmatic environmental mitigation plan for use under this subsection, the Secretary shall— 
(A)for a plan developed by the Secretary— 
(i)make a draft of the plan available for review and comment by applicable environmental resource agencies and the public; and 
(ii)consider any comments received from those agencies and the public on the draft plan; and 
(B)for a plan developed under paragraph (3), determine, not later than 180 days after receiving the plan, whether the plan meets the requirements of paragraphs (4) through (6) and was made available for public comment. 
(8)Integration with other plansA programmatic environmental mitigation plan may be integrated with other plans, including watershed plans, ecosystem plans, species recovery plans, growth management plans, and land use plans. 
(9)Consideration in project development and permittingIf a programmatic environmental mitigation plan has been developed under this subsection, any Federal agency responsible for environmental reviews, permits, or approvals for a water resources development project may use the recommendations in that programmatic environmental mitigation plan when carrying out the responsibilities of the agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(10)Preservation of existing authoritiesNothing in this subsection limits the use of programmatic approaches to reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(11)Mitigation for existing projectsNothing in this subsection requires the Secretary to undertake additional mitigation for existing projects for which mitigation has already been initiated. 
(i)Third-party mitigation arrangements 
(1)Eligible activitiesIn accordance with all applicable Federal laws (including regulations), mitigation efforts carried out under this section may include— 
(A)participation in mitigation banking or other third-party mitigation arrangements, such as— 
(i)the purchase of credits from commercial or State, regional, or local agency-sponsored mitigation banks; and 
(ii)the purchase of credits from in-lieu fee mitigation programs; and 
(B)contributions to statewide and regional efforts to conserve, restore, enhance, and create natural habitats and wetlands if the Secretary determines that the contributions will ensure that the mitigation requirements of this section and the goals of section 307(a)(1) of the Water Resources Development Act of 1990 (33 U.S.C. 2317(a)(1)) will be met. 
(2)Inclusion of other activitiesThe banks, programs, and efforts described in paragraph (1) include any banks, programs, and efforts developed in accordance with applicable law (including regulations). 
(3)Terms and conditionsIn carrying out natural habitat and wetlands mitigation efforts under this section, contributions to the mitigation effort may— 
(A)take place concurrent with, or in advance of, the commitment of funding to a project; and 
(B)occur in advance of project construction only if the efforts are consistent with all applicable requirements of Federal law (including regulations) and water resources development planning processes. 
(4)PreferenceAt the request of the non-Federal project sponsor, preference may be given, to the maximum extent practicable, to mitigating an environmental impact through the use of a mitigation bank, in-lieu fee, or other third-party mitigation arrangement, if the use of credits from the mitigation bank or in-lieu fee, or the other third-party mitigation arrangement for the project has been approved by the applicable Federal agency.. 
(b)ApplicationThe amendments made by subsection (a) shall not apply to a project for which a mitigation plan has been completed as of the date of enactment of this Act. 
(c)Technical assistance 
(1)In generalThe Secretary may provide technical assistance to States and local governments to establish third-party mitigation instruments, including mitigation banks and in-lieu fee programs, that will help to target mitigation payments to high-priority ecosystem restoration actions. 
(2)RequirementsIn providing technical assistance under this subsection, the Secretary shall give priority to States and local governments that have developed State, regional, or watershed-based plans identifying priority restoration actions. 
(3)Mitigation instrumentsThe Secretary shall seek to ensure any technical assistance provided under this subsection will support the establishment of mitigation instruments that will result in restoration of high-priority areas identified in the plans under paragraph (2). 
1041.Mitigation status reportSection 2036(b) of the Water Resources Development Act of 2007 (33 U.S.C. 2283a) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following: 
 
(3)Information includedIn reporting the status of all projects included in the report, the Secretary shall— 
(A)use a uniform methodology for determining the status of all projects included in the report; 
(B)use a methodology that describes both a qualitative and quantitative status for all projects in the report; and 
(C)provide specific dates for participation in the consultations required under section 906(d)(4)(B) of the Water Resources Development Act of 1986 (33 U.S.C. 2283(d)(4)(B)).. 
1042.Reports to Congress 
(a)In generalSubject to the availability of appropriations, the Secretary shall complete and submit to Congress by the applicable date required the reports that address public safety and enhanced local participation in project delivery described in subsection (b). 
(b)ReportsThe reports referred to in subsection (a) are the reports required under— 
(1)subparagraphs (A) and (B) of section 1043(a)(5); 
(2)section 1046(a)(2)(B); 
(3)section 210(e)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(e)(3)) (as amended by section 2102(a)); and 
(4)section 7001. 
(c)Failure To provide a completed report 
(1)In generalSubject to subsection (d), if the Secretary fails to provide a report listed under subsection (b) by the date that is 180 days after the applicable date required for that report, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Army Corps of Engineers with responsibility for completing that report. 
(2)Subsequent reprogrammingSubject to subsection (d), for each additional week after the date described in paragraph (1) in which a report described in that paragraph remains uncompleted and unsubmitted to Congress, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Secretary of the Army with responsibility for completing that report. 
(d)Limitations 
(1)In generalFor each report, the total amounts reprogrammed under subsection (c) shall not exceed, in any fiscal year, $50,000. 
(2)Aggregate limitationThe total amount reprogrammed under subsection (c) in a fiscal year shall not exceed $200,000. 
(e)No fault of the secretaryAmounts shall not be reprogrammed under subsection (c) if the Secretary certifies in a letter to the applicable committees of Congress that— 
(1)a major modification has been made to the content of the report that requires additional analysis for the Secretary to make a final decision on the report; 
(2)amounts have not been appropriated to the agency under this Act or any other Act to carry out the report; or 
(3)additional information is required from an entity other than the Corps of Engineers and is not available in a timely manner to complete the report by the deadline. 
(f)LimitationThe Secretary shall not reprogram funds to the General Expenses account of the civil works program of the Corps of Engineers for the loss of the funds. 
1043.Non-Federal implementation pilot program 
(a)Non-Federal implementation of feasibility studies 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to evaluate the cost-effectiveness and project delivery efficiency of allowing non-Federal interests to carry out feasibility studies for flood risk management, hurricane and storm damage reduction, aquatic ecosystem restoration, and coastal harbor and channel and inland navigation. 
(2)PurposesThe purposes of the pilot program are— 
(A)to identify project delivery and cost-saving alternatives to the existing feasibility study process; 
(B)to evaluate the technical, financial, and organizational efficiencies of a non-Federal interest carrying out a feasibility study of 1 or more projects; and 
(C)to evaluate alternatives for the decentralization of the project planning, management, and operational decisionmaking process of the Corps of Engineers. 
(3)Administration 
(A)In generalOn the request of a non-Federal interest, the Secretary may enter into an agreement with the non-Federal interest for the non-Federal interest to provide full project management control of a feasibility study for a project for— 
(i)flood risk management; 
(ii)hurricane and storm damage reduction, including levees, floodwalls, flood control channels, and water control structures; 
(iii)coastal harbor and channel and inland navigation; and 
(iv)aquatic ecosystem restoration. 
(B)Use of non-Federal funds 
(i)In generalA non-Federal interest that has entered into an agreement with the Secretary pursuant to subparagraph (A) may use non-Federal funds to carry out the feasibility study. 
(ii)CreditThe Secretary shall credit towards the non-Federal share of the cost of construction of a project for which a feasibility study is carried out under this subsection an amount equal to the portion of the cost of developing the study that would have been the responsibility of the Secretary, if the study were carried out by the Secretary, subject to the conditions that— 
(I)non-Federal funds were used to carry out the activities that would have been the responsibility of the Secretary; 
(II)the Secretary determines that the feasibility study complies with all applicable Federal laws and regulations; and 
(III)the project is authorized by any provision of Federal law enacted after the date on which an agreement is entered into under subparagraph (A). 
(C)Transfer of funds 
(i)In generalAfter the date on which an agreement is executed pursuant to subparagraph (A), the Secretary may transfer to the non-Federal interest to carry out the feasibility study— 
(I)if applicable, the balance of any unobligated amounts appropriated for the study, except that the Secretary shall retain sufficient amounts for the Corps of Engineers to carry out any responsibilities of the Corps of Engineers relating to the project and pilot program; and 
(II)additional amounts, as determined by the Secretary, from amounts made available under paragraph (8), except that the total amount transferred to the non-Federal interest shall not exceed the updated estimate of the Federal share of the cost of the feasibility study. 
(ii)AdministrationThe Secretary shall include such provisions as the Secretary determines to be necessary in an agreement under subparagraph (A) to ensure that a non-Federal interest receiving Federal funds under this paragraph— 
(I)has the necessary qualifications to administer those funds; and 
(II)will comply with all applicable Federal laws (including regulations) relating to the use of those funds. 
(D)NotificationThe Secretary shall notify the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the initiation of each feasibility study under the pilot program. 
(E)AuditingThe Secretary shall regularly monitor and audit each feasibility study carried out by a non-Federal interest under this section to ensure that the use of any funds transferred under subparagraph (C) are used in compliance with the agreement signed under subparagraph (A). 
(F)Technical assistanceOn the request of a non-Federal interest, the Secretary may provide technical assistance to the non-Federal interest relating to any aspect of the feasibility study, if the non-Federal interest contracts with the Secretary for the technical assistance and compensates the Secretary for the technical assistance. 
(G)Detailed project scheduleNot later than 180 days after entering into an agreement under subparagraph (A), each non-Federal interest, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule, based on full funding capability, that lists all deadlines for milestones relating to the feasibility study. 
(4)Cost shareNothing in this subsection affects the cost-sharing requirement applicable on the day before the date of enactment of this Act to a feasibility study carried out under this subsection. 
(5)Report 
(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report detailing the results of the pilot program carried out under this section, including— 
(i)a description of the progress of the non-Federal interests in meeting milestones in detailed project schedules developed pursuant to paragraph (3)(G); and 
(ii)any recommendations of the Secretary concerning whether the program or any component of the program should be implemented on a national basis. 
(B)UpdateNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an update of the report described in subparagraph (A). 
(C)Failure to meet deadlineIf the Secretary fails to submit a report by the required deadline under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed explanation of why the deadline was missed and a projected date for submission of the report. 
(6)AdministrationAll laws and regulations that would apply to the Secretary if the Secretary were carrying out the feasibility study shall apply to a non-Federal interest carrying out a feasibility study under this subsection. 
(7)Termination of authorityThe authority to commence a feasibility study under this subsection terminates on the date that is 5 years after the date of enactment of this Act. 
(8)Authorization of appropriationsIn addition to any amounts appropriated for a specific project, there is authorized to be appropriated to the Secretary to carry out the pilot program under this subsection, including the costs of administration of the Secretary, $25,000,000 for each of fiscal years 2015 through 2019. 
(b)Non-Federal project implementation pilot program 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to evaluate the cost-effectiveness and project delivery efficiency of allowing non-Federal interests to carry out flood risk management, hurricane and storm damage reduction, coastal harbor and channel inland navigation, and aquatic ecosystem restoration projects. 
(2)PurposesThe purposes of the pilot program are— 
(A)to identify project delivery and cost-saving alternatives that reduce the backlog of authorized Corps of Engineers projects; 
(B)to evaluate the technical, financial, and organizational efficiencies of a non-Federal interest carrying out the design, execution, management, and construction of 1 or more projects; and 
(C)to evaluate alternatives for the decentralization of the project management, design, and construction for authorized Corps of Engineers water resources projects. 
(3)Administration 
(A)In generalIn carrying out the pilot program, the Secretary shall— 
(i)identify a total of not more than 15 projects for flood risk management, hurricane and storm damage reduction (including levees, floodwalls, flood control channels, and water control structures), coastal harbor and channels, inland navigation, and aquatic ecosystem restoration that have been authorized for construction prior to the date of enactment of this Act, including— 
(I)not more than 12 projects that— 
(aa) 
(AA)have received Federal funds prior to the date of enactment of this Act; or 
(BB)for more than 2 consecutive fiscal years, have an unobligated funding balance for that project in the Corps of Engineers construction account; and 
(bb)to the maximum extent practicable, are located in each of the divisions of the Corps of Engineers; and 
(II)not more than 3 projects that have not received Federal funds in the period beginning on the date on which the project was authorized and ending on the date of enactment of this Act; 
(ii)notify the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the identification of each project under the pilot program; 
(iii)in collaboration with the non-Federal interest, develop a detailed project management plan for each identified project that outlines the scope, budget, design, and construction resource requirements necessary for the non-Federal interest to execute the project, or a separable element of the project; 
(iv)on the request of the non-Federal interest, enter into a project partnership agreement with the non-Federal interest for the non-Federal interest to provide full project management control for construction of the project, or a separable element of the project, in accordance with plans approved by the Secretary; 
(v)following execution of the project partnership agreement, transfer to the non-Federal interest to carry out construction of the project, or a separable element of the project— 
(I)if applicable, the balance of the unobligated amounts appropriated for the project, except that the Secretary shall retain sufficient amounts for the Corps of Engineers to carry out any responsibilities of the Corps of Engineers relating to the project and pilot program; and 
(II)additional amounts, as determined by the Secretary, from amounts made available under paragraph (8), except that the total amount transferred to the non-Federal interest shall not exceed the updated estimate of the Federal share of the cost of construction, including any required design; and 
(vi)regularly monitor and audit each project being constructed by a non-Federal interest under this section to ensure that the construction activities are carried out in compliance with the plans approved by the Secretary and that the construction costs are reasonable. 
(B)Detailed project scheduleNot later than 180 days after entering into an agreement under subparagraph (A)(iv), each non-Federal interest, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule, based on estimated funding levels, that lists all deadlines for each milestone in the construction of the project. 
(C)Technical assistanceOn the request of a non-Federal interest, the Secretary may provide technical assistance to the non-Federal interest, if the non-Federal interest contracts with and compensates the Secretary for the technical assistance relating to— 
(i)any study, engineering activity, and design activity for construction carried out by the non-Federal interest under this subsection; and 
(ii)expeditiously obtaining any permits necessary for the project. 
(4)Cost shareNothing in this subsection affects the cost-sharing requirement applicable on the day before the date of enactment of this Act to a project carried out under this subsection. 
(5)Report 
(A)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report detailing the results of the pilot program carried out under this subsection, including— 
(i)a description of the progress of non-Federal interests in meeting milestones in detailed project schedules developed pursuant to paragraph (2)(B); and 
(ii)any recommendations of the Secretary concerning whether the program or any component of the program should be implemented on a national basis. 
(B)UpdateNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an update of the report described in subparagraph (A). 
(C)Failure to meet deadlineIf the Secretary fails to submit a report by the required deadline under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed explanation of why the deadline was missed and a projected date for submission of the report. 
(6)AdministrationAll laws and regulations that would apply to the Secretary if the Secretary were carrying out the project shall apply to a non-Federal interest carrying out a project under this subsection. 
(7)Termination of AuthorityThe authority to commence a project under this subsection terminates on the date that is 5 years after the date of enactment of this Act. 
(8)Authorization of appropriationsIn addition to any amounts appropriated for a specific project, there is authorized to be appropriated to the Secretary to carry out the pilot program under this subsection, including the costs of administration of the Secretary, $25,000,000 for each of fiscal years 2015 through 2019. 
1044.Independent peer review 
(a)Mandatory project studies subject to peer reviewSection 2034(a)(3)(A)(i) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(a)(3)(A)(i)) is amended by striking $45,000,000 and inserting $200,000,000. 
(b)Timing of peer reviewSection 2034(b) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(b)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following: 
 
(3)Reasons for timingIf the Chief of Engineers does not initiate a peer review for a project study at a time described in paragraph (2), the Chief shall— 
(A)not later than 7 days after the date on which the Chief of Engineers determines not to initiate a peer review— 
(i)notify the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of that decision; and 
(ii)make publicly available, including on the Internet, the reasons for not conducting the review; and 
(B)include the reasons for not conducting the review in the decision document for the project study.. 
(c)Establishment of panelsSection 2034(c) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(c)) is amended by striking paragraph (4) and inserting the following: 
 
(4)Congressional and public notificationFollowing the identification of a project study for peer review under this section, but prior to initiation of the review by the panel of experts, the Chief of Engineers shall, not later than 7 days after the date on which the Chief of Engineers determines to conduct a review— 
(A)notify the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the review conducted under this section; and 
(B)make publicly available, including on the Internet, information on— 
(i)the dates scheduled for beginning and ending the review; 
(ii)the entity that has the contract for the review; and 
(iii)the names and qualifications of the panel of experts.. 
(d)Recommendations of panelSection 2034(f) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(f)) is amended by striking paragraph (2) and inserting the following: 
 
(2)Public availability and submission to CongressAfter receiving a report on a project study from a panel of experts under this section, the Chief of Engineers shall make available to the public, including on the Internet, and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives— 
(A)a copy of the report not later than 7 days after the date on which the report is delivered to the Chief of Engineers; and 
(B)a copy of any written response of the Chief of Engineers on recommendations contained in the report not later than 3 days after the date on which the response is delivered to the Chief of Engineers. 
(3)Inclusion in project studyA report on a project study from a panel of experts under this section and the written response of the Chief of Engineers shall be included in the final decision document for the project study.. 
(e)ApplicabilitySection 2034(h)(2) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(h)(2)) is amended by striking 7 years and inserting 12 years. 
1045.Report on surface elevations at drought affected lakes 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Federal Energy Regulatory Commission (referred to in this section as FERC), shall initiate an assessment of the effects of drought conditions on lakes managed by the Secretary that are affected by FERC-licensed reservoirs, which shall include an assessment of— 
(1)lake levels and rule curves in areas of previous, current, and prolonged drought; and 
(2)the effect the long-term FERC licenses have on the ability of the Secretary to manage lakes for hydropower generation, navigation, flood protection, water supply, fish and wildlife, and recreation. 
(b)ReportThe Secretary, in coordination with the FERC, shall submit to Congress and make publicly available a report on the assessment carried out under subsection (a). 
1046.Reservoir operations and water supply 
(a)Dam optimization 
(1)Definition of projectIn this subsection, the term project means a water resources development project that is operated and maintained by the Secretary. 
(2)Reports 
(A)Assessment of water supply in arid regions 
(i)In generalThe Secretary shall conduct an assessment of the management practices, priorities, and authorized purposes at Corps of Engineers reservoirs in arid regions to determine the effects of such practices, priorities, and purposes on water supply during periods of drought. 
(ii)InclusionsThe assessment under clause (i) shall identify actions that can be carried out within the scope of existing authorities of the Secretary to increase project flexibility for the purpose of mitigating drought impacts. 
(iii)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the results of the assessment. 
(B)Updated report 
(i)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall update and make publicly available the report entitled Authorized and Operating Purposes of Corps of Engineers Reservoirs and dated July 1992, which was produced pursuant to section 311 of the Water Resources Development Act of 1990 (104 Stat. 4639). 
(ii)InclusionsThe updated report described in clause (i) shall— 
(I)include— 
(aa)the date on which the most recent review of project operations was conducted and any recommendations of the Secretary relating to that review the Secretary determines to be significant; 
(bb)the activities carried out pursuant to each such review to improve the efficiency of operations and maintenance and to improve project benefits consistent with authorized purposes; 
(cc)the degree to which reviews of project operations and subsequent activities pursuant to completed reviews complied with the policies and requirements of applicable law and regulations; and 
(dd)a plan for reviewing the operations of individual projects, including a detailed schedule for future reviews of project operations, that— 
(AA)complies with the polices and requirements of applicable law and regulations; 
(BB)gives priority to reviews and activities carried out pursuant to such plan where the Secretary determines that there is support for carrying out those reviews and activities; and 
(CC)ensures that reviews and activities are carried out pursuant to such plan; 
(II)be coordinated with appropriate Federal, State, and local agencies and those public and private entities that the Secretary determines may be affected by those reviews or activities; 
(III)not supersede or modify any written agreement between the Federal Government and a non-Federal interest that is in effect on the date of enactment of this Act; 
(IV)not supersede or authorize any amendment to a multistate water control plan, including the Missouri River Master Water Control Manual (as in effect on the date of enactment of this Act); 
(V)not affect any water right in existence on the date of enactment of this Act; 
(VI)not preempt or affect any State water law or interstate compact governing water; 
(VII)not affect any authority of a State, as in effect on the date of enactment of this Act, to manage water resources within that State; and 
(VIII)comply with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b). 
(3)General accountability office report to CongressThe Comptroller General shall— 
(A)conduct an audit to determine— 
(i)whether reviews of project operations carried out by the Secretary prior to the date of enactment of this Act complied with the policies and requirements of applicable law and regulations; and 
(ii)whether the plan developed by the Secretary pursuant to paragraph (2)(B)(ii)(I)(dd) complies with this subsection and with the policies and requirements of applicable law and regulation; and 
(B)not later than 2 years after the date of enactment of this Act, submit to Congress a report that— 
(i)summarizes the results of the audit required by subparagraph (A); 
(ii)includes an assessment of whether existing practices for managing and reviewing project operations could result in greater efficiencies that would enable the Corps of Engineers to better prepare for, contain, and respond to flood, storm, and drought conditions; and 
(iii)includes recommendations for improving the review of project operations to improve the efficiency and effectiveness of such operations and to better achieve authorized purposes while enhancing overall project benefits. 
(4)Interagency and cooperative agreementsThe Secretary may enter into interagency agreements with other Federal agencies and cooperative agreements with non-Federal entities to carry out this subsection and reviews of project operations or activities resulting from those reviews. 
(5)Funding 
(A)In generalThe Secretary may use to carry out this subsection, including any reviews of project operations identified in the plan developed under paragraph (2)(B)(ii)(I)(dd), amounts made available to the Secretary. 
(B)Funding from other sourcesThe Secretary may accept and expend amounts from non-Federal entities and other Federal agencies to carry out this subsection and reviews of project operations or activities resulting from those reviews. 
(6)Effect of subsection 
(A)In generalNothing in this subsection changes the authorized purpose of any Corps of Engineers dam or reservoir. 
(B)AdministrationThe Secretary may carry out any recommendations and activities under this subsection pursuant to existing law. 
(b)Improving planning and administration of water supply storage 
(1)In generalFor each water supply feature of a reservoir managed by the Secretary, the Secretary shall notify the applicable non-Federal interests before each fiscal year of the anticipated operation and maintenance activities for that fiscal year and each of the subsequent 4 fiscal years (including the cost of those activities) for which the non-Federal interests are required to contribute amounts. 
(2)ClarificationThe information provided to a non-Federal interest under paragraph (1) shall— 
(A)be an estimate which the non-Federal interest may use for planning purposes; and 
(B)not be construed as or relied upon by the non-Federal interest as the actual amounts that the non-Federal interest will be required to contribute. 
(c)Surplus water storage 
(1)In generalThe Secretary shall not charge a fee for surplus water under a contract entered into pursuant to section 6 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 708) if the contract is for surplus water stored in the Upper Missouri Mainstem Reservoirs. 
(2)Offset 
(A)In generalSubject to subparagraph (B), of any amounts made available to the Secretary to carry out activities under the heading Operation and maintenance under the heading Corps of Engineers–Civil that remain unobligated as of the date of enactment of this Act, $5,000,000 is rescinded. 
(B)RestrictionNo amounts that have been designated by Congress as being for emergency requirements pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)) shall be rescinded under subparagraph (A). 
(3)LimitationThe limitation provided under paragraph (1) shall expire on the date that is 10 years after the date of enactment of this Act. 
(4)ApplicabilityNothing in this subsection— 
(A)affects the authority of the Secretary under section 2695 of title 10, United States Code, to accept funds or to cover the administrative expenses relating to certain real property transactions; or 
(B)affects the application of section 6 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 708) to surplus water stored outside of the Upper Missouri Mainstem Reservoirs. 
(d)Future Water SupplySection 301 of the Water Supply Act of 1958 (43 U.S.C. 390b) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Release of future water storage 
(1)Establishment of 10-year plans for the utilization of future storage 
(A)In generalFor the period beginning 180 days after the date of enactment of this paragraph and ending on January 1, 2016, the Secretary may accept from a State or local interest a plan for the utilization of allocated water storage for future use under this Act. 
(B)ContentsA plan submitted under subparagraph (A) shall include— 
(i)a 10-year timetable for the conversion of future use storage to present use; and 
(ii)a schedule of actions that the State or local interest agrees to carry out over a 10-year period, in cooperation with the Secretary, to seek new and alternative users of future water storage that is contracted to the State or local interest on the date of enactment of this paragraph. 
(2)Future water storageFor water resource development projects managed by the Secretary, a State or local interest that the Secretary determines has complied with paragraph (1) may request from the Secretary a release to the United States of any right of the State or local interest to future water storage under this Act that was allocated for future use water supply prior to November 17, 1986. 
(3)Administration 
(A)In generalNot later than 180 days after receiving a request under paragraph (2), the Secretary shall provide to the applicable State or local interest a written decision on whether the Secretary recommends releasing future water storage rights. 
(B)RecommendationIf the Secretary recommends releasing future water storage rights, the Secretary shall include that recommendation in the annual plan submitted under section 7001 of the Water Resources Reform and Development Act of 2014. 
(4)Savings clauseNothing in this subsection authorizes the Secretary to release a State or local interest from a contractual obligation unless specifically authorized by Congress.. 
1047.Special use permits 
(a)Special use permits 
(1)In generalThe Secretary may issue special permits for uses such as group activities, recreation events, motorized recreation vehicles, and such other specialized recreation uses as the Secretary determines to be appropriate, subject to such terms and conditions as the Secretary determines to be in the best interest of the Federal Government. 
(2)Fees 
(A)In generalIn carrying out this subsection, the Secretary may— 
(i)establish and collect fees associated with the issuance of the permits described in paragraph (1); or 
(ii)accept in-kind services in lieu of those fees. 
(B)Outdoor recreation equipmentThe Secretary may establish and collect fees for the provision of outdoor recreation equipment and services for activities described in paragraph (1) at public recreation areas located at lakes and reservoirs operated by the Corps of Engineers. 
(C)Use of feesAny fees generated pursuant to this subsection shall be— 
(i)retained at the site collected; and 
(ii)available for use, without further appropriation, solely for administering the special permits under this subsection and carrying out related operation and maintenance activities at the site at which the fees are collected. 
(b)Cooperative management 
(1)Program 
(A)In generalSubject to subparagraph (B), the Secretary may enter into an agreement with a State or local government to provide for the cooperative management of a public recreation area if— 
(i)the public recreation area is located— 
(I)at a lake or reservoir operated by the Corps of Engineers; and 
(II)adjacent to or near a State or local park or recreation area; and 
(ii)the Secretary determines that cooperative management between the Corps of Engineers and a State or local government agency of a portion of the Corps of Engineers recreation area or State or local park or recreation area will allow for more effective and efficient management of those areas. 
(B)RestrictionThe Secretary may not transfer administration responsibilities for any public recreation area operated by the Corps of Engineers. 
(2)Acquisition of goods and servicesThe Secretary may acquire from or provide to a State or local government with which the Secretary has entered into a cooperative agreement under paragraph (1) goods and services to be used by the Secretary and the State or local government in the cooperative management of the areas covered by the agreement. 
(3)AdministrationThe Secretary may enter into 1 or more cooperative management agreements or such other arrangements as the Secretary determines to be appropriate, including leases or licenses, with non-Federal interests to share the costs of operation, maintenance, and management of recreation facilities and natural resources at recreation areas that are jointly managed and funded under this subsection. 
(c)Use of funds 
(1)In generalIf the Secretary determines that it is in the public interest for purposes of enhancing recreation opportunities at Corps of Engineers water resources development projects, the Secretary may use funds made available to the Secretary to support activities carried out by State, local, and tribal governments and such other public or private nonprofit entities as the Secretary determines to be appropriate. 
(2)Cooperative agreementsAny use of funds pursuant to this subsection shall be carried out through the execution of a cooperative agreement, which shall contain such terms and conditions as the Secretary determines to be necessary in the public interest. 
(d)Services of volunteersChapter IV of title I of Public Law 98–63 (33 U.S.C. 569c) is amended in the first sentence by inserting , including expenses relating to uniforms, transportation, lodging, and the subsistence of those volunteers, after incidental expenses. 
(e)Training and educational activitiesSection 213(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2339) is amended by striking at and inserting about. 
1048.America the Beautiful National Parks and Federal Recreational Lands Pass programThe Secretary may participate in the America the Beautiful National Parks and Federal Recreational Lands Pass program in the same manner as the National Park Service, the Bureau of Land Management, the United States Fish and Wildlife Service, the Forest Service, and the Bureau of Reclamation, including the provision of free annual passes to active duty military personnel and dependents. 
1049.Applicability of spill prevention, control, and countermeasure rule 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)FarmThe term farm has the meaning given the term in section 112.2 of title 40, Code of Federal Regulations (or successor regulations). 
(3)GallonThe term gallon means a United States gallon. 
(4)OilThe term oil has the meaning given the term in section 112.2 of title 40, Code of Federal Regulations (or successor regulations). 
(5)Oil dischargeThe term oil discharge has the meaning given the term discharge in section 112.2 of title 40, Code of Federal Regulations (or successor regulations). 
(6)Reportable oil discharge history 
(A)In generalSubject to subparagraph (B), the term reportable oil discharge history means a single oil discharge, as described in section 112.1(b) of title 40, Code of Federal Regulations (including successor regulations), that exceeds 1,000 gallons or 2 oil discharges, as described in section 112.1(b) of title 40, Code of Federal Regulations (including successor regulations), that each exceed 42 gallons within any 12-month period— 
(i)in the 3 years prior to the certification date of the Spill Prevention, Control, and Countermeasure plan (as described in section 112.3 of title 40, Code of Federal Regulations (including successor regulations); or 
(ii)since becoming subject to part 112 of title 40, Code of Federal Regulations, if the facility has been in operation for less than 3 years. 
(B)ExclusionsThe term reportable oil discharge history does not include an oil discharge, as described in section 112.1(b) of title 40, Code of Federal Regulations (including successor regulations), that is the result of a natural disaster, an act of war, or terrorism. 
(7)Spill Prevention, Control, and Countermeasure ruleThe term Spill Prevention, Control, and Countermeasure rule means the regulation, including amendments, promulgated by the Administrator under part 112 of title 40, Code of Federal Regulations (or successor regulations). 
(b)CertificationIn implementing the Spill Prevention, Control, and Countermeasure rule with respect to any farm, the Administrator shall— 
(1)require certification by a professional engineer for a farm with— 
(A)an individual tank with an aboveground storage capacity greater than 10,000 gallons; 
(B)an aggregate aboveground storage capacity greater than or equal to 20,000 gallons; or 
(C)a reportable oil discharge history; or 
(2)allow certification by the owner or operator of the farm (via self-certification) for a farm with— 
(A)an aggregate aboveground storage capacity less than 20,000 gallons and greater than the lesser of— 
(i)6,000 gallons; and 
(ii)the adjustment quantity established under subsection (d)(2); and 
(B)no reportable oil discharge history; and 
(3)not require compliance with the rule by any farm— 
(A)with an aggregate aboveground storage capacity greater than 2,500 gallons and less than the lesser of— 
(i)6,000 gallons; and 
(ii)the adjustment quantity established under subsection (d)(2); and 
(B)no reportable oil discharge history; and 
(4)not require compliance with the rule by any farm with an aggregate aboveground storage capacity of less than 2,500 gallons. 
(c)Calculation of aggregate aboveground storage capacityFor purposes of subsection (b), the aggregate aboveground storage capacity of a farm excludes— 
(1)all containers on separate parcels that have a capacity that is 1,000 gallons or less; and 
(2)all containers holding animal feed ingredients approved for use in livestock feed by the Commissioner of Food and Drugs. 
(d)Study 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Agriculture, shall conduct a study to determine the appropriate exemption under paragraphs (2) and (3) of subsection (b), which shall be not more than 6,000 gallons and not less than 2,500 gallons, based on a significant risk of discharge to water. 
(2)AdjustmentNot later than 18 months after the date on which the study described in paragraph (1) is complete, the Administrator, in consultation with the Secretary of Agriculture, shall promulgate a rule to adjust the exemption levels described in paragraphs (2) and (3) of subsection (b) in accordance with the study. 
1050.Namings 
(a)Donald G. Waldon Lock and DamIt is the sense of Congress that, at an appropriate time and in accordance with the rules of the Senate and the House of Representatives, to recognize the contributions of Donald G. Waldon, whose selfless determination and tireless work, while serving as administrator of the Tennessee-Tombigbee Waterway for 21 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway Development Compact, that the lock and dam located at mile 357.5 on the Tennessee-Tombigbee Waterway should be known and designated as the Donald G. Waldon Lock and Dam. 
(b)Redesignation of Lower Mississippi River Museum and Riverfront Interpretive Site 
(1)In generalSection 103(c)(1) of the Water Resources Development Act of 1992 (106 Stat. 4811) is amended by striking Lower Mississippi River Museum and Riverfront Interpretive Site and inserting Jesse Brent Lower Mississippi River Museum and Riverfront Interpretive Site. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the museum and interpretive site referred to in paragraph (1) shall be deemed to be a reference to the Jesse Brent Lower Mississippi River Museum and Riverfront Interpretive Site. 
(c)Jerry F. Costello Lock and Dam 
(1)RedesignationThe lock and dam located in Modoc, Illinois, authorized by the Act of July 3, 1930 (46 Stat. 927), and commonly known as the Kaskaskia Lock and Dam, is redesignated as the Jerry F. Costello Lock and Dam. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in section 1 shall be deemed to be a reference to the Jerry F. Costello Lock and Dam. 
1051.Interstate water agreements and compacts 
(a)Water supplySection 301 of the Water Supply Act of 1958 (43 U.S.C. 390b) (as amended by section 1046(d)) is amended by adding at the end the following: 
 
(f)The Committees of jurisdiction are very concerned about the operation of projects in the Apalachicola-Chattahoochee-Flint River System and the Alabama-Coosa-Tallapoosa River System, and further, the Committees of jurisdiction recognize that this ongoing water resources dispute raises serious concerns related to the authority of the Secretary of the Army to allocate substantial storage at projects to provide local water supply pursuant to the Water Supply Act of 1958 absent congressional approval. Interstate water disputes of this nature are more properly addressed through interstate water agreements that take into consideration the concerns of all affected States including impacts to other authorized uses of the projects, water supply for communities and major cities in the region, water quality, freshwater flows to communities, rivers, lakes, estuaries, and bays located downstream of projects, agricultural uses, economic development, and other appropriate concerns. To that end, the Committees of jurisdiction strongly urge the Governors of the affected States to reach agreement on an interstate water compact as soon as possible, and we pledge our commitment to work with the affected States to ensure prompt consideration and approval of any such agreement. Absent such action, the Committees of jurisdiction should consider appropriate legislation to address these matters including any necessary clarifications to the Water Supply Act of 1958 or other law. This subsection does not alter existing rights or obligations under law.. 
(b)Sense of Congress regarding interstate water agreements and compacts 
(1)FindingsCongress finds the following: 
(A)States and local interests have primary responsibility for developing water supplies for domestic, municipal, industrial, and other purposes. 
(B)The Federal Government cooperates with States and local interests in developing water supplies through the construction, maintenance, and operation of Federal water resources development projects. 
(C)Interstate water disputes are most properly addressed through interstate water agreements or compacts that take into consideration the concerns of all affected States. 
(2)Sense of CongressIt is the sense of Congress that— 
(A)Congress and the Secretary should urge States to reach agreement on interstate water agreements and compacts; 
(B)at the request of the Governor of a State, the Secretary should facilitate and assist in the development of an interstate water agreement or compact; 
(C)Congress should provide prompt consideration of interstate water agreements and compacts; and 
(D)the Secretary should adopt policies and implement procedures for the operation of reservoirs of the Corps of Engineers that are consistent with interstate water agreements and compacts. 
1052.Sense of Congress regarding water resources development billsIt is the sense of Congress that, because the missions of the Corps of Engineers are unique and benefit all individuals in the United States and because water resources development projects are critical to maintaining economic prosperity, national security, and environmental protection, Congress should consider a water resources development bill not less than once every Congress. 
IINavigation 
AInland waterways 
2001.DefinitionsIn this title: 
(1)Inland Waterways Trust FundThe term Inland Waterways Trust Fund means the Inland Waterways Trust Fund established by section 9506(a) of the Internal Revenue Code of 1986. 
(2)Qualifying projectThe term qualifying project means any construction or major rehabilitation project for navigation infrastructure of the inland and intracoastal waterways that is— 
(A)authorized before, on, or after the date of enactment of this Act; 
(B)not completed on the date of enactment of this Act; and 
(C)funded at least in part from the Inland Waterways Trust Fund. 
2002.Project delivery process reforms 
(a)Requirements for qualifying projectsWith respect to each qualifying project, the Secretary shall require— 
(1)for each project manager, that— 
(A)the project manager have formal project management training and certification; and 
(B)the project manager be assigned from among personnel certified by the Chief of Engineers; and 
(2)for an applicable cost estimation, that— 
(A)the Secretary utilize a risk-based cost estimate with a confidence level of at least 80 percent; and 
(B)the cost estimate be developed— 
(i)for a qualifying project that requires an increase in the authorized amount in accordance with section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), during the preparation of a post-authorization change report or other similar decision document; 
(ii)for a qualifying project for which the first construction contract has not been awarded, prior to the award of the first construction contract; 
(iii)for a qualifying project without a completed feasibility report in accordance with section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282), prior to the completion of such a report; and 
(iv)for a qualifying project with a completed feasibility report in accordance with section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) that has not yet been authorized, during design for the qualifying project. 
(b)Additional project delivery process reformsNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(1)establish a system to identify and apply on a continuing basis best management practices from prior or ongoing qualifying projects to improve the likelihood of on-time and on-budget completion of qualifying projects; 
(2)evaluate early contractor involvement acquisition procedures to improve on-time and on-budget project delivery performance; and 
(3)implement any additional measures that the Secretary determines will achieve the purposes of this subtitle, including— 
(A)the implementation of applicable practices and procedures developed pursuant to management by the Secretary of an applicable military construction program; 
(B)the development and use of a portfolio of standard designs for inland navigation locks, incorporating the use of a center of expertise for the design and review of qualifying projects; 
(C)the use of full-funding contracts or formulation of a revised continuing contracts clause; and 
(D)the establishment of procedures for recommending new project construction starts using a capital projects business model. 
(c)Pilot projects 
(1)In generalSubject to paragraph (2), the Secretary may carry out pilot projects to evaluate processes and procedures for the study, design, and construction of qualifying projects. 
(2)InclusionsAt a minimum, the Secretary shall carry out pilot projects under this subsection to evaluate— 
(A)early contractor involvement in the development of features and components; 
(B)an appropriate use of continuing contracts for the construction of features and components; and 
(C)applicable principles, procedures, and processes used for military construction projects. 
(d)Inland Waterways Users BoardSection 302 of the Water Resources Development Act of 1986 (33 U.S.C. 2251) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Duties of Users Board 
(1)In generalThe Users Board shall meet not less frequently than semiannually to develop and make recommendations to the Secretary and Congress regarding the inland waterways and inland harbors of the United States. 
(2)Advice and recommendationsFor commercial navigation features and components of the inland waterways and inland harbors of the United States, the Users Board shall provide— 
(A)prior to the development of the budget proposal of the President for a given fiscal year, advice and recommendations to the Secretary regarding construction and rehabilitation priorities and spending levels; 
(B)advice and recommendations to Congress regarding any feasibility report for a project on the inland waterway system that has been submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014; 
(C)advice and recommendations to Congress regarding an increase in the authorized cost of those features and components; 
(D)not later than 60 days after the date of the submission of the budget proposal of the President to Congress, advice and recommendations to Congress regarding construction and rehabilitation priorities and spending levels; and 
(E)advice and recommendations on the development of a long-term capital investment program in accordance with subsection (d). 
(3)Project development teamsThe chairperson of the Users Board shall appoint a representative of the Users Board to serve as an advisor to the project development team for a qualifying project or the study or design of a commercial navigation feature or component of the inland waterways and inland harbors of the United States. 
(4)Independent judgmentAny advice or recommendation made by the Users Board to the Secretary shall reflect the independent judgment of the Users Board.; 
(2)by striking subsection (c) and inserting the following: 
 
(c)Duties of SecretaryThe Secretary shall— 
(1)communicate not less frequently than once each quarter to the Users Board the status of the study, design, or construction of all commercial navigation features or components of the inland waterways or inland harbors of the United States; and 
(2)submit to the Users Board a courtesy copy of all completed feasibility reports relating to a commercial navigation feature or component of the inland waterways or inland harbors of the United States. 
(d)Capital investment program 
(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary, in coordination with the Users Board, shall develop and submit to Congress a report describing a 20-year program for making capital investments on the inland and intracoastal waterways based on the application of objective, national project selection prioritization criteria. 
(2)ConsiderationIn developing the program under paragraph (1), the Secretary shall take into consideration the 20-year capital investment strategy contained in the Inland Marine Transportation System (IMTS) Capital Projects Business Model, Final Report published on April 13, 2010, as approved by the Users Board. 
(3)CriteriaIn developing the plan and prioritization criteria under paragraph (1), the Secretary shall ensure, to the maximum extent practicable, that investments made under the 20-year program described in paragraph (1)— 
(A)are made in all geographical areas of the inland waterways system; and 
(B)ensure efficient funding of inland waterways projects. 
(4)Strategic review and updateNot later than 5 years after the date of enactment of this subsection, and not less frequently than once every 5 years thereafter, the Secretary, in coordination with the Users Board, shall— 
(A)submit to Congress and make publicly available a strategic review of the 20-year program in effect under this subsection, which shall identify and explain any changes to the project-specific recommendations contained in the previous 20-year program (including any changes to the prioritization criteria used to develop the updated recommendations); and 
(B)make revisions to the program, as appropriate. 
(e)Project management plansThe chairperson of the Users Board and the project development team member appointed by the chairperson under subsection (b)(3) may sign the project management plan for the qualifying project or the study or design of a commercial navigation feature or component of the inland waterways and inland harbors of the United States. 
(f)Administration 
(1)In generalThe Users Board shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.), other than section 14, and, with the consent of the appropriate agency head, the Users Board may use the facilities and services of any Federal agency. 
(2)Members not considered special government employeesFor the purposes of complying with the Federal Advisory Committee Act (5 U.S.C. App.), the members of the Users Board shall not be considered special Government employees (as defined in section 202 of title 18, United States Code). 
(3)Travel expensesNon-Federal members of the Users Board while engaged in the performance of their duties away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code.. 
2003.Efficiency of revenue collectionNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare a report on the efficiency of collecting the fuel tax for the Inland Waterways Trust Fund, which shall include— 
(1)an evaluation of whether current methods of collection of the fuel tax result in full compliance with requirements of the law; 
(2)whether alternative methods of collection would result in increased revenues into the Inland Waterways Trust Fund; and 
(3)an evaluation of alternative collection options. 
2004.Inland waterways revenue studies 
(a)Inland waterways construction bonds study 
(1)StudyThe Secretary, in coordination with the heads of appropriate Federal agencies, shall conduct a study on the potential benefits and implications of authorizing the issuance of federally tax-exempt bonds secured against the available proceeds, including projected annual receipts, in the Inland Waterways Trust Fund established by section 9506(a) of the Internal Revenue Code of 1986. 
(2)ContentsIn carrying out the study, the Secretary shall examine the implications of issuing such bonds, including the potential revenues that could be generated and the projected net cost to the Treasury, including loss of potential revenue. 
(3)ConsultationIn carrying out the study, the Secretary, at a minimum, shall consult with— 
(A)representatives of the Inland Waterway Users Board established by section 302 of the Water Resources Development Act of 1986 (33 U.S.C. 2251); 
(B)representatives of the commodities and bulk cargos that are currently shipped for commercial purposes on the segments of the inland and intracoastal waterways listed in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804); 
(C)representatives of other users of locks and dams on the inland and intracoastal waterways, including persons owning, operating, using, or otherwise benefitting from— 
(i)hydropower generation facilities; 
(ii)electric utilities that rely on the waterways for cooling of existing electricity generation facilities; 
(iii)municipal and industrial water supply; 
(iv)recreation; 
(v)irrigation water supply; or 
(vi)flood damage reduction; and 
(D)other stakeholders associated with the inland and intracoastal waterways, as identified by the Secretary. 
(4)Report to Congress 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works, the Committee on Finance, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Ways and Means, and the Committee on the Budget of the House of Representatives, and make publicly available, a report on the results of the study. 
(B)Identification of issuesAs part of the report, the Secretary shall identify any potential benefits or other implications of the issuance of bonds described in subsection (a)(1), including any potential changes in Federal or State law that may be necessary to provide such benefits or to address such implications. 
(b)Potential revenue sources for inland and intracoastal waterways infrastructure 
(1)In generalThe Secretary shall conduct a study and submit to Congress a report on potential revenue sources from which funds could be collected to generate additional revenues for the Inland Waterways Trust Fund established by section 9506(a) of the Internal Revenue Code of 1986. 
(2)Scope of study 
(A)In generalIn carrying out the study, the Secretary shall evaluate an array of potential revenue sources from which funds could be collected in amounts that, when combined with funds generated by section 4042 of the Internal Revenue Code of 1986, are sufficient to support one-half of annual construction expenditure levels of $380,000,000 for the authorized purposes of the Inland Waterways Trust Fund. 
(B)Potential revenue sources for studyIn carrying out the study, the Secretary, at a minimum, shall— 
(i)evaluate potential revenue sources identified in and documented by known authorities of the Inland Waterways System; and 
(ii)review appropriate reports and associated literature related to revenue sources. 
(3)Conduct of studyIn carrying out the study, the Secretary shall— 
(A)take into consideration whether the potential revenues from other sources— 
(i)are equitably associated with the construction, operation, and maintenance of inland and intracoastal waterway infrastructure, including locks, dams, and navigation channels; and 
(ii)can be efficiently collected; 
(B)consult with, at a minimum— 
(i)representatives of the Inland Waterways Users Board; and 
(ii)representatives of other nonnavigation beneficiaries of inland and intracoastal waterway infrastructure, including persons benefitting from— 
(I)municipal water supply; 
(II)hydropower; 
(III)recreation; 
(IV)industrial water supply; 
(V)flood damage reduction; 
(VI)agricultural water supply; 
(VII)environmental restoration; 
(VIII)local and regional economic development; or 
(IX)local real estate interests; and 
(iii)representatives of other interests, as identified by the Secretary; and 
(C)provide the opportunity for public hearings in each of the geographic regions that contain segments of the inland and intracoastal waterways listed in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804). 
(4)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works, the Committee on Finance, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Ways and Means, and the Committee on the Budget of the House of Representatives, and make publicly available, a report on the results of the study. 
2005.Inland waterways stakeholder roundtable 
(a)In generalThe Secretary shall conduct an inland waterways stakeholder roundtable to provide for a review and evaluation of issues related to financial management of the inland and intracoastal waterways. 
(b)Selection of participants 
(1)In generalNot later than 45 days after the date on which the Secretary submits to Congress the report required by section 2004(b), the Secretary, in consultation with the Inland Waterways Users Board, shall select individuals to be invited to participate in the stakeholder roundtable. 
(2)CompositionThe individuals selected under paragraph (1) shall include— 
(A)representatives of the primary users, shippers, and suppliers utilizing the inland and intracoastal waterways for commercial purposes; 
(B)representatives of State and Federal agencies having a direct and substantial interest in the commercial use of the inland and intracoastal waterways; 
(C)representatives of other nonnavigation beneficiaries of the inland and intracoastal waterways infrastructure, including individuals benefitting from— 
(i)municipal water supply; 
(ii)hydropower; 
(iii)recreation; 
(iv)industrial water supply; 
(v)flood damage reduction; 
(vi)agricultural water supply; 
(vii)environmental restoration; 
(viii)local and regional economic development; or 
(ix)local real estate interests; and 
(D)other interested individuals with significant financial and engineering expertise and direct knowledge of the inland and coastal waterways. 
(c)Framework and agendaThe Secretary shall work with a group of the individuals selected under subsection (b) to develop the framework and agenda for the stakeholder roundtable. 
(d)Conduct of stakeholder roundtable 
(1)In generalNot later than 120 days after the date on which the Secretary submits to Congress the report required by section 2004(b), the Secretary shall conduct the stakeholder roundtable. 
(2)Issues to be discussedThe stakeholder roundtable shall provide for the review and evaluation described in subsection (a) and shall include the following: 
(A)An evaluation of any recommendations that have been developed to address funding options for the inland and coastal waterways, including any recommendations in the report required under section 2004(b). 
(B)An evaluation of the funding status of the inland and coastal waterways. 
(C)Identification and evaluation of the ongoing and projected water infrastructure needs of the inland and coastal waterways. 
(D)Identification of a process for meeting such needs, with timeline for addressing the funding challenges for the Inland Waterways Trust Fund. 
(e)Report to CongressNot later than 180 days after the date on which the Secretary submits to Congress the report required by section 2004(b), the Secretary shall submit to Congress and make publicly available a report that contains— 
(1)a summary of the stakeholder roundtable, including areas of concurrence on funding approaches and areas of disagreement in meeting funding needs; and 
(2)recommendations developed by the Secretary for next steps to address the issues discussed at the stakeholder roundtable. 
2006.Preserving the Inland Waterway Trust Fund 
(a)Olmsted project reform 
(1)Definition of Olmsted ProjectIn this subsection, the term Olmsted Project means the project for navigation, Lower Ohio River, Locks and Dams 52 and 53, Illinois and Kentucky, authorized by section 3(a)(6) of the Water Resources Development Act of 1988 (102 Stat. 4013). 
(2)Olmsted Project reformNotwithstanding section 3(a)(6) of the Water Resources Development Act of 1988 (102 Stat. 4013), for each fiscal year beginning after September 30, 2014, 15 percent of the cost of construction for the Olmsted Project shall be paid from amounts appropriated from the Inland Waterways Trust Fund. 
(3)Sense of CongressIt is the sense of Congress that the appropriation for the Olmsted Project should be not less than $150,000,000 for each fiscal year until construction of the project is completed. 
(4)Rehabilitation of projectsSection 205(1)(E)(ii) of the Water Resources Development Act of 1992 (33 U.S.C. 2327(1)(E)(ii)) is amended by striking $8,000,000 and inserting $20,000,000. 
2007.Inland waterways oversight 
(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report regarding the lessons learned from the experience of planning and constructing the Olmsted Project and how such lessons might apply to future inland waterway studies and projects. 
(b)Annual financial reviewFor any inland waterways project that the Secretary carries out that has an estimated total cost of $500,000,000 or more, the Secretary shall submit to the congressional committees referred to in subsection (a) an annual financial plan for the project. The plan shall be based on detailed annual estimates of the cost to complete the remaining elements of the project and on reasonable assumptions, as determined by the Secretary, of any future increases of the cost to complete the project. 
(c)Government Accountability Office reportAs soon as practicable after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to Congress a report describing the results of, a study to determine why, and to what extent, the project for navigation, Lower Ohio River, Locks and Dams 52 and 53, Illinois and Kentucky (commonly known as the Olmsted Locks and Dam project), authorized by section 3(a)(6) of the Water Resources Development Act of 1988 (102 Stat. 4013), has exceeded the budget for the project and the reasons why the project failed to be completed as scheduled, including an assessment of— 
(1)engineering methods used for the project; 
(2)the management of the project; 
(3)contracting for the project; 
(4)the cost to the United States of benefits foregone due to project delays; and 
(5)such other contributory factors as the Comptroller General determines to be appropriate. 
2008.Assessment of operation and maintenance needs of the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall assess the operation and maintenance needs of the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway. 
(b)Types of activitiesIn carrying out subsection (a), the Secretary shall assess the operation and maintenance needs of the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway as used for the following purposes: 
(1)Commercial navigation. 
(2)Commercial fishing. 
(3)Subsistence, including utilization by Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) for subsistence and ceremonial purposes. 
(4)Use as ingress and egress to harbors of refuge. 
(5)Transportation of persons. 
(6)Purposes relating to domestic energy production, including fabrication, servicing, and supply of domestic offshore energy production facilities. 
(7)Activities of the Secretary of the department in which the Coast Guard is operating. 
(8)Public health and safety related equipment for responding to coastal and inland emergencies. 
(9)Recreation purposes. 
(10)Any other authorized purpose. 
(c)Report to CongressFor fiscal year 2015, and biennially thereafter, in conjunction with the annual budget submission by the President to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that, with respect to the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway— 
(1)identifies the operation and maintenance costs required to achieve the authorized length, width, and depth; 
(2)identifies the amount of funding requested in the President’s budget for operation and maintenance costs; and 
(3)identifies the unmet operation and maintenance needs of the Atlantic Intracoastal Waterway and the Gulf Intracoastal Waterway. 
2009.Inland waterways riverbank stabilization 
(a)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Secretary shall conduct a study to determine the feasibility of— 
(1)carrying out projects for the inland and intracoastal waterways for purposes of— 
(A)flood damage reduction; 
(B)emergency streambank and shoreline protection; and 
(C)prevention and mitigation of shore damages attributable to navigation improvements; and 
(2)modifying projects for the inland and intracoastal waterways for the purpose of improving the quality of the environment. 
(b)RecommendationsIn conducting the study, the Secretary shall develop specific project recommendations and prioritize those recommendations based on— 
(1)the extent of damage and land loss resulting from riverbank erosion; 
(2)the rate of erosion; 
(3)the significant threat of future flood risk to public property, public infrastructure, or public safety; 
(4)the destruction of natural resources or habitats; and 
(5)the potential cost savings for maintenance of the channel. 
(c)DispositionThe Secretary may carry out any project identified in the study conducted pursuant to subsection (a) in accordance with the criteria for projects carried out under one of the following authorities: 
(1)Section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r). 
(2)Section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(3)Section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i). 
(4)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(d)Annual reportFor a project recommended pursuant to the study that cannot be carried out under any of the authorities specified in subsection (c), upon a determination by the Secretary of the feasibility of the project, the Secretary may include a recommendation concerning the project in the annual report submitted to Congress under section 7001. 
2010.Upper Mississippi River protection 
(a)Definition of Upper St. Anthony Falls Lock and DamIn this section, the term Upper St. Anthony Falls Lock and Dam means the lock and dam located on Mississippi River Mile 853.9 in Minneapolis, Minnesota. 
(b)Mandatory ClosureNot later than 1 year after the date of enactment of this Act, the Secretary shall close the Upper St. Anthony Falls Lock and Dam. 
(c)Emergency operationsNothing in this section prevents the Secretary from carrying out emergency lock operations necessary to mitigate flood damage. 
2011.Corps of Engineers lock and dam energy developmentSection 1117 of the Water Resources Development Act of 1986 (100 Stat. 4236) is amended to read as follows: 
 
1117.W.D. Mayo Lock and Dam 
(a)In GeneralThe Cherokee Nation of Oklahoma may— 
(1)design and construct one or more hydroelectric generating facilities at the W.D. Mayo Lock and Dam on the Arkansas River, Oklahoma; and 
(2)market the electricity generated from any such facility. 
(b)Preconstruction Requirements 
(1)PermitsBefore the date on which construction of a hydroelectric generating facility begins under subsection (a), the Cherokee Nation shall obtain any permit required under Federal or State law, except that the Cherokee Nation shall be exempt from licensing requirements that may otherwise apply to construction, operation, or maintenance of the facility under the Federal Power Act (16 U.S.C. 791a et seq.). 
(2)Review of plans and specificationsThe Cherokee Nation may initiate the design or construction of a hydroelectric generating facility under subsection (a) only after the Secretary reviews and approves the plans and specifications for the design and construction. 
(c)Payment of design and construction costs 
(1)In generalThe Secretary may accept funds offered by the Cherokee Nation and use such funds to carry out the design and construction of a hydroelectric generating facility under subsection (a). 
(2)Allocation of costsThe Cherokee Nation shall— 
(A)bear all costs associated with the design and construction of a hydroelectric generating facility under subsection (a); and 
(B)provide any funds necessary for the design and construction to the Secretary prior to the Secretary initiating any activities related to the design and construction. 
(d)Assumption of liabilityThe Cherokee Nation shall— 
(1)hold all title to a hydroelectric generating facility constructed under subsection (a) and may, subject to the approval of the Secretary, assign such title to a third party; 
(2)be solely responsible for— 
(A)the operation, maintenance, repair, replacement, and rehabilitation of the facility; and 
(B)the marketing of the electricity generated by the facility; and 
(3)release and indemnify the United States from any claims, causes of action, or liabilities that may arise out of any activity undertaken to carry out this section. 
(e)Assistance availableThe Secretary may provide technical and construction management assistance requested by the Cherokee Nation relating to the design and construction of a hydroelectric generating facility under subsection (a). 
(f)Third party agreementsThe Cherokee Nation may enter into agreements with the Secretary or a third party that the Cherokee Nation or the Secretary determines are necessary to carry out this section.. 
2012.Restricted areas at Corps of Engineers damsSection 2 of the Freedom to Fish Act (127 Stat. 449) is amended— 
(1)in subsection (b)(1) by striking 2 years after the date of enactment of this Act and inserting 4 years after the date of enactment of the Water Resources Reform and Development Act of 2014; 
(2)in the heading of subsection (c) by inserting or Modified after New; and 
(3)in subsection (c)— 
(A)in matter preceding paragraph (1) by inserting new or modified after establishes any; and 
(B)in paragraph (3) by striking 2 years after the date of enactment of this Act and inserting 4 years after the date of enactment of the Water Resources Reform and Development Act of 2014. 
2013.Operation and maintenance of fuel taxed inland waterwaysSection 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following: 
 
(c)Floodgates on the inland waterways 
(1)Operation and maintenance carried out by the SecretaryNotwithstanding any other provision of law, the Secretary shall be responsible for the operation and maintenance, including repair, of any flood gate, as well as any pumping station constructed within the channel as a single unit with that flood gate, that— 
(A)was constructed as of the date of enactment of the Water Resources Reform and Development Act of 2014 as a feature of an authorized hurricane and storm damage reduction project; and 
(B)crosses an inland or intracoastal waterway described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804). 
(2)Non-Federal cost shareThe non-Federal share of the cost of operation, maintenance, repair, rehabilitation, and replacement of any structure under this subsection shall be 35 percent.. 
BPort and Harbor Maintenance 
2101.Funding for harbor maintenance programs 
(a)DefinitionsIn this section: 
(1)Total amount of harbor maintenance taxes receivedThe term total amount of harbor maintenance taxes received means, with respect to a fiscal year, the aggregate of amounts appropriated, transferred, or credited to the Harbor Maintenance Trust Fund under section 9505(a) of the Internal Revenue Code of 1986 for that fiscal year as set forth in the current year estimate provided in the President’s budget request for the subsequent fiscal year, submitted pursuant to section 1105 of title 31, United States Code. 
(2)Total budget resourcesThe term total budget resources means the total amount made available by appropriations Acts from the Harbor Maintenance Trust Fund for a fiscal year for making expenditures under section 9505(c) of the Internal Revenue Code of 1986. 
(b)Target appropriations 
(1)In generalThe target total budget resources made available to the Secretary from the Harbor Maintenance Trust Fund for a fiscal year shall be not less than the following: 
(A)For fiscal year 2015, 67 percent of the total amount of harbor maintenance taxes received in fiscal year 2014. 
(B)For fiscal year 2016, 69 percent of the total amount of harbor maintenance taxes received in fiscal year 2015. 
(C)For fiscal year 2017, 71 percent of the total amount of harbor maintenance taxes received in fiscal year 2016. 
(D)For fiscal year 2018, 74 percent of the total amount of harbor maintenance taxes received in fiscal year 2017. 
(E)For fiscal year 2019, 77 percent of the total amount of harbor maintenance taxes received in fiscal year 2018. 
(F)For fiscal year 2020, 80 percent of the total amount of harbor maintenance taxes received in fiscal year 2019. 
(G)For fiscal year 2021, 83 percent of the total amount of harbor maintenance taxes received in fiscal year 2020. 
(H)For fiscal year 2022, 87 percent of the total amount of harbor maintenance taxes received in fiscal year 2021. 
(I)For fiscal year 2023, 91 percent of the total amount of harbor maintenance taxes received in fiscal year 2022. 
(J)For fiscal year 2024, 95 percent of the total amount of harbor maintenance taxes received in fiscal year 2023. 
(K)For fiscal year 2025, and each fiscal year thereafter, 100 percent of the total amount of harbor maintenance taxes received in the previous fiscal year. 
(2)Use of amountsThe total budget resources described in paragraph (1) may be used only for making expenditures under section 9505(c) of the Internal Revenue Code of 1986. 
(c)Impact on other funds 
(1)Sense of CongressIt is the sense of Congress that any increase in funding for harbor maintenance programs under this section shall result from an overall increase in appropriations for the civil works program of the Corps of Engineers and not from reductions in the appropriations for other programs, projects, and activities carried out by the Corps of Engineers for other authorized purposes. 
(2)ApplicationThe target total budget resources for a fiscal year specified in subsection (b)(1) shall only apply in a fiscal year for which the level of appropriations provided for the civil works program of the Corps of Engineers in that fiscal year is increased, as compared to the previous fiscal year, by a dollar amount that is at least equivalent to the dollar amount necessary to address such target total budget resources in that fiscal year. 
2102.Operation and maintenance of harbor projects 
(a)In generalSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended by adding at the end the following: 
 
(c)Operation and maintenance of harbor projects 
(1)In generalTo the maximum extent practicable, the Secretary shall make expenditures to pay for operation and maintenance costs of the harbors and inland harbors referred to in subsection (a)(2), including expenditures of funds appropriated from the Harbor Maintenance Trust Fund, based on an equitable allocation of funds among all such harbors and inland harbors. 
(2)Criteria 
(A)In generalIn determining an equitable allocation of funds under paragraph (1), the Secretary shall— 
(i)consider the information obtained in the assessment conducted under subsection (e); 
(ii)consider the national and regional significance of harbor operations and maintenance; and 
(iii)as appropriate, consider national security and military readiness needs. 
(B)LimitationThe Secretary shall not allocate funds under paragraph (1) based solely on the tonnage transiting through a harbor. 
(3)Emerging harbor projectsNotwithstanding any other provision of this subsection, in making expenditures under paragraph (1) for each of fiscal years 2015 through 2022, the Secretary shall allocate for operation and maintenance costs of emerging harbor projects an amount that is not less than 10 percent of the funds made available under this section for fiscal year 2012 to pay the costs described in subsection (a)(2). 
(4)Management of Great Lakes navigation systemTo sustain effective and efficient operation and maintenance of the Great Lakes Navigation System, including any navigation feature in the Great Lakes that is a Federal responsibility with respect to operation and maintenance, the Secretary shall manage all of the individually authorized projects in the Great Lakes Navigation System as components of a single, comprehensive system, recognizing the interdependence of the projects. 
(d)Prioritization 
(1)Priority 
(A)In generalFor each of fiscal years 2015 through 2024, if priority funds are available, the Secretary shall use the priority funds as follows: 
(i)90 percent of the priority funds shall be used for high- and moderate-use harbor projects. 
(ii)10 percent of the priority funds shall be used for emerging harbor projects. 
(B)Additional considerationsFor each of fiscal years 2015 through 2024, of the priority funds available, the Secretary shall use— 
(i)not less than 5 percent of such funds for underserved harbor projects; and 
(ii)not less than 10 percent of such funds for projects that are located within the Great Lakes Navigation System. 
(C)Underserved harborsIn determining which underserved harbor projects shall receive funds under this paragraph, the Secretary shall consider— 
(i)the total quantity of commerce supported by the water body on which the project is located; and 
(ii)the minimum width and depth that— 
(I)would be necessary at the underserved harbor project to provide sufficient clearance for fully loaded commercial vessels using the underserved harbor project to maneuver safely; and 
(II)does not exceed the constructed width and depth of the authorized navigation project. 
(2)Expanded uses 
(A)Definition of eligible harbor or inland harbor definedIn this paragraph, the term eligible harbor or inland harbor means a harbor or inland harbor at which the total amount of harbor maintenance taxes collected in the immediately preceding 3 fiscal years exceeds the value of the work carried out for the harbor or inland harbor using amounts from the Harbor Maintenance Trust Fund during those 3 fiscal years. 
(B)Use of expanded uses funds 
(i)Fiscal years 2015 through 2024For each of fiscal years 2015 through 2024, of the priority funds available, the Secretary shall use not less than 10 percent of such funds for expanded uses carried out at an eligible harbor or inland harbor. 
(ii)Subsequent fiscal yearsFor fiscal year 2025 and each fiscal year thereafter, the Secretary shall use not less than 10 percent of the priority funds available for expanded uses carried out at an eligible harbor or inland harbor. 
(C)PrioritizationIn allocating funds under this paragraph, the Secretary shall give priority to projects at eligible harbors or inland harbors for which the difference, calculated in dollars, is greatest between— 
(i)the total amount of funding made available for projects at that eligible harbor or inland harbor from the Harbor Maintenance Trust Fund in the immediately preceding 3 fiscal years; and 
(ii)the total amount of harbor maintenance taxes collected at that harbor or inland harbor in the immediately preceding 3 fiscal years. 
(3)Remaining funds 
(A)In generalFor each of fiscal years 2015 through 2024, if after fully funding all projects eligible for funding under paragraphs (1)(B) and (2)(B)(i), priority funds made available under those paragraphs remain unobligated, the Secretary shall use those remaining funds to pay for operation and maintenance costs of any harbor or inland harbor referred to in subsection (a)(2) based on an equitable allocation of those funds among the harbors and inland harbors. 
(B)CriteriaIn determining an equitable allocation of funds under subparagraph (A), the Secretary shall— 
(i)use the criteria specified in subsection (c)(2)(A); and 
(ii)make amounts available in accordance with the requirements of paragraph (1)(A). 
(4)Emergency expendituresNothing in this subsection prohibits the Secretary from making an expenditure to pay for the operation and maintenance costs of a specific harbor or inland harbor, including the transfer of funding from the operation and maintenance of a separate project, if— 
(A)the Secretary determines that the action is necessary to address the navigation needs of a harbor or inland harbor where safe navigation has been severely restricted due to an unforeseen event; and 
(B)the Secretary provides within 90 days of the action notice and information on the need for the action to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives. 
(e)Assessment of harbors and inland harbors 
(1)In generalNot later than 270 days after the date of enactment of this subsection, and biennially thereafter, the Secretary shall assess the operation and maintenance needs and uses of the harbors and inland harbors referred to in subsection (a)(2). 
(2)Assessment of harbor needs and activities 
(A)Total operation and maintenance needs of harborsIn carrying out paragraph (1), the Secretary shall identify— 
(i)the total future costs required to achieve and maintain the constructed width and depth for the harbors and inland harbors referred to in subsection (a)(2); and 
(ii)the total expected costs for expanded uses at eligible harbors or inland harbors referred to in subsection (d)(2). 
(B)Uses of harbors and inland harborsIn carrying out paragraph (1), the Secretary shall identify current uses (and, to the extent practicable, assess the national, regional, and local benefits of such uses) of harbors and inland harbors referred to in subsection (a)(2), including the use of those harbors for— 
(i)commercial navigation, including the movement of goods; 
(ii)domestic trade; 
(iii)international trade; 
(iv)commercial fishing; 
(v)subsistence, including use by Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) for subsistence and ceremonial purposes; 
(vi)use as a harbor of refuge; 
(vii)transportation of persons; 
(viii)purposes relating to domestic energy production, including the fabrication, servicing, or supply of domestic offshore energy production facilities; 
(ix)activities of the Secretary of the department in which the Coast Guard is operating; 
(x)activities of the Secretary of the Navy; 
(xi)public health and safety related equipment for responding to coastal and inland emergencies; 
(xii)recreation purposes; and 
(xiii)other authorized purposes. 
(3)Report to Congress 
(A)In generalFor fiscal year 2016, and biennially thereafter, in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that, with respect to harbors and inland harbors referred to in subsection (a)(2)— 
(i)identifies the operation and maintenance costs associated with the harbors and inland harbors, including those costs required to achieve and maintain the constructed width and depth for the harbors and inland harbors and the costs for expanded uses at eligible harbors and inland harbors, on a project-by-project basis; 
(ii)identifies the amount of funding requested in the President’s budget for the operation and maintenance costs associated with the harbors and inland harbors, on a project-by-project basis; 
(iii)identifies the unmet operation and maintenance needs associated with the harbors and inland harbors, on a project-by-project basis; and 
(iv)identifies the harbors and inland harbors for which the President will allocate funding over the subsequent 5 fiscal years for operation and maintenance activities, on a project-by-project basis, including the amounts to be allocated for such purposes. 
(B)Public availabilityThe Secretary shall make the report submitted under subparagraph (A) available to the public, including on the Internet. 
(f)DefinitionsIn this section: 
(1)Constructed width and depthThe term constructed width and depth means the width and depth to which a project has been constructed, which may not exceed the authorized width and depth of the project. 
(2)Emerging harbor projectThe term emerging harbor project means a project that is assigned to a harbor or inland harbor referred to in subsection (a)(2) that transits less than 1,000,000 tons of cargo annually. 
(3)Expanded usesThe term expanded uses means the following activities: 
(A)The maintenance dredging of a berth in a harbor that is accessible to a Federal navigation project and that benefits commercial navigation at the harbor. 
(B)The maintenance dredging and disposal of legacy-contaminated sediment, and sediment unsuitable for open water disposal, if— 
(i)such dredging and disposal benefits commercial navigation at the harbor; and 
(ii)such sediment is located in and affects the maintenance of a Federal navigation project or is located in a berth that is accessible to a Federal navigation project. 
(4)Great lakes navigation systemThe term Great Lakes Navigation System includes— 
(A) 
(i)Lake Superior; 
(ii)Lake Huron; 
(iii)Lake Michigan; 
(iv)Lake Erie; and 
(v)Lake Ontario; 
(B)all connecting waters between the lakes referred to in subparagraph (A) used for commercial navigation; 
(C)any navigation features in the lakes referred to in subparagraph (A) or waters described in subparagraph (B) that are a Federal operation or maintenance responsibility; and 
(D)areas of the Saint Lawrence River that are operated or maintained by the Federal Government for commercial navigation. 
(5)Harbor maintenance taxThe term harbor maintenance tax means the amounts collected under section 4461 of the Internal Revenue Code of 1986. 
(6)High-use harbor projectThe term high-use harbor project means a project that is assigned to a harbor or inland harbor referred to in subsection (a)(2) that transits not less than 10,000,000 tons of cargo annually. 
(7)Moderate-use harbor projectThe term moderate-use harbor project means a project that is assigned to a harbor or inland harbor referred to in subsection (a)(2) that transits annually— 
(A)more than 1,000,000 tons of cargo; but 
(B)less than 10,000,000 tons of cargo. 
(8)Priority fundsThe term priority funds means the difference between— 
(A)the total funds that are made available under this section to pay the costs described in subsection (a)(2) for a fiscal year; and 
(B)the total funds made available under this section to pay the costs described in subsection (a)(2) in fiscal year 2012. 
(9)Underserved harbor project 
(A)In generalThe term underserved harbor project means a project that is assigned to a harbor or inland harbor referred to in subsection (a)(2)— 
(i)that is a moderate-use harbor project or an emerging harbor project; 
(ii)that has been maintained at less than the constructed width and depth of the project during each of the preceding 6 fiscal years; and 
(iii)for which State and local investments in infrastructure have been made at those projects during the preceding 6 fiscal years. 
(B)AdministrationFor purposes of this paragraph, State and local investments in infrastructure shall include infrastructure investments made using amounts made available for activities under section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)).. 
(b)Operation and maintenanceSection 101(b)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(b)(1)) is amended by striking 45 feet and inserting 50 feet. 
(c)Conforming amendmentSection 9505(c)(1) of the Internal Revenue Code of 1986 is amended by striking (as in effect on the date of the enactment of the Water Resources Development Act of 1996). 
2103.Consolidation of deep draft navigation expertiseSection 2033(e) of the Water Resources Development Act of 2007 (33 U.S.C. 2282a(e)) is amended by adding at the end the following: 
 
(3)Deep draft navigation planning center of expertise 
(A)In generalThe Secretary shall consolidate deep draft navigation expertise within the Corps of Engineers into a deep draft navigation planning center of expertise. 
(B)ListNot later than 60 days after the date of the consolidation required under subparagraph (A), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a list of the grade levels and expertise of each of the personnel assigned to the center described in subparagraph (A).. 
2104.Remote and subsistence harborsSection 2006 of the Water Resources Development Act of 2007 (33 U.S.C. 2242) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)(B) by inserting or Alaska after Hawaii; and 
(B)in paragraph (2)— 
(i)by striking community and inserting region; and 
(ii)by inserting , as determined by the Secretary, including consideration of information provided by the non-Federal interest after improvement; and 
(2)by adding at the end the following: 
 
(c)PrioritizationProjects recommended by the Secretary under subsection (a) shall be given equivalent budget consideration and priority as projects recommended solely by national economic development benefits. 
(d)Disposition 
(1)In generalThe Secretary may carry out any project identified in the study carried out pursuant to subsection (a) in accordance with the criteria for projects carried out under the authority of the Secretary under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577). 
(2)Non-Federal interestsIn evaluating and implementing a project under this section, the Secretary shall allow a non-Federal interest to participate in the financing of a project in accordance with the criteria established for flood control projects under section 903(c) of the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4184). 
(e)Annual reportFor a project that cannot be carried out under the authority specified in subsection (d), on a determination by the Secretary of the feasibility of the project under subsection (a), the Secretary may include a recommendation concerning the project in the annual report submitted to Congress under section 7001.. 
2105.Arctic deep draft port development partnerships 
(a)In generalThe Secretary may provide technical assistance to non-Federal public entities, including Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), for the development, construction, operation, and maintenance of channels, harbors, and related infrastructure associated with deep draft ports for purposes of dealing with Arctic development and security needs. 
(b)Acceptance of fundsThe Secretary is authorized to accept and expend funds provided by non-Federal public entities, including Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), to carry out the technical assistance activities described in subsection (a). 
(c)LimitationNo assistance may be provided under this section until after the date on which the entity to which that assistance is to be provided enters into a written agreement with the Secretary that includes such terms and conditions as the Secretary determines to be appropriate and in the public interest. 
(d)PrioritizationThe Secretary shall prioritize technical assistance provided under this section for Arctic deep draft ports identified by the Secretary, the Secretary of Homeland Security, and the Secretary of Defense as important for Arctic development and security. 
2106.Additional measures at donor ports and energy transfer ports 
(a)DefinitionsIn this section: 
(1)Cargo containerThe term “cargo container” means a cargo container that is 1 Twenty-foot Equivalent Unit. 
(2)Donor portThe term “donor port” means a port— 
(A)that is subject to the harbor maintenance fee under section 24.24 of title 19, Code of Federal Regulations (or a successor regulation); 
(B)at which the total amount of harbor maintenance taxes collected comprise not less than $15,000,000 annually of the total funding of the Harbor Maintenance Trust Fund established under section 9505 of the Internal Revenue Code of 1986; 
(C)that received less than 25 percent of the total amount of harbor maintenance taxes collected at that port in the previous 5 fiscal years; and 
(D)that is located in a State in which more than 2,000,000 cargo containers were unloaded from or loaded on to vessels in fiscal year 2012. 
(3)Energy commodityThe term energy commodity includes— 
(A)petroleum products; 
(B)natural gas; 
(C)coal; 
(D)wind and solar energy components; and 
(E)biofuels. 
(4)Energy transfer portThe term energy transfer port means a port— 
(A)that is subject to the harbor maintenance fee under section 24.24 of title 19, Code of Federal Regulation (or any successor regulation); and 
(B) 
(i)at which energy commodities comprised greater than 25 percent of all commercial activity by tonnage in fiscal year 2012; and 
(ii)through which more than 40,000,000 tons of cargo were transported in fiscal year 2012. 
(5)Expanded usesThe term expanded uses has the meaning given the term in section 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f)). 
(6)Harbor maintenance taxThe term harbor maintenance tax has the meaning given the term in section 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f)). 
(b)Authority 
(1)In generalSubject to the availability of appropriations, the Secretary may provide to donor ports and energy transfer ports amounts in accordance with this section. 
(2)LimitationsAmounts provided under this section— 
(A)for energy transfer ports shall be divided equally among all States with an energy transfer port; and 
(B)shall be made available to a port as either a donor port or an energy transfer port and no port may receive amounts as both a donor port and an energy transfer port. 
(c)Use of fundsAmounts provided under this section may be used by a donor port or an energy transfer port— 
(1)to provide payments to importers entering cargo or shippers transporting cargo through that port, as calculated by U.S. Customs and Border Protection according to the amount of harbor maintenance taxes collected; 
(2)for expanded uses; or 
(3)for environmental remediation related to dredging berths and Federal navigation channels. 
(d)Administration of paymentsIf a donor port or an energy transfer port elects to provide payments to importers or shippers under subsection (c), the Secretary shall transfer the amount that would otherwise be provided to the port under this section that is equal to those payments to the Commissioner of U.S. Customs and Border Protection to provide the payments to the importers or shippers. 
(e)Report to Congress 
(1)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall assess the impact of the authority provided by this section and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the results of that assessment, including any recommendations for amending or reauthorizing the authority. 
(2)FactorsIn carrying out the assessment under paragraph (1), the Secretary shall assess— 
(A)the impact of the amounts provided and used under this section on those ports that received funds under this section; and 
(B)any impact on domestic harbors and ports that did not receive funds under this section. 
(f)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2015 through 2018. 
(2)Division between donor ports and energy transfer portsFor each fiscal year, amounts made available to carry out this section shall be provided in equal amounts to donor ports and energy transfer ports. 
(3)Additional appropriationsIf the target total budget resources under subparagraphs (A) through (D) of section 2101(b)(1) are met for each of fiscal years 2015 through 2018, there is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2019 through 2022. 
2107.Preserving United States harbors 
(a)In generalUpon a request from a non-Federal interest, the Secretary shall review a report developed by the non-Federal interest that provides an economic justification for Federal investment in the operation and maintenance of a federally authorized harbor or inland harbor (referred to in this section as a federally authorized harbor). 
(b)Justification of investmentA report submitted under subsection (a) may provide for an economic justification of Federal investment in the operation and maintenance of a federally authorized harbor based on— 
(1)the projected economic benefits, including transportation savings and job creation; and 
(2)other factors, including navigation safety, national security, and sustainability of subsistence harbors. 
(c)Written responseNot later than 180 days after the date on which the Secretary receives a report under subsection (a), the Secretary shall provide to the non-Federal interest a written response to the report, including an assessment of the information provided by the non-Federal interest. 
(d)PrioritizationAs the Secretary determines to be appropriate, the Secretary may use the information provided in the report under subsection (a) to justify additional operation and maintenance funding for a federally authorized harbor in accordance with section 101(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(b)). 
(e)Limitation on statutory constructionNothing in this section may be construed to preclude the operation and maintenance of a federally authorized harbor under section 101(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(b)). 
IIISafety Improvements and Addressing Extreme Weather Events 
ADam Safety 
3001.Dam Safety 
(a)Administrator 
(1)In generalThe National Dam Safety Program Act (33 U.S.C. 467 et seq.) is amended by striking Director each place it appears and inserting Administrator. 
(2)Conforming amendmentSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended— 
(A)by striking paragraph (3); 
(B)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and 
(C)by inserting before paragraph (2) (as redesignated by subparagraph (B)) the following: 
 
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.. 
(b)Inspection of damsSection 3(b)(1) of the National Dam Safety Program Act (33 U.S.C. 467a(b)(1)) is amended by striking or maintenance and inserting maintenance, condition, or provisions for emergency operations. 
(c)National Dam Safety Program 
(1)ObjectivesSection 8(c) of the National Dam Safety Program Act (33 U.S.C. 467f(c)) is amended by striking paragraph (4) and inserting the following: 
 
(4)develop and implement a comprehensive dam safety hazard education and public awareness initiative to assist the public in preparing for, mitigating, responding to, and recovering from dam incidents;. 
(2)BoardSection 8(f)(4) of the National Dam Safety Program Act (33 U.S.C. 467f(f)(4)) is amended by inserting , representatives from nongovernmental organizations, after State agencies. 
(d)Public awareness and outreach for dam safetyThe National Dam Safety Program Act (33 U.S.C. 467 et seq.) is amended— 
(1)by redesignating sections 11, 12, and 13 as sections 12, 13, and 14, respectively; and 
(2)by inserting after section 10 (33 U.S.C. 467g–1) the following: 
 
11.Public awareness and outreach for dam safetyThe Administrator, in consultation with other Federal agencies, State and local governments, dam owners, the emergency management community, the private sector, nongovernmental organizations and associations, institutions of higher education, and any other appropriate entities shall, subject to the availability of appropriations, carry out a nationwide public awareness and outreach initiative to assist the public in preparing for, mitigating, responding to, and recovering from dam incidents.. 
(e)Authorization of appropriations 
(1)National Dam Safety Program 
(A)Annual amountsSection 14(a)(1) of the National Dam Safety Program Act (33 U.S.C. 467j(a)(1)) (as so redesignated) is amended by striking $6,500,000 and all that follows through 2011 and inserting $9,200,000 for each of fiscal years 2015 through 2019. 
(B)Maximum amount of allocationSection 14(a)(2)(B) of the National Dam Safety Program Act (33 U.S.C. 467j(a)(2)(B)) (as so redesignated) is amended— 
(i)by striking The amount and inserting the following: 
 
(i)In generalThe amount; and 
(ii)by adding at the end the following: 
 
(ii)Fiscal year 2015 and subsequent fiscal yearsFor fiscal year 2015 and each subsequent fiscal year, the amount of funds allocated to a State under this paragraph may not exceed the amount of funds committed by the State to implement dam safety activities.. 
(2)National dam inventorySection 14(b) of the National Dam Safety Program Act (33 U.S.C. 467j(b)) (as so redesignated) is amended by striking $650,000 and all that follows through 2011 and inserting $500,000 for each of fiscal years 2015 through 2019. 
(3)Public awarenessSection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) (as so redesignated) is amended— 
(A)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and 
(B)by inserting after subsection (b) the following: 
 
(c)Public awarenessThere is authorized to be appropriated to carry out section 11 $1,000,000 for each of fiscal years 2015 through 2019.. 
(4)ResearchSection 14(d) of the National Dam Safety Program Act (as so redesignated) is amended by striking $1,600,000 and all that follows through 2011 and inserting $1,450,000 for each of fiscal years 2015 through 2019. 
(5)Dam safety trainingSection 14(e) of the National Dam Safety Program Act (as so redesignated) is amended by striking $550,000 and all that follows through 2011 and inserting $750,000 for each of fiscal years 2015 through 2019. 
(6)StaffSection 14(f) of the National Dam Safety Program Act (as so redesignated) is amended by striking $700,000 and all that follows through 2011 and inserting $1,000,000 for each of fiscal years 2015 through 2019. 
(f)Technical amendmentSection 14(a)(1) of the National Dam Safety Program Act (33 U.S.C. 467j(a)(1)) (as so redesignated) is amended by striking sections 7, 8, and 11 and inserting sections 7, 8, and 12. 
BLevee safety 
3011.Systemwide improvement frameworkA levee system shall remain eligible for rehabilitation assistance under the authority provided by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n) as long as the levee system sponsor continues to make satisfactory progress, as determined by the Secretary, on an approved systemwide improvement framework or letter of intent. 
3012.Management of flood risk reduction projects 
(a)In generalIf 2 or more flood control projects are located within the same geographic area, the Secretary shall, at the request of the non-Federal interests for the affected projects, consider those projects as a single program for budgetary or project management purposes, if the Secretary determines that doing so would not be incompatible with the authorized project purposes. 
(b)Cost share 
(1)In generalIf any work on a project to which subsection (a) applies is required solely because of impacts to that project from a navigation project, the cost of carrying out that work shall be shared in accordance with the cost-sharing requirements for the navigation project. 
(2)Use of amountsWork described in paragraph (1) may be carried out using amounts made available under subsection (a). 
3013.Vegetation management policy 
(a)Definition of guidelinesIn this section, the term guidelines means the Corps of Engineers policy guidelines for management of vegetation on levees, including— 
(1)Engineering Technical Letter 1110–2–571 entitled Guidelines for Landscape Planting and Vegetation Management at Levees, Floodwalls, Embankment Dams, and Appurtenant Structures and adopted April 10, 2009; and 
(2)the draft policy guidance letter entitled Process for Requesting a Variance from Vegetation Standards for Levees and Floodwalls (77 Fed. Reg. 9637 (Feb. 17, 2012)). 
(b)ReviewThe Secretary shall carry out a comprehensive review of the guidelines in order to determine whether current Federal policy relating to levee vegetation is appropriate for all regions of the United States. 
(c)Factors 
(1)In generalIn carrying out the review, the Secretary shall consider— 
(A)the varied interests and responsibilities in managing flood risks, including the need— 
(i)to provide the greatest benefits for public safety with limited resources; and 
(ii)to ensure that levee safety investments minimize environmental impacts and provide corresponding public safety benefits; 
(B)the levee safety benefits that can be provided by woody vegetation; 
(C)the preservation, protection, and enhancement of natural resources, including— 
(i)the benefit of vegetation on levees in providing habitat for species of concern, including endangered, threatened, and candidate species; and 
(ii)the impact of removing levee vegetation on compliance with other regulatory requirements; 
(D)protecting the rights of Indian tribes pursuant to treaties and statutes; 
(E)determining how vegetation impacts the performance of a levee or levee system during a storm or flood event; 
(F)the available science and the historical record regarding the link between vegetation on levees and flood risk; 
(G)the avoidance of actions requiring significant economic costs and environmental impacts; and 
(H)other factors relating to the factors described in subparagraphs (A) through (F) identified in public comments that the Secretary determines to be appropriate. 
(2)Variance considerations 
(A)In generalIn carrying out the review, the Secretary shall specifically consider factors that promote and allow for consideration of variances from guidelines on a Statewide, tribal, regional, or watershed basis, including variances based on— 
(i)regional or watershed soil conditions; 
(ii)hydrologic factors; 
(iii)vegetation patterns and characteristics; 
(iv)environmental resources, including endangered, threatened, or candidate species and related regulatory requirements; 
(v)levee performance history, including historical information on original construction and subsequent operation and maintenance activities; 
(vi)any effects on water supply; 
(vii)any scientific evidence on the link between levee vegetation and levee safety; 
(viii)institutional considerations, including implementation challenges and conflicts with or violations of Federal or State environmental laws; 
(ix)the availability of limited funds for levee construction and rehabilitation; 
(x)the economic and environmental costs of removing woody vegetation on levees; and 
(xi)other relevant factors identified in public comments that the Secretary determines to be appropriate. 
(B)ScopeThe scope of a variance approved by the Secretary may include a complete exemption to guidelines, if appropriate. 
(d)Cooperation and consultation; recommendations 
(1)In generalThe Secretary shall carry out the review under this section in consultation with other applicable Federal agencies, representatives of State, regional, local, and tribal governments, appropriate nongovernmental organizations, and the public. 
(2)Recommendations 
(A)Regional Integration TeamsCorps of Engineers Regional Integration Teams, representing districts, divisions, and headquarters, in consultation with State and Federal resource agencies, and with participation by local agencies, shall submit to the Secretary any recommendations for vegetation management policies for levees that conform with Federal and State laws and other applicable requirements, including recommendations relating to the review of guidelines under subsection (b) and the consideration of variances under subsection (c)(2). 
(B)State, tribal, regional, and local entitiesThe Secretary shall consider and accept recommendations from any State, tribal, regional, or local entity for vegetation management policies for levees that conform with Federal and State laws and other applicable requirements, including recommendations relating to the review of guidelines under subsection (b) and the consideration of variances under subsection (c)(2). 
(e)Independent consultation 
(1)In generalAs part of the review, the Secretary shall solicit and consider the views of independent experts on the engineering, environmental, and institutional considerations underlying the guidelines, including the factors described in subsection (c) and any information obtained by the Secretary under subsection (d). 
(2)Availability of viewsThe views of the independent experts obtained under paragraph (1) shall be— 
(A)made available to the public; and 
(B)included in supporting materials issued in connection with the revised guidelines required under subsection (f). 
(f)Revision of guidelines 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(A)revise the guidelines based on the results of the review, including— 
(i)recommendations received as part of the consultation described in subsection (d)(1); and 
(ii)the views received under subsection (e); 
(B)provide the public not less than 30 days to review and comment on draft guidelines before issuing final guidelines; and 
(C)submit to Congress and make publicly available a report that contains a summary of the activities of the Secretary and a description of the findings of the Secretary under this section. 
(2)Content; incorporation into manualThe revised guidelines shall— 
(A)provide a practical, flexible process for approving Statewide, tribal, regional, or watershed variances from the guidelines that— 
(i)reflect due consideration of the factors described in subsection (c); and 
(ii)incorporate State, tribal, and regional vegetation management guidelines for specific areas that— 
(I)are consistent with the guidelines; and 
(II)have been adopted through a formal public process; and 
(B)be incorporated into the manual proposed under section 5(c) of the Act of August 18, 1941 (33 U.S.C. 701n(c)). 
(3)Failure to meet deadlinesIf the Secretary fails to submit a report by the required deadline under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed explanation of— 
(A)why the deadline was missed; 
(B)solutions needed to meet the deadline; and 
(C)a projected date for submission of the report. 
(g)Interim actions 
(1)In generalUntil the date on which revisions to the guidelines are adopted in accordance with subsection (f), the Secretary shall not require the removal of existing vegetation as a condition or requirement for any approval or funding of a project, or any other action, unless the specific vegetation has been demonstrated to present an unacceptable safety risk. 
(2)RevisionsBeginning on the date on which the revisions to the guidelines are adopted in accordance with subsection (f), the Secretary shall reconsider, on request of an affected entity, any previous action of the Corps of Engineers in which the outcome was affected by the former guidelines. 
3014.Levee certifications 
(a)Implementation of flood protection structure accreditation task forceIn carrying out section 100226 of Public Law 112–141 (42 U.S.C. 4101 note; 126 Stat. 942), the Secretary shall— 
(1)ensure that at least 1 program activity carried out under the inspection of completed works program of the Corps of Engineers provides adequate information to the Secretary to reach a levee accreditation decision under section 65.10 of title 44, Code of Federal Regulations (or successor regulation); and 
(2)to the maximum extent practicable, carry out activities under the inspection of completed works program of the Corps of Engineers in alignment with the schedule established for the national flood insurance program established under chapter 1 of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.). 
(b)Accelerated levee system evaluations 
(1)In generalOn receipt of a request from a non-Federal interest, the Secretary may carry out a levee system evaluation of a federally authorized levee for purposes of the national flood insurance program established under chapter 1 of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) if the evaluation will be carried out earlier than such an evaluation would be carried out under subsection (a). 
(2)RequirementsA levee system evaluation under paragraph (1) shall— 
(A)at a minimum, comply with section 65.10 of title 44, Code of Federal Regulations (as in effect on the date of enactment of this Act); and 
(B)be carried out in accordance with such procedures as the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, may establish. 
(3)Funding 
(A)In generalThe Secretary may use amounts made available under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) to carry out this subsection. 
(B)Cost shareThe Secretary shall apply the cost share under section 22(b) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16(b)) to any activities carried out under this subsection. 
3015.Planning assistance to StatesSection 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by inserting or other non-Federal interest working with a State after cooperate with any State; and 
(ii)by inserting , including plans to comprehensively address water resources challenges, after of such State; and 
(B)in paragraph (2)(A), by striking , at Federal expense,; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking subsection (a)(1) each place it appears and inserting subsection (a); 
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(C)by inserting after paragraph (1) the following: 
 
(2)Contributed fundsThe Secretary may accept and expend funds in excess of the fees established under paragraph (1) that are provided by a State or other non-Federal interest for assistance under this section.; and  
(3)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking $10,000,000 and inserting $30,000,000; and 
(ii)by striking $2,000,000 and inserting $5,000,000 in Federal funds; and 
(B)in paragraph (2), by striking $5,000,000 and inserting $15,000,000. 
3016.Levee safety 
(a)PurposesSection 9001 of the Water Resources Development Act of 2007 (33 U.S.C. 3301 note) is amended— 
(1)in the section heading, by inserting ; Purposes after title; 
(2)by striking This title and inserting the following: 
 
(a)Short titleThis title; and 
(3)by adding at the end the following: 
 
(b)PurposesThe purposes of this title are— 
(1)to ensure that human lives and property that are protected by new and existing levees are safe; 
(2)to encourage the use of appropriate engineering policies, procedures, and technical practices for levee site investigation, design, construction, operation and maintenance, inspection, assessment, and emergency preparedness; 
(3)to develop and support public education and awareness projects to increase public acceptance and support of levee safety programs and provide information; 
(4)to build public awareness of the residual risks associated with living in levee protected areas; 
(5)to develop technical assistance materials, seminars, and guidelines to improve the security of levees of the United States; and 
(6)to encourage the establishment of effective State and tribal levee safety programs.. 
(b)DefinitionsSection 9002 of the Water Resources Development Act of 2007 (33 U.S.C. 3301) is amended— 
(1)by redesignating paragraphs (1), (2), (3), (4), (5), and (6), as paragraphs (3), (6), (7), (14), (15), and (16), respectively; 
(2)by inserting before paragraph (3) (as redesignated by paragraph (1)) the following: 
 
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. 
(2)Canal structure 
(A)In generalThe term canal structure means an embankment, wall, or structure along a canal or manmade watercourse that— 
(i)constrains water flows; 
(ii)is subject to frequent water loading; and 
(iii)is an integral part of a flood risk reduction system that protects the leveed area from flood waters associated with hurricanes, precipitation events, seasonal high water, and other weather-related events. 
(B)ExclusionThe term canal structure does not include a barrier across a watercourse.; 
(3)by inserting after paragraph (3) (as redesignated by paragraph (1)) the following: 
 
(4)Floodplain managementThe term floodplain management means the operation of a community program of corrective and preventative measures for reducing flood damage. 
(5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).; and 
(4)by striking paragraph (7) (as redesignated by paragraph (1)) and inserting the following: 
 
(7)Levee 
(A)In generalThe term levee means a manmade barrier (such as an embankment, floodwall, or other structure)— 
(i)the primary purpose of which is to provide hurricane, storm, or flood protection relating to seasonal high water, storm surges, precipitation, or other weather events; and 
(ii)that is normally subject to water loading for only a few days or weeks during a calendar year. 
(B)InclusionsThe term levee includes a levee system, including— 
(i)levees and canal structures that— 
(I)constrain water flows; 
(II)are subject to more frequent water loading; and 
(III)do not constitute a barrier across a watercourse; and 
(ii)roadway and railroad embankments, but only to the extent that the embankments are integral to the performance of a flood damage reduction system. 
(C)ExclusionsThe term levee does not include— 
(i)a roadway or railroad embankment that is not integral to the performance of a flood damage reduction system; 
(ii)a canal constructed completely within natural ground without any manmade structure (such as an embankment or retaining wall to retain water or a case in which water is retained only by natural ground); 
(iii)a canal regulated by a Federal or State agency in a manner that ensures that applicable Federal safety criteria are met; 
(iv)a levee or canal structure— 
(I)that is not a part of a Federal flood damage reduction system; 
(II)that is not recognized under the National Flood Insurance Program as providing protection from the 1-percent-annual-chance or greater flood; 
(III)that is not greater than 3 feet high; 
(IV)the population in the leveed area of which is less than 50 individuals; and 
(V)the leveed area of which is less than 1,000 acres; or 
(v)any shoreline protection or river bank protection system (such as revetments or barrier islands). 
(8)Levee featureThe term levee feature means a structure that is critical to the functioning of a levee, including— 
(A)an embankment section; 
(B)a floodwall section; 
(C)a closure structure; 
(D)a pumping station; 
(E)an interior drainage work; and 
(F)a flood damage reduction channel. 
(9)Levee systemThe term levee system means 1 or more levee segments, including all levee features that are interconnected and necessary to ensure protection of the associated leveed areas— 
(A)that collectively provide flood damage reduction to a defined area; and 
(B)the failure of 1 of which may result in the failure of the entire system. 
(10)National levee databaseThe term national levee database means the levee database established under section 9004. 
(11)Participating programThe term participating program means a levee safety program developed by a State or Indian tribe that includes the minimum components necessary for recognition by the Secretary. 
(12)RehabilitationThe term rehabilitation means the repair, replacement, reconstruction, removal of a levee, or reconfiguration of a levee system, including a setback levee, that is carried out to reduce flood risk or meet national levee safety guidelines. 
(13)RiskThe term risk means a measure of the probability and severity of undesirable consequences.. 
(c)Committee on Levee SafetySection 9003 of the Water Resources Development Act of 2007 (33 U.S.C. 3302) is amended— 
(1)in subsection (b)— 
(A)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Nonvoting membersThe following 2 nonvoting members: 
(A)The Secretary (or a designee of the Secretary). 
(B)The Administrator (or a designee of the Administrator).;  
(B)by redesignating paragraph (3) as paragraph (2); and 
(C)in paragraph (2) (as redesignated by subparagraph (B)) by inserting voting after 14; 
(2)by redesignating subsection (g) as subsection (h); and 
(3)by striking subsections (c) through (f) and inserting the following: 
 
(c)Administration 
(1)Terms of voting members 
(A)In generalA voting member of the committee shall be appointed for a term of 3 years, except that, of the members first appointed— 
(i)5 shall be appointed for a term of 1 year; 
(ii)5 shall be appointed for a term of 2 years; and 
(iii)4 shall be appointed for a term of 3 years. 
(B)ReappointmentA voting member of the committee may be reappointed to the committee, as the Secretary determines to be appropriate. 
(C)VacanciesA vacancy on the committee shall be filled in the same manner as the original appointment was made. 
(2)Chairperson 
(A)In generalThe voting members of the committee shall appoint a chairperson from among the voting members of the committee. 
(B)TermThe chairperson shall serve a term of not more than 2 years. 
(d)Standing committees 
(1)In generalThe committee may establish standing committees comprised of volunteers from all levels of government and the private sector, to advise the committee regarding specific levee safety issues, including participating programs, technical issues, public education and awareness, and safety and the environment. 
(2)MembershipThe committee shall recommend to the Secretary for approval individuals for membership on the standing committees. 
(e)Duties and powersThe committee— 
(1)shall submit to the Secretary and Congress an annual report regarding the effectiveness of the levee safety initiative in accordance with section 9006; and 
(2)may secure from other Federal agencies such services, and enter into such contracts, as the committee determines to be necessary to carry out this subsection. 
(f)Task force coordinationThe committee shall, to the maximum extent practicable, coordinate the activities of the committee with the Federal Interagency Floodplain Management Task Force. 
(g)Compensation 
(1)Federal employeesEach member of the committee who is an officer or employee of the United States— 
(A)shall serve without compensation in addition to compensation received for the services of the member as an officer or employee of the United States; but 
(B)shall be allowed a per diem allowance for travel expenses, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the committee. 
(2)Non-Federal employeesTo the extent amounts are made available to carry out this section in appropriations Acts, the Secretary shall provide to each member of the committee who is not an officer or employee of the United States a stipend and a per diem allowance for travel expenses, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in performance of services for the committee. 
(3)Standing committee membersEach member of a standing committee shall serve in a voluntary capacity.. 
(d)Inventory of leveesSection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended— 
(1)in subsection (a)(2)(A) by striking “and, for non-Federal levees, such information on levee location as is provided to the Secretary by State and local governmental agencies” and inserting “and updated levee information provided by States, Indian tribes, Federal agencies, and other entities”; and 
(2)by adding at the end the following: 
 
(c)Levee review 
(1)In generalThe Secretary shall carry out a one-time inventory and review of all levees identified in the national levee database. 
(2)No Federal interestThe inventory and inspection under paragraph (1) does not create a Federal interest in the construction, operation, or maintenance of any levee that is included in the inventory or inspected under this subsection. 
(3)Review criteriaIn carrying out the inventory and review, the Secretary shall use the levee safety action classification criteria to determine whether a levee should be classified in the inventory as requiring a more comprehensive inspection. 
(4)State and tribal participationAt the request of a State or Indian tribe with respect to any levee subject to review under this subsection, the Secretary shall— 
(A)allow an official of the State or Indian tribe to participate in the review of the levee; and 
(B)provide information to the State or Indian tribe relating to the location, construction, operation, or maintenance of the levee. 
(5)ExceptionsIn carrying out the inventory and review under this subsection, the Secretary shall not be required to review any levee that has been inspected by a State or Indian tribe using the same methodology described in paragraph (3) during the 1-year period immediately preceding the date of enactment of this subsection if the Governor of the State or chief executive of the tribal government, as applicable, requests an exemption from the review.. 
(e)Levee safety initiative 
(1)In generalSections 9005 and 9006 of the Water Resources Development Act of 2007 (33 U.S.C. 3304, 3305) are redesignated as sections 9007 and 9008, respectively. 
(2)Levee safety initiativeTitle IX of the Water Resources Development Act of 2007 (33 U.S.C. 3301 et seq.) is amended by inserting after section 9004 the following: 
 
9005.Levee safety initiative 
(a)EstablishmentThe Secretary, in consultation with the Administrator, shall carry out a levee safety initiative. 
(b)ManagementThe Secretary shall appoint— 
(1)an administrator of the levee safety initiative; and 
(2)such staff as are necessary to implement the initiative. 
(c)Levee safety guidelines 
(1)EstablishmentNot later than 1 year after the date of enactment of this subsection, the Secretary, in consultation with the Administrator and in coordination with State, local, and tribal governments and organizations with expertise in levee safety, shall establish a set of voluntary, comprehensive, national levee safety guidelines that— 
(A)are available for common, uniform use by all Federal, State, tribal, and local agencies; 
(B)incorporate policies, procedures, standards, and criteria for a range of levee types, canal structures, and related facilities and features; and 
(C)provide for adaptation to local, regional, or watershed conditions. 
(2)RequirementThe policies, procedures, standards, and criteria under paragraph (1)(B) shall be developed taking into consideration the levee hazard potential classification system established under subsection (d). 
(3)IncorporationThe guidelines shall address, to the maximum extent practicable— 
(A)the activities and practices carried out by State, local, and tribal governments, and the private sector to safely build, regulate, operate, and maintain levees; and 
(B)Federal activities that facilitate State efforts to develop and implement effective State programs for the safety of levees, including levee inspection, levee rehabilitation, locally developed floodplain management, and public education and training programs. 
(4)Consideration by Federal agenciesTo the maximum extent practicable, all Federal agencies shall consider the levee safety guidelines in carrying out activities relating to the management of levees. 
(5)Public commentPrior to finalizing the guidelines under this subsection, the Secretary shall— 
(A)issue draft guidelines for public comment, including comment by States, non-Federal interests, and other appropriate stakeholders; and 
(B)consider any comments received in the development of final guidelines. 
(d)Hazard potential classification system 
(1)EstablishmentThe Secretary shall establish a hazard potential classification system for use under the levee safety initiative and participating programs. 
(2)RevisionThe Secretary shall review and, as necessary, revise the hazard potential classification system not less frequently than once every 5 years. 
(3)ConsistencyThe hazard potential classification system established pursuant to this subsection shall be consistent with and incorporated into the levee safety action classification tool developed by the Corps of Engineers. 
(e)Technical assistance and materials 
(1)EstablishmentThe Secretary, in consultation with the Administrator, shall provide technical assistance and training to promote levee safety and assist States, communities, and levee owners in— 
(A)developing levee safety programs; 
(B)identifying and reducing flood risks associated with levees; 
(C)identifying local actions that may be carried out to reduce flood risks in leveed areas; and 
(D)rehabilitating, improving, replacing, reconfiguring, modifying, and removing levees and levee systems. 
(2)EligibilityTo be eligible to receive technical assistance under this subsection, a State shall— 
(A)be in the process of establishing or have in effect a State levee safety program under which a State levee safety agency, in accordance with State law, carries out the guidelines established under subsection (c)(1); and 
(B)allocate sufficient funds in the budget of that State to carry out that State levee safety program. 
(3)Work plansThe Secretary shall enter into an agreement with each State receiving technical assistance under this subsection to develop a work plan necessary for the State levee safety program of that State to reach a level of program performance that meets the guidelines established under subsection (c)(1). 
(f)Public education and awareness 
(1)In generalThe Secretary, in coordination with the Administrator, shall carry out public education and awareness efforts relating to the levee safety initiative. 
(2)ContentsIn carrying out the efforts under paragraph (1), the Secretary and the Administrator shall— 
(A)educate individuals living in leveed areas regarding the risks of living in those areas; and 
(B)promote consistency in the transmission of information regarding levees among Federal agencies and regarding risk communication at the State and local levels. 
(g)State and tribal levee safety program 
(1)Guidelines 
(A)In generalNot later than 1 year after the date of enactment of this subsection, in consultation with the Administrator, the Secretary shall issue guidelines that establish the minimum components necessary for recognition of a State or tribal levee safety program as a participating program. 
(B)Guideline contentsThe guidelines under subparagraph (A) shall include provisions and procedures requiring each participating State and Indian tribe to certify to the Secretary that the State or Indian tribe, as applicable— 
(i)has the authority to participate in the levee safety initiative; 
(ii)can receive funds under this title; 
(iii)has adopted any levee safety guidelines developed under this title; 
(iv)will carry out levee inspections; 
(v)will carry out, consistent with applicable requirements, flood risk management and any emergency action planning procedures the Secretary determines to be necessary relating to levees; 
(vi)will carry out public education and awareness activities consistent with the efforts carried out under subsection (f); and 
(vii)will collect and share information regarding the location and condition of levees, including for inclusion in the national levee database. 
(C)Public commentPrior to finalizing the guidelines under this paragraph, the Secretary shall— 
(i)issue draft guidelines for public comment; and 
(ii)consider any comments received in the development of final guidelines. 
(2)Assistance to States 
(A)EstablishmentThe Administrator may provide assistance, subject to the availability of funding specified in appropriations Acts for Federal Emergency Management Agency activities pursuant to this title and subject to amounts available under subparagraph (E), to States and Indian tribes in establishing participating programs, conducting levee inventories, and improving levee safety programs in accordance with subparagraph (B). 
(B)RequirementsTo be eligible to receive assistance under this section, a State or Indian tribe shall— 
(i)meet the requirements of a participating program established by the guidelines issued under paragraph (1); 
(ii)use not less than 25 percent of any amounts received to identify and assess non-Federal levees within the State or on land of the Indian tribe; 
(iii)submit to the Secretary and Administrator any information collected by the State or Indian tribe in carrying out this subsection for inclusion in the national levee safety database; and 
(iv)identify actions to address hazard mitigation activities associated with levees and leveed areas identified in the hazard mitigation plan of the State approved by the Administrator of the Federal Emergency Management Agency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(C)Measures to assess effectiveness 
(i)In generalNot later than 1 year after the date of enactment of this subsection, the Administrator shall implement quantifiable performance measures and metrics to assess the effectiveness of the assistance provided in accordance with subparagraph (A). 
(ii)ConsiderationsIn assessing the effectiveness of assistance under clause (i), the Administrator shall consider the degree to which the State or tribal program— 
(I)ensures that human lives and property that are protected by new and existing levees are safe; 
(II)encourages the use of appropriate engineering policies, procedures, and technical practices for levee site investigation, design, construction, operation and maintenance, inspection, assessment, and emergency preparedness; 
(III)develops and supports public education and awareness projects to increase public acceptance and support of levee safety programs and provide information; 
(IV)builds public awareness of the residual risks associated with living in levee protected areas; and 
(V)develops technical assistance materials, seminars, and guidelines to improve the security of levees of the United States. 
(D)Maintenance of effortTechnical assistance or grants may not be provided to a State under this subsection during a fiscal year unless the State enters into an agreement with the Administrator to ensure that the State will maintain during that fiscal year aggregate expenditures for programs to ensure levee safety that equal or exceed the average annual level of such expenditures for the State for the 2 fiscal years preceding that fiscal year. 
(E)Authorization of appropriations 
(i)In generalThere is authorized to be appropriated to the Administrator to carry out this subsection $25,000,000 for each of fiscal years 2015 through 2019. 
(ii)AllocationFor each fiscal year, amounts made available under this subparagraph shall be allocated among the States and Indian tribes as follows: 
(I)1/3 among States and Indian tribes that qualify for assistance under this subsection. 
(II)2/3 among States and Indian tribes that qualify for assistance under this subsection, to each such State or Indian tribe in the proportion that— 
(aa)the miles of levees in the State or on the land of the Indian tribe that are listed on the inventory of levees; bears to 
(bb)the miles of levees in all States and on the land of all Indian tribes that are in the national levee database. 
(iii)Maximum Amount of AllocationThe amounts allocated to a State or Indian tribe under this subparagraph shall not exceed 50 percent of the reasonable cost of implementing the State or tribal levee safety program. 
(F)ProhibitionNo amounts made available to the Administrator under this title shall be used for levee construction, rehabilitation, repair, operations, or maintenance. 
(h)Levee rehabilitation assistance program 
(1)EstablishmentThe Secretary shall provide assistance to States, Indian tribes, and local governments relating to addressing flood mitigation activities that result in an overall reduction in flood risk. 
(2)RequirementsTo be eligible to receive assistance under this subsection, a State, Indian tribe, or local government shall— 
(A)participate in, and comply with, all applicable Federal floodplain management and flood insurance programs; 
(B)have in place a hazard mitigation plan that— 
(i)includes all levee risks; and 
(ii)complies with the Disaster Mitigation Act of 2000 (Public Law 106–390; 114 Stat. 1552); 
(C)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; 
(D)commit to provide normal operation and maintenance of the project for the 50 year-period following completion of rehabilitation; and 
(E)comply with such minimum eligibility requirements as the Secretary, in consultation with the committee, may establish to ensure that each owner and operator of a levee under a participating State or tribal levee safety program— 
(i)acts in accordance with the guidelines developed under subsection (c); and 
(ii)carries out activities relating to the public in the leveed area in accordance with the hazard mitigation plan described in subparagraph (B). 
(3)Floodplain management plans 
(A)In generalNot later than 1 year after the date of execution of a project agreement for assistance under this subsection, a State, Indian tribe, or local government shall prepare a floodplain management plan in accordance with the guidelines under subparagraph (D) to reduce the impacts of future flood events in each applicable leveed area. 
(B)InclusionsA plan under subparagraph (A) shall address— 
(i)potential measures, practices, and policies to reduce loss of life, injuries, damage to property and facilities, public expenditures, and other adverse impacts of flooding in each applicable leveed area; 
(ii)plans for flood fighting and evacuation; and 
(iii)public education and awareness of flood risks. 
(C)ImplementationNot later than 1 year after the date of completion of construction of the applicable project, a floodplain management plan prepared under subparagraph (A) shall be implemented. 
(D)GuidelinesNot later than 180 days after the date of enactment of this subsection, the Secretary, in consultation with the Administrator, shall develop such guidelines for the preparation of floodplain management plans prepared under this paragraph as the Secretary determines to be appropriate. 
(E)Technical supportThe Secretary may provide technical support for the development and implementation of floodplain management plans prepared under this paragraph. 
(4)Use of funds 
(A)In generalAssistance provided under this subsection may be used— 
(i)for any rehabilitation activity to maximize overall risk reduction associated with a levee under a participating State or tribal levee safety program; and 
(ii)only for a levee that is not federally operated and maintained. 
(B)ProhibitionAssistance provided under this subsection shall not be used— 
(i)to perform routine operation or maintenance for a levee; or 
(ii)to make any modification to a levee that does not result in an improvement to public safety. 
(5)No proprietary interestA contract for assistance provided under this subsection shall not be considered to confer any proprietary interest on the United States. 
(6)Cost shareThe maximum Federal share of the cost of any assistance provided under this subsection shall be 65 percent. 
(7)Project limitThe maximum amount of Federal assistance for a project under this subsection shall be $10,000,000. 
(8)LimitationA project shall not receive Federal assistance under this subsection more than 1 time. 
(9)Federal interestFor a project that is not a project eligible for rehabilitation assistance under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), the Secretary shall determine that the proposed rehabilitation is in the Federal interest prior to providing assistance for such rehabilitation. 
(10)Other lawsAssistance provided under this subsection shall be subject to all applicable laws (including regulations) that apply to the construction of a civil works project of the Corps of Engineers. 
(i)Effect of sectionNothing in this section— 
(1)affects the requirement under section 100226(b)(2) of Public Law 112–141 (42 U.S.C. 4101 note; 126 Stat. 942); or 
(2)confers any regulatory authority on— 
(A)the Secretary; or 
(B)the Administrator, including for the purpose of setting premium rates under the national flood insurance program established under chapter 1 of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.). 
9006.Reports 
(a)State of levees 
(1)In generalNot later than 1 year after the date of enactment of this subsection, and biennially thereafter, the Secretary in coordination with the committee, shall submit to Congress and make publicly available a report describing the state of levees in the United States and the effectiveness of the levee safety initiative, including— 
(A)progress achieved in implementing the levee safety initiative; 
(B)State and tribal participation in the levee safety initiative; 
(C)recommendations to improve coordination of levee safety, floodplain management, and environmental protection concerns, including— 
(i)identifying and evaluating opportunities to coordinate public safety, floodplain management, and environmental protection activities relating to levees; and 
(ii)evaluating opportunities to coordinate environmental permitting processes for operation and maintenance activities at existing levee projects in compliance with all applicable laws; and 
(D)any recommendations for legislation and other congressional actions necessary to ensure national levee safety. 
(2)InclusionEach report under paragraph (1) shall include a report of the committee that describes the independent recommendations of the committee for the implementation of the levee safety initiative. 
(b)National dam and levee safety programNot later than 3 years after the date of enactment of this subsection, to the maximum extent practicable, the Secretary and the Administrator, in coordination with the committee, shall submit to Congress and make publicly available a report that includes recommendations regarding the advisability and feasibility of, and potential approaches for, establishing a joint national dam and levee safety program. 
(c)Alignment of federal programs relating to leveesNot later than 2 years after the date of enactment of this subsection, the Comptroller General of the United States shall submit to Congress a report on opportunities for alignment of Federal programs to provide incentives to State, tribal, and local governments and individuals and entities— 
(1)to promote shared responsibility for levee safety; 
(2)to encourage the development of strong State and tribal levee safety programs; 
(3)to better align the levee safety initiative with other Federal flood risk management programs; and 
(4)to promote increased levee safety through other Federal programs providing assistance to State and local governments. 
(d)Liability for certain levee engineering projectsNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to Congress and make publicly available a report that includes recommendations that identify and address any legal liability associated with levee engineering projects that prevent— 
(1)levee owners from obtaining needed levee engineering services; or 
(2)development and implementation of a State or tribal levee safety program.. 
(f)Authorization of appropriationsSection 9008 of the Water Resources Development Act of 2007 (as redesignated by subsection (e)(1)) is amended— 
(1)by striking are and inserting is; and 
(2)by striking Secretary and all that follows through the period at the end and inserting the following: 
 
Secretary— 
(1)to carry out sections 9003, 9005(c), 9005(d), 9005(e), and 9005(f), $4,000,000 for each of fiscal years 2015 through 2019; 
(2)to carry out section 9004, $20,000,000 for each of fiscal years 2015 through 2019; and 
(3)to carry out section 9005(h), $30,000,000 for each of fiscal years 2015 through 2019.. 
3017.Rehabilitation of existing levees 
(a)In generalThe Secretary shall carry out measures that address consolidation, settlement, subsidence, sea level rise, and new datum to restore federally authorized hurricane and storm damage reduction projects that were constructed as of the date of enactment of this Act to the authorized levels of protection of the projects if the Secretary determines the necessary work is technically feasible, environmentally acceptable, and economically justified. 
(b)LimitationThis section shall only apply to those projects for which the executed project partnership agreement provides that the non-Federal interest is not required to perform future measures to restore the project to the authorized level of protection of the project to account for subsidence and sea-level rise as part of the operation, maintenance, repair, replacement, and rehabilitation responsibilities. 
(c)Cost share 
(1)In generalThe non-Federal share of the cost of construction of a project carried out under this section shall be determined as provided in subsections (a) through (d) of section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213). 
(2)Certain activitiesThe non-Federal share of the cost of operations, maintenance, repair, replacement, and rehabilitation for a project carried out under this section shall be 100 percent. 
(d)Report to congressNot later than 5 years after the date of enactment of this Act, the Secretary shall include in the annual report developed under section 7001— 
(1)any recommendations relating to the continued need for the authority provided under this section; 
(2)a description of the measures carried out under this section; 
(3)any lessons learned relating to the measures implemented under this section; and 
(4)best practices for carrying out measures to restore hurricane and storm damage reduction projects. 
(e)Termination of authorityThe authority of the Secretary under this subsection terminates on the date that is 10 years after the date of enactment of this Act. 
CAdditional safety improvements and risk reduction measures 
3021.Use of innovative materialsSection 8(d) of the Water Resources Development Act of 1988 (33 U.S.C. 2314) is amended by striking materials and all that follows through the period at the end and inserting methods, or materials, including roller compacted concrete, geosynthetic materials, and advanced composites, that the Secretary determines are appropriate to carry out this section.. 
3022.Durability, sustainability, and resilienceIn carrying out the activities of the Corps of Engineers, the Secretary, to the maximum extent practicable, shall encourage the use of durable and sustainable materials and resilient construction techniques that— 
(1)allow a water resources infrastructure project— 
(A)to resist hazards due to a major disaster; and 
(B)to continue to serve the primary function of the water resources infrastructure project following a major disaster; 
(2)reduce the magnitude or duration of a disruptive event to a water resources infrastructure project; and 
(3)have the absorptive capacity, adaptive capacity, and recoverability to withstand a potentially disruptive event. 
3023.Study on risk reduction 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary, in coordination with the Secretary of the Interior and the Secretary of Commerce, shall enter into an arrangement with the National Academy of Sciences to carry out a study and make recommendations relating to infrastructure and coastal restoration options for reducing risk to human life and property from extreme weather events, such as hurricanes, coastal storms, and inland flooding. 
(b)ConsiderationsThe study under subsection (a) shall include— 
(1)an analysis of strategies and water resources projects, including authorized water resources projects that have not yet been constructed, and other projects implemented in the United States and worldwide to respond to risk associated with extreme weather events; 
(2)an analysis of— 
(A)historical extreme weather events; 
(B)the ability of existing infrastructure to mitigate risks associated with extreme weather events; and 
(C)the reduction in long-term costs and vulnerability to infrastructure through the use of resilient construction techniques; 
(3)identification of proven, science-based approaches and mechanisms for ecosystem protection and identification of natural resources likely to have the greatest need for protection, restoration, and conservation so that the infrastructure and restoration projects can continue safeguarding the communities in, and sustaining the economy of, the United States; 
(4)an estimation of the funding necessary to improve infrastructure in the United States to reduce risk associated with extreme weather events; 
(5)an analysis of the adequacy of current funding sources and the identification of potential new funding sources to finance the necessary infrastructure improvements referred to in paragraph (3); and 
(6)an analysis of the Federal, State, and local costs of natural disasters and the potential cost-savings associated with implementing mitigation measures. 
(c)CoordinationThe National Academy of Sciences may cooperate with the National Academy of Public Administration to carry out 1 or more aspects of the study under subsection (a). 
(d)PublicationNot later than 30 days after completion of the study under subsection (a), the National Academy of Sciences shall— 
(1)submit a copy of the study to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(2)make a copy of the study available on a publicly accessible Internet site. 
3024.Management of flood, drought, and storm damage 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a study of the strategies used by the Corps of Engineers for the comprehensive management of water resources in response to floods, storms, and droughts, including an historical review of the ability of the Corps of Engineers to manage and respond to historical drought, storm, and flood events. 
(b)ConsiderationsThe study under subsection (a) shall address— 
(1)the extent to which existing water management activities of the Corps of Engineers can better meet the goal of addressing future flooding, drought, and storm damage risks, which shall include analysis of all historical extreme weather events that have been recorded during the previous 5 centuries as well as in the geological record; 
(2)whether existing water resources projects built or maintained by the Corps of Engineers, including dams, levees, floodwalls, flood gates, and other appurtenant infrastructure were designed to adequately address flood, storm, and drought impacts and the extent to which the water resources projects have been successful at addressing those impacts; 
(3)any recommendations for approaches for repairing, rebuilding, or restoring infrastructure, land, and natural resources that consider the risks and vulnerabilities associated with past and future extreme weather events; 
(4)whether a reevaluation of existing management approaches of the Corps of Engineers could result in greater efficiencies in water management and project delivery that would enable the Corps of Engineers to better prepare for, contain, and respond to flood, storm, and drought conditions; 
(5)any recommendations for improving the planning processes of the Corps of Engineers to provide opportunities for comprehensive management of water resources that increases efficiency and improves response to flood, storm, and drought conditions; 
(6)any recommendations on the use of resilient construction techniques to reduce future vulnerability from flood, storm, and drought conditions; and 
(7)any recommendations for improving approaches to rebuilding or restoring infrastructure and natural resources that contribute to risk reduction, such as coastal wetlands, to prepare for flood and drought. 
3025.Post-disaster watershed assessments 
(a)Watershed assessments 
(1)In generalIn an area that the President has declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary may carry out a watershed assessment to identify, to the maximum extent practicable, specific flood risk reduction, hurricane and storm damage reduction, ecosystem restoration, or navigation project recommendations that will help to rehabilitate and improve the resiliency of damaged infrastructure and natural resources to reduce risks to human life and property from future natural disasters. 
(2)Existing projectsA watershed assessment carried out paragraph (1) may identify existing projects being carried out under 1 or more of the authorities referred to in subsection (b)(1). 
(3)Duplicate watershed assessmentsIn carrying out a watershed assessment under paragraph (1), the Secretary shall use all existing watershed assessments and related information developed by the Secretary or other Federal, State, or local entities. 
(b)Projects 
(1)In generalThe Secretary may carry out projects identified under a watershed assessment under subsection (a) in accordance with the criteria for projects carried out under one of the following authorities: 
(A)Section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(B)Section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i). 
(C)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(D)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(E)Section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577). 
(F)Section 3 of the Act of August 13, 1946 (33 U.S.C. 426g). 
(2)Annual planFor each project that does not meet the criteria under paragraph (1), the Secretary shall include a recommendation relating to the project in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
(3)Existing projectsIn carrying out a project under paragraph (1), the Secretary shall— 
(A)to the maximum extent practicable, use all existing information and studies available for the project; and 
(B)not require any element of a study completed for the project prior to the disaster to be repeated. 
(c)RequirementsAll requirements applicable to a project under the Acts described in subsection (b) shall apply to the project. 
(d)Limitations on assessmentsA watershed assessment under subsection (a) shall be initiated not later than 2 years after the date on which the major disaster declaration is issued. 
3026.Hurricane and storm damage reduction study 
(a)In generalAs part of the study for flood and storm damage reduction related to natural disasters to be carried out by the Secretary under title II of division A of the Disaster Relief Appropriations Act, 2013, under the heading Department of the Army—Corps of Engineers—Civil—Investigations (127 Stat. 5), the Secretary shall make specific project recommendations. 
(b)ConsultationIn making recommendations pursuant to this section, the Secretary may consult with key stakeholders, including State, county, and city governments, and, as applicable, State and local water districts, and in the case of recommendations concerning projects that substantially affect communities served by historically Black colleges and universities, Tribal Colleges and Universities, and other minority-serving institutions, the Secretary shall consult with those colleges, universities, and institutions. 
(c)ReportThe Secretary shall include any recommendations of the Secretary under this section in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
3027.Emergency communication of risk 
(a)DefinitionsIn this section: 
(1)Affected governmentThe term affected government means a State, local, or tribal government with jurisdiction over an area that will be affected by a flood. 
(2)Annual operating planThe term annual operating plan means a plan prepared by the Secretary that describes potential water condition scenarios for a river basin for a year. 
(b)CommunicationIn any river basin where the Secretary carries out flood risk management activities subject to an annual operating plan, the Secretary shall establish procedures for providing the public and affected governments, including Indian tribes, in the river basin with— 
(1)timely information regarding expected water levels; 
(2)advice regarding appropriate preparedness actions; 
(3)technical assistance; and 
(4)any other information or assistance determined appropriate by the Secretary. 
(c)Public availability of informationTo the maximum extent practicable, the Secretary, in coordination with the Administrator of the Federal Emergency Management Agency, shall make the information required under subsection (b) available to the public through widely used and readily available means, including on the Internet. 
(d)ProceduresThe Secretary shall use the procedures established under subsection (b) only when precipitation or runoff exceeds those calculations considered as the lowest risk to life and property contemplated by the annual operating plan. 
3028.Safety assurance reviewSection 2035 of the Water Resources Development Act of 2007 (33 U.S.C. 2344) is amended by adding at the end the following: 
 
(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a safety assurance review conducted under this section.. 
3029.Emergency response to natural disasters 
(a)Emergency response to natural disastersSection 5(a)(1) of the Act of August 18, 1941 (33 U.S.C. 701n(a)(1)), is amended in the first sentence— 
(1)by inserting and subject to the condition that the Chief of Engineers may include modifications to the structure or project after work for flood control; and 
(2)by striking structure damaged or destroyed by wind, wave, or water action of other than an ordinary nature when in the discretion of the Chief of Engineers such repair and restoration is warranted for the adequate functioning of the structure for hurricane or shore protection and inserting structure or project damaged or destroyed by wind, wave, or water action of other than an ordinary nature to the design level of protection when, in the discretion of the Chief of Engineers, such repair and restoration is warranted for the adequate functioning of the structure or project for hurricane or shore protection, subject to the condition that the Chief of Engineers may include modifications to the structure or project to address major deficiencies or implement nonstructural alternatives to the repair or restoration of the structure if requested by the non-Federal sponsor. 
(b)Review of emergency response authorities 
(1)In generalThe Secretary shall undertake a review of implementation of section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), to evaluate the alternatives available to the Secretary to ensure— 
(A)the safety of affected communities to future flooding and storm events; 
(B)the resiliency of water resources development projects to future flooding and storm events; 
(C)the long-term cost-effectiveness of water resources development projects that provide flood control and hurricane and storm damage reduction benefits; and 
(D)the policy goals and objectives that have been outlined by the President as a response to recent extreme weather events, including Hurricane Sandy, that relate to preparing for future floods are met. 
(2)Scope of reviewIn carrying out the review, the Secretary shall— 
(A)review the historical precedents and implementation of section 5 of that Act, including those actions undertaken by the Secretary, over time, under that section— 
(i)to repair or restore a project; and 
(ii)to increase the level of protection for a damaged project to address future conditions; 
(B)evaluate the difference between adopting, as an appropriate standard under section 5 of that Act, the repair or restoration of a project to pre-flood or pre-storm levels and the repair or restoration of a project to a design level of protection, including an assessment for each standard of— 
(i)the implications on populations at risk of flooding or damage; 
(ii)the implications on probability of loss of life; 
(iii)the implications on property values at risk of flooding or damage; 
(iv)the implications on probability of increased property damage and associated costs; 
(v)the implications on local and regional economies; and 
(vi)the estimated total cost and estimated cost savings; 
(C)review and evaluate the historic and potential uses, and economic feasibility for the life of the project, of nonstructural alternatives, including natural features such as dunes, coastal wetlands, floodplains, marshes, and mangroves, to reduce the damage caused by floods, storm surges, winds, and other aspects of extreme weather events, and to increase the resiliency and long-term cost-effectiveness of water resources development projects; 
(D)incorporate the science on expected rates of sea-level rise and extreme weather events; 
(E)incorporate the work completed by the Hurricane Sandy Rebuilding Task Force, established by Executive Order No. 13632 (77 Fed. Reg. 74341); and 
(F)review the information obtained from the report developed under subsection (c)(1). 
(c)Reports 
(1)Biennial report to congress 
(A)In generalNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report detailing the amounts expended in the previous 5 fiscal years to carry out Corps of Engineers projects under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n). 
(B)InclusionsA report under subparagraph (A) shall, at a minimum, include a description of— 
(i)each structure, feature, or project for which amounts are expended, including the type of structure, feature, or project and cost of the work; and 
(ii)how the Secretary has repaired, restored, replaced, or modified each structure, feature, or project or intends to restore the structure, feature, or project to the design level of protection for the structure, feature, or project. 
(2)Report on review of emergency response authoritiesNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the results of the review under subsection (b). 
IVRiver Basins and Coastal Areas 
4001.River basin commissionsSection 5019 of the Water Resources Development Act of 2007 (121 Stat. 1201) is amended by striking subsection (b) and inserting the following: 
 
(b)Authorization To allocate 
(1)In generalThe Secretary shall allocate funds to the Susquehanna River Basin Commission, the Delaware River Basin Commission, and the Interstate Commission on the Potomac River Basin to fulfill the equitable funding requirements of the respective interstate compacts. 
(2)AmountsFor each fiscal year, the Secretary shall allocate to each Commission described in paragraph (1) an amount equal to the amount determined by the Commission in accordance with the respective interstate compact approved by Congress. 
(3)NotificationIf the Secretary does not allocate funds for a given fiscal year in accordance with paragraph (2), the Secretary, in conjunction with the subsequent submission by the President of the budget to Congress under section 1105(a) of title 31, United States Code, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notice that describes— 
(A)the reasons why the Secretary did not allocate funds in accordance with paragraph (2) for that fiscal year; and 
(B)the impact of that decision not to allocate funds on each area of jurisdiction of each Commission described in paragraph (1), including with respect to— 
(i)water supply allocation; 
(ii)water quality protection; 
(iii)regulatory review and permitting; 
(iv)water conservation; 
(v)watershed planning; 
(vi)drought management; 
(vii)flood loss reduction; 
(viii)recreation; and 
(ix)energy development.. 
4002.Mississippi River 
(a)Mississippi River forecasting improvements 
(1)In generalThe Secretary, in consultation with the Secretary of the department in which the Coast Guard is operating, the Director of the United States Geological Survey, the Administrator of the National Oceanic and Atmospheric Administration, and the Director of the National Weather Service, as applicable, shall improve forecasting on the Mississippi River by— 
(A)updating forecasting technology deployed on the Mississippi River and its tributaries through— 
(i)the construction of additional automated river gages; 
(ii)the rehabilitation of existing automated and manual river gages; and 
(iii)the replacement of manual river gages with automated gages, as the Secretary determines to be necessary; 
(B)constructing additional sedimentation ranges on the Mississippi River and its tributaries; and 
(C)deploying additional automatic identification system base stations at river gage sites. 
(2)PrioritizationIn carrying out this subsection, the Secretary shall prioritize the sections of the Mississippi River on which additional and more reliable information would have the greatest impact on maintaining navigation on the Mississippi River. 
(3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report on the activities carried out by the Secretary under this subsection. 
(b)Middle Mississippi River pilot program 
(1)In generalIn accordance with the project for navigation, Mississippi River between the Ohio and Missouri Rivers (Regulating Works), Missouri and Illinois, authorized by the Act of June 25, 1910 (36 Stat. 631, chapter 382) (commonly known as the River and Harbor Act of 1910), the Act of January 1, 1927 (44 Stat. 1010, chapter 47) (commonly known as the River and Harbor Act of 1927), and the Act of July 3, 1930 (46 Stat. 918, chapter 847), the Secretary may study improvements to navigation and aquatic ecosystem restoration in the middle Mississippi River. 
(2)Disposition 
(A)In generalThe Secretary may carry out any project identified pursuant to paragraph (1) in accordance with the criteria for projects carried out under one of the following authorities: 
(i)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(ii)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(iii)Section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577). 
(iv)Section 104(a) of the River and Harbor Act of 1958 (33 U.S.C. 610(a)). 
(B)ReportFor each project that does not meet the criteria under subparagraph (A), the Secretary shall include a recommendation relating to the project in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
(c)Greater Mississippi River Basin severe flooding and drought management study 
(1)Definition of greater Mississippi River BasinIn this subsection, the term greater Mississippi River Basin means the area covered by hydrologic units 5, 6, 7, 8, 10, and 11, as identified by the United States Geological Survey as of the date of enactment of this Act. 
(2)In generalThe Secretary shall carry out a study of the greater Mississippi River Basin— 
(A)to improve the coordinated and comprehensive management of water resource projects in the greater Mississippi River Basin relating to severe flooding and drought conditions; and 
(B)to identify and evaluate— 
(i)modifications to those water resource projects, consistent with the authorized purposes of those projects; and 
(ii)the development of new water resource projects to improve the reliability of navigation and more effectively reduce flood risk. 
(3)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report on the study carried out under this subsection. 
(4)Savings clauseNothing in this subsection impacts the operations and maintenance of the Missouri River Mainstem System, as authorized by the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944)(58 Stat. 897, chapter 665). 
(d)Flexibility in maintaining navigation 
(1)Extreme low water event definedIn this subsection, the term extreme low water event means an extended period of time during which low water threatens the safe commercial use of the Mississippi River for navigation, including the use and availability of fleeting areas. 
(2)Report on areas for action 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the department in which the Coast Guard is operating, shall complete and make publicly available a report identifying areas that are unsafe and unreliable for commercial navigation during extreme low water events along the authorized Federal navigation channel on the Mississippi River and measures to address those restrictions. 
(B)InclusionsThe report under subparagraph (A) shall— 
(i)consider data from the most recent extreme low water events that impacted navigation along the authorized Federal navigation channel on the Mississippi River; 
(ii)identify locations for potential modifications, including improvements outside the authorized navigation channel, that will alleviate hazards at areas that constrain navigation during extreme low water events along the authorized Federal navigation channel on the Mississippi River; and 
(iii)include recommendations for possible actions to address constrained navigation during extreme low water events. 
(3)Authorized activitiesIf the Secretary, in consultation with the Secretary of the department in which the Coast Guard is operating, determines it to be critical to maintaining safe and reliable navigation within the authorized Federal navigation channel on the Mississippi River, the Secretary may carry out activities outside the authorized Federal navigation channel along the Mississippi River, including the construction and operation of maintenance of fleeting areas, that— 
(A)are necessary for safe and reliable navigation in the Federal channel; and 
(B)have been identified in the report under paragraph (2). 
(4)RestrictionThe Secretary shall only carry out activities authorized under paragraph (3) for such period of time as is necessary to maintain reliable navigation during the extreme low water event. 
(5)NotificationNot later than 60 days after initiating an activity under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notice that includes— 
(A)a description of the activities undertaken, including the costs associated with the activities; and 
(B)a comprehensive description of how the activities are necessary for maintaining safe and reliable navigation of the Federal channel. 
4003.Missouri River 
(a)Upper Missouri Basin flood and drought monitoring 
(1)In generalThe Secretary, in coordination with the Administrator of the National Oceanic and Atmospheric Administration, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of the Bureau of Reclamation, shall carry out activities to improve and support management of Corps of Engineers water resources development projects, including— 
(A)soil moisture and snowpack monitoring in the Upper Missouri River Basin to reduce flood risk and improve river and water resource management in the Upper Missouri River Basin, as outlined in the February 2013 report entitled Upper Missouri Basin Monitoring Committee—Snow Sampling and Instrumentation Recommendations; 
(B)restoring and maintaining existing mid- and high-elevation snowpack monitoring sites operated under the SNOTEL program of the Natural Resources Conservation Service; and 
(C)operating streamflow gages and related interpretive studies in the Upper Missouri River Basin under the cooperative water program and the national streamflow information program of the United States Geological Service. 
(2)Use of fundsAmounts made available to the Secretary to carry out activities under this subsection shall be used to supplement but not supplant other related activities of Federal agencies that are carried out within the Missouri River Basin. 
(3)Cooperative agreements 
(A)In generalThe Secretary may enter into cooperative agreements with other Federal agencies to carry out this subsection. 
(B)Maintenance of effortThe Secretary may only enter into a cooperative agreement with another Federal agency under this paragraph if such agreement specifies that the agency will maintain aggregate expenditures in the Missouri River Basin for existing programs that implement activities described in paragraph (1) at a level that is equal to or exceeds the aggregate expenditures for the fiscal year immediately preceding the fiscal year in which such agreement is signed. 
(4)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(A)identifies progress made by the Secretary and other Federal agencies in implementing the recommendations contained in the report described in paragraph (1)(A) with respect to enhancing soil moisture and snowpack monitoring in the Upper Missouri Basin; 
(B)includes recommendations— 
(i)to enhance soil moisture and snowpack monitoring in the Upper Missouri Basin that would enhance water resources management, including managing flood risk, in that basin; and 
(ii)on the most efficient manner of collecting and sharing data to assist Federal agencies with water resources management responsibilities; 
(C)identifies the expected costs and timeline for implementing the recommendations described in subparagraph (B)(i); and 
(D)identifies the role of States and other Federal agencies in gathering necessary soil moisture and snowpack monitoring data. 
(b)Missouri River between Fort Peck Dam, Montana and Gavins Point Dam, South Dakota and NebraskaSection 9(f) of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665; 102 Stat. 4031) is amended in the second sentence by striking $3,000,000 and inserting $5,000,000. 
(c)Missouri River Recovery Implementation Committee expenses reimbursementSection 5018(b)(5) of the Water Resources Development Act of 2007 (121 Stat. 1200) is amended by striking subparagraph (B) and inserting the following: 
 
(B)Travel expensesSubject to the availability of funds, the Secretary may reimburse a member of the Committee for travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of a Federal agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in performance of services for the Committee.. 
(d)Upper Missouri shoreline stabilization 
(1)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out projects to address shoreline erosion in the Upper Missouri River Basin (including the States of South Dakota, North Dakota, and Montana) resulting from the operation of a reservoir constructed under the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)). 
(2)ContentsThe study carried out under paragraph (1) shall, to the maximum extent practicable— 
(A)use previous assessments completed by the Corps of Engineers or other Federal agencies; and 
(B)assess the infrastructure needed to— 
(i)reduce shoreline erosion; 
(ii)mitigate additional loss of land; 
(iii)contribute to environmental and ecosystem improvement; and 
(iv)protect existing community infrastructure, including roads and water and waste-water related infrastructure. 
(3)DispositionThe Secretary may carry out projects identified in the study under paragraph (1) in accordance with the criteria for projects carried out under section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r). 
(4)Annual reportFor each project identified in the study under paragraph (1) that cannot be carried out under any of the authorities specified in paragraph (3), upon determination by the Secretary of the feasibility of the project, the Secretary may include a recommendation relating to the project in the annual report submitted to Congress under section 7001. 
(5)CoordinationIn carrying out this subsection, the Secretary shall consult and coordinate with the appropriate State or tribal agency for the area in which the project is located. 
(6)Payment optionsThe Secretary shall allow the full non-Federal contribution for a project under this subsection to be paid in accordance with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(k)). 
(e)Missouri River fish and wildlife mitigationThe Secretary shall include in the first budget of the United States Government submitted by the President under section 1105 of title 31, United States Code, after the date of enactment of this Act, and biennially thereafter, a report that describes activities carried out by the Secretary relating to the project for mitigation of fish and wildlife losses, Missouri River Bank Stabilization and Navigation Project, Missouri, Kansas, Iowa, and Nebraska, authorized by section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4143), including— 
(1)an inventory of all actions taken by the Secretary in furtherance of the project, including an inventory of land owned or acquired by the Secretary; 
(2)a description, including a prioritization, of the specific actions proposed to be undertaken by the Secretary for the subsequent fiscal year in furtherance of the project; 
(3)an assessment of the progress made in furtherance of the project, including— 
(A)a description of how each of the actions identified under paragraph (1) have impacted the progress; and 
(B)the status of implementation of any applicable requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including any applicable biological opinions; and 
(4)an assessment of additional actions or authority necessary to achieve the results of the project. 
(f)Lower YellowstoneSection 3109 of the Water Resources Development Act of 2007 (121 Stat. 1135) is amended— 
(1)by striking The Secretary may and inserting the following: 
 
(a)In generalThe Secretary may; and 
(2)by adding at the end the following: 
 
(b)Local participationIn carrying out subsection (a), the Secretary shall consult with, and consider the activities being carried out by— 
(1)other Federal agencies; 
(2)conservation districts; 
(3)the Yellowstone River Conservation District Council; and 
(4)the State of Montana.. 
4004.Arkansas River 
(a)Project GoalThe goal for operation of the McClellan-Kerr Arkansas River navigation system, Arkansas and Oklahoma, shall be to maximize the use of the system in a balanced approach that incorporates advice from representatives from all project purposes to ensure that the full value of the system is realized by the United States. 
(b)McClellan-Kerr Arkansas River navigation system advisory committee 
(1)In generalIn accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary shall establish an advisory committee for the McClellan-Kerr Arkansas River navigation system, Arkansas and Oklahoma project authorized by the first section of the Act of July 24, 1946 (60 Stat. 635, chapter 595). 
(2)DutiesThe advisory committee shall— 
(A)serve in an advisory capacity only; and 
(B)provide information and recommendations to the Corps of Engineers relating to the efficiency, reliability, and availability of the operations of the McClellan-Kerr Arkansas River navigation system. 
(3)Selection and compositionThe advisory committee shall be— 
(A)selected jointly by the Little Rock district engineer and the Tulsa district engineer; and 
(B)composed of members that equally represent the McClellan-Kerr Arkansas River navigation system project purposes. 
(4)Agency resourcesThe Little Rock district and the Tulsa district of the Corps of Engineers, under the supervision of the southwestern division, shall jointly provide the advisory committee with adequate staff assistance, facilities, and resources. 
(5)Termination 
(A)In generalSubject to subparagraph (B), the advisory committee shall terminate on the date on which the Secretary submits a report to Congress demonstrating increases in the efficiency, reliability, and availability of the McClellan-Kerr Arkansas River navigation system. 
(B)RestrictionThe advisory committee shall terminate not less than 2 calendar years after the date on which the advisory committee is established. 
4005.Columbia BasinSection 536(g) of the Water Resources Development Act of 2000 (114 Stat. 2661) is amended by striking $30,000,000 and inserting $50,000,000. 
4006.Rio GrandeSection 5056 of the Water Resources Development Act of 2007 (121 Stat. 1213) is amended— 
(1)in subsection (b)(2)— 
(A)in the matter preceding subparagraph (A), by striking 2008 and inserting 2014; and 
(B)in subparagraph (C), by inserting and an assessment of needs for other related purposes in the Rio Grande Basin, including flood damage reduction after assessment; 
(2)in subsection (c)(2)— 
(A)by striking an interagency agreement with and inserting 1 or more interagency agreements with the Secretary of State and; and 
(B)by inserting or the U.S. Section of the International Boundary and Water Commission after the Department of the Interior; and 
(3)in subsection (f), by striking 2011 and inserting 2019. 
4007.Northern Rockies headwaters 
(a)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out projects for aquatic ecosystem restoration and flood risk reduction that will mitigate the impacts of extreme weather events, including floods and droughts, on communities, water users, and fish and wildlife located in and along the headwaters of the Columbia, Missouri, and Yellowstone Rivers (including the tributaries of those rivers) in the States of Idaho and Montana. 
(b)InclusionsThe study under subsection (a) shall, to the maximum extent practicable— 
(1)emphasize the protection and enhancement of natural riverine processes; and 
(2)assess the individual and cumulative needs associated with— 
(A)floodplain restoration and reconnection; 
(B)floodplain and riparian area protection through the use of conservation easements; 
(C)instream flow restoration projects; 
(D)fish passage improvements; 
(E)channel migration zone mapping; and 
(F)invasive weed management. 
(c)Disposition 
(1)In generalThe Secretary may carry out any project identified in the study pursuant to subsection (a) in accordance with the criteria for projects carried out under one of the following authorities: 
(A)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(B)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(C)Section 104(a) of the River and Harbor Act of 1958 (33 U.S.C. 610(a)). 
(D)Section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(2)ReportFor each project that does not meet the criteria under paragraph (1), the Secretary shall include a recommendation relating to the project in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
(d)CoordinationIn carrying out this section, the Secretary— 
(1)shall consult and coordinate with the appropriate agency for each State and Indian tribe; and 
(2)may enter into cooperative agreements with those State or tribal agencies described in paragraph (1). 
(e)LimitationsNothing in this section invalidates, preempts, or creates any exception to State water law, State water rights, or Federal or State permitted activities or agreements in the States of Idaho and Montana or any State containing tributaries to rivers in those States. 
4008.Rural Western waterSection 595 of the Water Resources Development Act of 1999 (113 Stat. 383) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)Form of assistanceAssistance under this section may be in the form of— 
(1)design and construction assistance for water-related environmental infrastructure and resource protection and development in Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming, including projects for— 
(A)wastewater treatment and related facilities; 
(B)water supply and related facilities; 
(C)environmental restoration; and 
(D)surface water resource protection and development; and 
(2)technical assistance to small and rural communities for water planning and issues relating to access to water resources.; and 
(2)by striking subsection (h) and inserting the following: 
 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section for the period beginning with fiscal year 2001, $435,000,000, which shall— 
(1)be made available to the States and locales described in subsection (b) consistent with program priorities determined by the Secretary in accordance with criteria developed by the Secretary to establish the program priorities; and 
(2)remain available until expended.. 
4009.North Atlantic Coastal Region 
(a)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out projects to restore aquatic ecosystems within the coastal waters of the Northeastern United States from the State of Virginia to the State of Maine, including associated bays, estuaries, and critical riverine areas. 
(b)StudyIn carrying out the study under subsection (a), the Secretary shall— 
(1)as appropriate, coordinate with the heads of other appropriate Federal agencies, the Governors of the coastal States from Virginia to Maine, nonprofit organizations, and other interested parties; 
(2)identify projects for aquatic ecosystem restoration based on an assessment of the need and opportunities for aquatic ecosystem restoration within the coastal waters of the Northeastern States described in subsection (a); and 
(3)use, to the maximum extent practicable, any existing plans and data. 
(c)Disposition 
(1)In generalThe Secretary may carry out any project identified in the study pursuant to subsection (a) in accordance with the criteria for projects carried out under one of the following authorities: 
(A)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(B)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(C)Section 3 of the Act of August 13, 1946 (33 U.S.C. 426g). 
(D)Section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326). 
(2)ReportFor each project that does not meet the criteria under paragraph (1), the Secretary shall include a recommendation relating to the project in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
4010.Chesapeake Bay 
(a)In generalSection 510 of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3759; 121 Stat. 1202) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking pilot program and inserting program; and 
(ii)by inserting in the basin States described in subsection (f) and the District of Columbia after interests; and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)FormThe assistance under paragraph (1) shall be in the form of design and construction assistance for water-related resource protection and restoration projects affecting the Chesapeake Bay estuary, based on the comprehensive plan under subsection (b), including projects for— 
(A)sediment and erosion control; 
(B)protection of eroding shorelines; 
(C)ecosystem restoration, including restoration of submerged aquatic vegetation; 
(D)protection of essential public works; 
(E)beneficial uses of dredged material; and 
(F)other related projects that may enhance the living resources of the estuary.; 
(2)by striking subsection (b) and inserting the following: 
 
(b)Comprehensive plan 
(1)In generalNot later than 2 years after the date of enactment of the Water Resources Reform and Development Act of 2014, the Secretary, in cooperation with State and local governmental officials and affected stakeholders, shall develop a comprehensive Chesapeake Bay restoration plan to guide the implementation of projects under subsection (a)(2). 
(2)CoordinationThe restoration plan described in paragraph (1) shall, to the maximum extent practicable, consider and avoid duplication of any ongoing or planned actions of other Federal, State, and local agencies and nongovernmental organizations. 
(3)PrioritizationThe restoration plan described in paragraph (1) shall give priority to projects eligible under subsection (a)(2) that will also improve water quality or quantity or use natural hydrological features and systems.; 
(3)in subsection (c)— 
(A)in paragraph (1), by striking to provide and all that follows through the period at the end and inserting for the design and construction of a project carried out pursuant to the comprehensive Chesapeake Bay restoration plan described in subsection (b).; 
(B)in paragraph (2)(A), by striking facilities or resource protection and development plan and inserting resource protection and restoration plan; and 
(C)by adding at the end the following: 
 
(3)Projects on Federal landA project carried out pursuant to the comprehensive Chesapeake Bay restoration plan described in subsection (b) that is located on Federal land shall be carried out at the expense of the Federal agency that owns the land on which the project will be a carried out. 
(4)Non-Federal contributionsA Federal agency carrying out a project described in paragraph (3) may accept contributions of funds from non-Federal entities to carry out that project.; 
(4)by striking subsection (e) and inserting the following: 
 
(e)CooperationIn carrying out this section, the Secretary shall cooperate with— 
(1)the heads of appropriate Federal agencies, including— 
(A)the Administrator of the Environmental Protection Agency; 
(B)the Secretary of Commerce, acting through the Administrator of the National Oceanographic and Atmospheric Administration; 
(C)the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service; and 
(D)the heads of such other Federal agencies as the Secretary determines to be appropriate; and 
(2)agencies of a State or political subdivision of a State, including the Chesapeake Bay Commission.; 
(5)by striking subsection (f) and inserting the following: 
 
(f)ProjectsThe Secretary shall establish, to the maximum extent practicable, at least 1 project under this section in— 
(1)regions within the Chesapeake Bay watershed of each of the basin States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia; and 
(2)the District of Columbia.; 
(6)by striking subsection (h); and 
(7)by redesignating subsection (i) as subsection (h). 
(b)Chesapeake Bay oyster restorationSection 704(b) of Water Resources Development Act of 1986 (33 U.S.C. 2263(b)) is amended— 
(1)in paragraph (1), by striking $50,000,000 and inserting $60,000,000; and 
(2)in paragraph (4), by striking subparagraph (B) and inserting the following: 
 
(B)FormThe non-Federal share may be provided through in-kind services, including— 
(i)the provision by the non-Federal interest of shell stock material that is determined by the Secretary to be suitable for use in carrying out the project; and 
(ii)in the case of a project carried out under paragraph (2)(D) after the date of enactment of this clause, land conservation or restoration efforts undertaken by the non-Federal interest that the Secretary determines provide water quality benefits that— 
(I)enhance the viability of oyster restoration efforts; 
(II)are integral to the project; and 
(III)are cost effective.. 
4011.Louisiana coastal area 
(a)Review of coastal master planSection 7002(c) of the Water Resources Development Act of 2007 (121 Stat. 1271) is amended by inserting , or the plan entitled Louisiana Comprehensive Master Plan for a Sustainable Coast prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority (including any subsequent amendments or revisions) before the period at the end. 
(b)Interim use of plan 
(1)DefinitionsIn this subsection: 
(A)Annual reportThe term annual report has the meaning given the term in section 7001(f). 
(B)Feasibility report; feasibility studyThe terms feasibility report and feasibility study have the meanings given those terms in section 7001(f). 
(2)ReviewThe Secretary shall— 
(A)review the plan entitled ‘Louisiana’s Comprehensive Master Plan for a Sustainable Coast’ prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority Board (including any subsequent amendments or revisions); and 
(B)in consultation with the State of Louisiana, identify and conduct feasibility studies for up to 10 projects included in the plan described in subparagraph (A). 
(3)RecommendationsThe Secretary shall include in the subsequent annual report, in accordance with section 7001— 
(A)any proposed feasibility study initiated under paragraph (2)(B); and 
(B)any feasibility report for a project identified under paragraph (2)(B). 
(4)AdministrationSection 7008 of the Water Resources Development Act of 2007 (121 Stat. 1278) shall not apply to any feasibility study carried out under this subsection. 
(c)Science and technologySection 7006(a)(2) of the Water Resources Development Act of 2007 (121 Stat. 1274) is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and 
(2)by inserting after subparagraph (B) the following: 
 
(C)to examine a systemwide approach to coastal sustainability;. 
4012.Red River Basin 
(a)In generalIn the case of a reservoir located within the Red River Basin for which the Department of the Army is authorized to provide for municipal and industrial water supply storage and irrigation storage, the Secretary may reassign unused irrigation storage to storage for municipal and industrial water supply for use by a State or local interest that has entered into an agreement with the Secretary for water supply storage at that reservoir prior to the date of enactment of this Act. 
(b)AdministrationAny assignment under subsection (a) shall be subject to such terms and conditions as the Secretary determines to be appropriate and necessary in the public interest. 
4013.Technical corrections 
(a)Raritan RiverSection 102 of the Energy and Water Development Appropriations Act, 1998 (Public Law 105–62; 111 Stat. 1327), is repealed. 
(b)Des Moines, Boone, and Raccoon RiversThe boundaries for the project referred to as the Des Moines Recreational River and Greenbelt, Iowa, under the heading Corps of Engineers—Civil under the heading Department of the Army under the heading Department of Defense—Civil in chapter IV of title I of the Supplemental Appropriations Act, 1985 (99 Stat. 313), are revised to include the entirety of sections 19 and 29, situated in T. 89 N., R. 28 W. 
(c)South Florida coastal areaSection 109 of title I of division B of the Miscellaneous Appropriations Act, 2001 (114 Stat. 2763A–221; 121 Stat. 1217) is amended— 
(1)in subsection (a), by inserting and unincorporated communities after municipalities; 
(2)by redesignating subsection (f) as subsection (g); and 
(3)by inserting after subsection (e) the following: 
 
(f)PriorityIn providing assistance under this section, the Secretary shall give priority to projects sponsored by current non-Federal interests, incorporated communities in Monroe County, Monroe County, and the State of Florida.. 
(d)Trinity River and tributariesSection 5141(a)(2) of the Water Resources Development Act of 2007 (121 Stat. 1253) is amended by inserting and the Interior Levee Drainage Study Phase–II report, Dallas, Texas, dated January 2009, after September 2006,. 
(e)Central and Southern Florida Canal 
(1)In generalThe Secretary shall consider any amounts and associated program income provided prior to the date of enactment of this Act by the Secretary of the Interior to the non-Federal interest for the acquisition of areas identified in section 316(b)(2) of the Water Resources Development Act of 1996 (110 Stat. 3715)— 
(A)as satisfying the requirements of that paragraph; and 
(B)as part of the Federal share of the cost of implementing the plan under that subsection. 
(2)Non-Federal cost shareThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations provided for the project as part of the non-Federal share of the cost of implementing the plan under section 316(b)(2) of the Water Resources Development Act of 1996 (110 Stat. 3715). 
(3)Conforming amendmentSection 316(b)(2) of the Water Resources Development Act of 1996 (110 Stat. 3715) is amended in the first sentence by striking shall pay and inserting may pay up to. 
(f)South Platte River watershedSection 116 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (123 Stat. 608) is amended in the matter preceding the proviso by inserting (or a designee of the Department) after Colorado Department of Natural Resources. 
(g)Potomac RiverSection 84(a) of the Water Resources Development Act of 1974 (88 Stat. 35) is amended by striking paragraph (1) and inserting the following: 
 
(1)A channel capacity sufficient to pass the 100-year flood event, as identified in the document entitled Four Mile Run Watershed Feasibility Report and dated January 2014.. 
4014.Ocean and coastal resiliency 
(a)In GeneralThe Secretary shall conduct studies to determine the feasibility of carrying out Corps of Engineers projects in coastal zones to enhance ocean and coastal ecosystem resiliency. 
(b)StudyIn carrying out the study under subsection (a), the Secretary shall— 
(1)as appropriate, coordinate with the heads of other appropriate Federal agencies, the Governors and other chief executive officers of the coastal states, nonprofit organizations, and other interested parties; 
(2)identify Corps of Engineers projects in coastal zones for enhancing ocean and coastal ecosystem resiliency based on an assessment of the need and opportunities for, and feasibility of, the projects; 
(3)to the maximum extent practicable, use any existing Corps of Engineers plans and data; and 
(4)not later than 365 days after initial appropriations for this section, and every five years thereafter subject to the availability of appropriations, complete a study authorized under subsection (a). 
(c)Disposition 
(1)In generalThe Secretary may carry out a project identified in the study pursuant to subsection (a) in accordance with the criteria for projects carried out under one of the following authorities: 
(A)Section 206(a)–(d) of the Water Resources Development Act of 1996 (33 U.S.C. 2330(a)–(d)). 
(B)Section 1135(a)–(g) and (i) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(a)–(g) and (i)). 
(C)Section 3(a)–(b), and (c)(1) of the Act of August, 13 1946 (33 U.S.C. 426g(a)–(b), and (c)(1)). 
(D)Section 204(a)–(f) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)–(f)). 
(2)ReportFor each project that does not meet the criteria under paragraph (1), the Secretary shall include a recommendation relating to the project in the annual report submitted to Congress by the Secretary in accordance with section 7001. 
(d)Requests for ProjectsThe Secretary may carry out a project for a coastal state under this section only at the request of the Governor or chief executive officer of the coastal state, as appropriate. 
(e)DefinitionIn this section, the terms coastal zone and coastal state have the meanings given such terms in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453), as in effect on the date of enactment of this Act. 
VWater infrastructure financing 
AState Water Pollution Control Revolving Funds 
5001.General authority for capitalization grantsSection 601(a) of the Federal Water Pollution Control Act (33 U.S.C. 1381(a)) is amended by striking for providing assistance and all that follows through the period at the end and inserting the following: to accomplish the objectives, goals, and policies of this Act by providing assistance for projects and activities identified in section 603(c).. 
5002.Capitalization grant agreementsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended— 
(1)in paragraph (6)— 
(A)by striking section 603(c)(1) of; 
(B)by striking before fiscal and all that follows through grants under this title and and inserting with assistance made available by a State water pollution control revolving fund authorized under this title, or; 
(C)by inserting , or both, after 205(m) of this Act; and 
(D)by striking 201(b) and all that follows through 511(c)(1), and inserting 511(c)(1); 
(2)in paragraph (9), by striking standards; and and inserting standards, including standards relating to the reporting of infrastructure assets;; 
(3)in paragraph (10), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following: 
 
(11)the State will establish, maintain, invest, and credit the fund with repayments, such that the fund balance will be available in perpetuity for activities under this Act; 
(12)any fees charged by the State to recipients of assistance that are considered program income will be used for the purpose of financing the cost of administering the fund or financing projects or activities eligible for assistance from the fund; 
(13)beginning in fiscal year 2016, the State will require as a condition of providing assistance to a municipality or intermunicipal, interstate, or State agency that the recipient of such assistance certify, in a manner determined by the Governor of the State, that the recipient— 
(A)has studied and evaluated the cost and effectiveness of the processes, materials, techniques, and technologies for carrying out the proposed project or activity for which assistance is sought under this title; and 
(B)has selected, to the maximum extent practicable, a project or activity that maximizes the potential for efficient water use, reuse, recapture, and conservation, and energy conservation, taking into account— 
(i)the cost of constructing the project or activity; 
(ii)the cost of operating and maintaining the project or activity over the life of the project or activity; and 
(iii)the cost of replacing the project or activity; and 
(14)a contract to be carried out using funds directly made available by a capitalization grant under this title for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural related services shall be negotiated in the same manner as a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code, or an equivalent State qualifications-based requirement (as determined by the Governor of the State).. 
5003.Water pollution control revolving loan fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)Projects and Activities Eligible for AssistanceThe amounts of funds available to each State water pollution control revolving fund shall be used only for providing financial assistance— 
(1)to any municipality or intermunicipal, interstate, or State agency for construction of publicly owned treatment works (as defined in section 212); 
(2)for the implementation of a management program established under section 319; 
(3)for development and implementation of a conservation and management plan under section 320; 
(4)for the construction, repair, or replacement of decentralized wastewater treatment systems that treat municipal wastewater or domestic sewage; 
(5)for measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water; 
(6)to any municipality or intermunicipal, interstate, or State agency for measures to reduce the demand for publicly owned treatment works capacity through water conservation, efficiency, or reuse; 
(7)for the development and implementation of watershed projects meeting the criteria set forth in section 122; 
(8)to any municipality or intermunicipal, interstate, or State agency for measures to reduce the energy consumption needs for publicly owned treatment works; 
(9)for reusing or recycling wastewater, stormwater, or subsurface drainage water; 
(10)for measures to increase the security of publicly owned treatment works; and 
(11)to any qualified nonprofit entity, as determined by the Administrator, to provide assistance to owners and operators of small and medium publicly owned treatment works— 
(A)to plan, develop, and obtain financing for eligible projects under this subsection, including planning, design, and associated preconstruction activities; and 
(B)to assist such treatment works in achieving compliance with this Act.; 
(2)in subsection (d)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking 20 years and inserting the lesser of 30 years and the projected useful life (as determined by the State) of the project to be financed with the proceeds of the loan; 
(ii)in subparagraph (B), by striking not later than 20 years after project completion and inserting upon the expiration of the term of the loan; 
(iii)in subparagraph (C), by striking and at the end; 
(iv)in subparagraph (D), by inserting and after the semicolon at the end; and 
(v)by adding at the end the following: 
 
(E)for a treatment works proposed for repair, replacement, or expansion, and eligible for assistance under subsection (c)(1), the recipient of a loan shall— 
(i)develop and implement a fiscal sustainability plan that includes— 
(I)an inventory of critical assets that are a part of the treatment works; 
(II)an evaluation of the condition and performance of inventoried assets or asset groupings; 
(III)a certification that the recipient has evaluated and will be implementing water and energy conservation efforts as part of the plan; and 
(IV)a plan for maintaining, repairing, and, as necessary, replacing the treatment works and a plan for funding such activities; or 
(ii)certify that the recipient has developed and implemented a plan that meets the requirements under clause (i);; and 
(B)in paragraph (7), by inserting , $400,000 per year, or 1/5 percent per year of the current valuation of the fund, whichever amount is greatest, plus the amount of any fees collected by the State for such purpose regardless of the source before the period at the end; and 
(3)by adding at the end the following: 
 
(i)Additional Subsidization 
(1)In generalIn any case in which a State provides assistance to a municipality or intermunicipal, interstate, or State agency under subsection (d), the State may provide additional subsidization, including forgiveness of principal and negative interest loans— 
(A)to benefit a municipality that— 
(i)meets the affordability criteria of the State established under paragraph (2); or 
(ii)does not meet the affordability criteria of the State if the recipient— 
(I)seeks additional subsidization to benefit individual ratepayers in the residential user rate class; 
(II)demonstrates to the State that such ratepayers will experience a significant hardship from the increase in rates necessary to finance the project or activity for which assistance is sought; and 
(III)ensures, as part of an assistance agreement between the State and the recipient, that the additional subsidization provided under this paragraph is directed through a user charge rate system (or other appropriate method) to such ratepayers; or 
(B)to implement a process, material, technique, or technology— 
(i)to address water-efficiency goals; 
(ii)to address energy-efficiency goals; 
(iii)to mitigate stormwater runoff; or 
(iv)to encourage sustainable project planning, design, and construction. 
(2)Affordability criteria 
(A)Establishment 
(i)In generalNot later than September 30, 2015, and after providing notice and an opportunity for public comment, a State shall establish affordability criteria to assist in identifying municipalities that would experience a significant hardship raising the revenue necessary to finance a project or activity eligible for assistance under subsection (c)(1) if additional subsidization is not provided. 
(ii)ContentsThe criteria under clause (i) shall be based on income and unemployment data, population trends, and other data determined relevant by the State, including whether the project or activity is to be carried out in an economically distressed area, as described in section 301 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161). 
(B)Existing criteriaIf a State has previously established, after providing notice and an opportunity for public comment, affordability criteria that meet the requirements of subparagraph (A)— 
(i)the State may use the criteria for the purposes of this subsection; and 
(ii)those criteria shall be treated as affordability criteria established under this paragraph. 
(C)Information to assist statesThe Administrator may publish information to assist States in establishing affordability criteria under subparagraph (A). 
(3)Limitations 
(A)In generalA State may provide additional subsidization in a fiscal year under this subsection only if the total amount appropriated for making capitalization grants to all States under this title for the fiscal year exceeds $1,000,000,000. 
(B)Additional limitation 
(i)General ruleSubject to clause (ii), a State may use not more than 30 percent of the total amount received by the State in capitalization grants under this title for a fiscal year for providing additional subsidization under this subsection. 
(ii)ExceptionIf, in a fiscal year, the amount appropriated for making capitalization grants to all States under this title exceeds $1,000,000,000 by a percentage that is less than 30 percent, clause (i) shall be applied by substituting that percentage for 30 percent. 
(C)ApplicabilityThe authority of a State to provide additional subsidization under this subsection shall apply to amounts received by the State in capitalization grants under this title for fiscal years beginning after September 30, 2014. 
(D)ConsiderationIf the State provides additional subsidization to a municipality or intermunicipal, interstate, or State agency under this subsection that meets the criteria under paragraph (1)(A), the State shall take the criteria set forth in section 602(b)(5) into consideration.. 
5004.RequirementsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following: 
 
608.Requirements 
(a)In generalFunds made available from a State water pollution control revolving fund established under this title may not be used for a project for the construction, alteration, maintenance, or repair of treatment works unless all of the iron and steel products used in the project are produced in the United States. 
(b)Definition of iron and steel productsIn this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, construction materials. 
(c)ApplicationSubsection (a) shall not apply in any case or category of cases in which the Administrator finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(d)WaiverIf the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public, on an informal basis, a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet site of the Environmental Protection Agency. 
(e)International agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements. 
(f)Management and oversightThe Administrator may retain up to 0.25 percent of the funds appropriated for this title for management and oversight of the requirements of this section. 
(g)Effective dateThis section does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency's capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of the Water Resources Reform and Development Act of 2014..  
5005.Report on the allotment of funds 
(a)ReviewThe Administrator of the Environmental Protection Agency shall conduct a review of the allotment formula in effect on the date of enactment of this Act for allocation of funds authorized under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) to determine whether that formula adequately addresses the water quality needs of eligible States, territories, and Indian tribes, based on— 
(1)the most recent survey of needs developed by the Administrator under section 516(b) of that Act (33 U.S.C. 1375(b)); and 
(2)any other information the Administrator considers appropriate. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the results of the review under subsection (a), including any recommendations for changing the allotment formula. 
5006.Effective dateThis subtitle, including any amendments made by the subtitle, shall take effect on October 1, 2014. 
BGeneral provisions 
5011.Watershed pilot projectsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended— 
(1)in the section heading, by striking Wet weather; 
(2)in subsection (a)— 
(A)in the matter preceding paragraph (1)— 
(i)by striking for treatment works and inserting to a municipality or municipal entity; and 
(ii)by striking of wet weather discharge control; 
(B)in paragraph (2), by striking in reducing such pollutants and all that follows before the period at the end and inserting to manage, reduce, treat, recapture, or reuse municipal stormwater, including techniques that utilize infiltration, evapotranspiration, and reuse of stormwater onsite; and 
(C)by adding at the end the following: 
 
(3)Watershed partnershipsEfforts of municipalities and property owners to demonstrate cooperative ways to address nonpoint sources of pollution to reduce adverse impacts on water quality. 
(4)Integrated water resource planThe development of an integrated water resource plan for the coordinated management and protection of surface water, ground water, and stormwater resources on a watershed or subwatershed basis to meet the objectives, goals, and policies of this Act. 
(5)Municipality-wide stormwater management planningThe development of a municipality-wide plan that identifies the most effective placement of stormwater technologies and management approaches, to reduce water quality impairments from stormwater on a municipality-wide basis. 
(6)Increased resilience of treatment worksEfforts to assess future risks and vulnerabilities of publicly owned treatment works to manmade or natural disasters, including extreme weather events and sea-level rise, and to carry out measures, on a systemwide or area-wide basis, to increase the resiliency of publicly owned treatment works.; 
(3)by striking subsection (c); 
(4)by redesignating subsection (d) as subsection (c); and 
(5)in subsection (c) (as so redesignated) by striking 5 years after the date of enactment of this section, and inserting October 1, 2015,. 
5012.Definition of treatment works 
(a)Grants for construction of treatment worksSection 212(2)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1292(2)(A)) is amended— 
(1)by striking any works, including site; 
(2)by striking is used for ultimate and inserting will be used for ultimate; and 
(3)by inserting before the period at the end the following: and acquisition of other land, and interests in land, that are necessary for construction. 
(b)DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the following: 
 
(26)Treatment worksThe term treatment works has the meaning given the term in section 212..  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2014. 
5013.Funding for Indian programsSection 518(c) of the Federal Water Pollution Control Act (33 U.S.C. 1377(c)) is amended— 
(1)by striking The Administrator and inserting the following: 
 
(1)Fiscal years 1987–2014The Administrator; 
(2)in paragraph (1) (as so designated)— 
(A)by striking each fiscal year beginning after September 30, 1986, and inserting each of fiscal years 1987 through 2014,; and 
(B)by striking the second sentence; and 
(3)by adding at the end the following: 
 
(2)Fiscal year 2015 and thereafterFor fiscal year 2015 and each fiscal year thereafter, the Administrator shall reserve, before allotments to the States under section 604(a), not less than 0.5 percent and not more than 2.0 percent of the funds made available to carry out title VI. 
(3)Use of fundsFunds reserved under this subsection shall be available only for grants for projects and activities eligible for assistance under section 603(c) to serve— 
(A)Indian tribes (as defined in subsection (h)); 
(B)former Indian reservations in Oklahoma (as determined by the Secretary of the Interior); and 
(C)Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).. 
5014.Water infrastructure public-private partnership pilot program 
(a)In generalThe Secretary shall establish a pilot program to evaluate the cost effectiveness and project delivery efficiency of allowing non-Federal pilot applicants to carry out authorized water resources development projects for coastal harbor improvement, channel improvement, inland navigation, flood damage reduction, aquatic ecosystem restoration, and hurricane and storm damage reduction. 
(b)PurposesThe purposes of the pilot program established under subsection (a) are— 
(1)to identify cost-saving project delivery alternatives that reduce the backlog of authorized Corps of Engineers projects; and 
(2)to evaluate the technical, financial, and organizational benefits of allowing a non-Federal pilot applicant to carry out and manage the design or construction (or both) of 1 or more of such projects. 
(c)Subsequent appropriationsAny activity undertaken under this section is authorized only to the extent specifically provided for in subsequent appropriations Acts. 
(d)AdministrationIn carrying out the pilot program established under subsection (a), the Secretary shall— 
(1)identify for inclusion in the program at least 15 projects that are authorized for construction for coastal harbor improvement, channel improvement, inland navigation, flood damage reduction, or hurricane and storm damage reduction; 
(2)notify in writing the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of each project identified under paragraph (1); 
(3)in consultation with the non-Federal pilot applicant associated with each project identified under paragraph (1), develop a detailed project management plan for the project that outlines the scope, financing, budget, design, and construction resource requirements necessary for the non-Federal pilot applicant to execute the project, or a separable element of the project; 
(4)at the request of the non-Federal pilot applicant associated with each project identified under paragraph (1), enter into a project partnership agreement with the non-Federal pilot applicant under which the non-Federal pilot applicant is provided full project management control for the financing, design, or construction (or any combination thereof) of the project, or a separable element of the project, in accordance with plans approved by the Secretary; 
(5)following execution of a project partnership agreement under paragraph (4) and completion of all work under the agreement, issue payment, in accordance with subsection (g), to the relevant non-Federal pilot applicant for that work; and 
(6)regularly monitor and audit each project carried out under the program to ensure that all activities related to the project are carried out in compliance with plans approved by the Secretary and that construction costs are reasonable. 
(e)Selection criteriaIn identifying projects under subsection (d)(1), the Secretary shall consider the extent to which the project— 
(1)is significant to the economy of the United States; 
(2)leverages Federal investment by encouraging non-Federal contributions to the project; 
(3)employs innovative project delivery and cost-saving methods; 
(4)received Federal funds in the past and experienced delays or missed scheduled deadlines; 
(5)has unobligated Corps of Engineers funding balances; and 
(6)has not received Federal funding for recapitalization and modernization since the project was authorized. 
(f)Detailed project scheduleNot later than 180 days after entering into a project partnership agreement under subsection (d)(4), a non-Federal pilot applicant, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule for the relevant project, based on estimated funding levels, that specifies deadlines for each milestone with respect to the project. 
(g)PaymentPayment to the non-Federal pilot applicant for work completed pursuant to a project partnership agreement under subsection (d)(4) may be made from— 
(1)if applicable, the balance of the unobligated amounts appropriated for the project; and 
(2)other amounts appropriated to the Corps of Engineers, subject to the condition that the total amount transferred to the non-Federal pilot applicant may not exceed the estimate of the Federal share of the cost of construction, including any required design. 
(h)Technical assistanceAt the request of a non-Federal pilot applicant participating in the pilot program established under subsection (a), the Secretary may provide to the non-Federal pilot applicant, if the non-Federal pilot applicant contracts with and compensates the Secretary, technical assistance with respect to— 
(1)a study, engineering activity, or design activity related to a project carried out by the non-Federal pilot applicant under the program; and 
(2)obtaining permits necessary for such a project. 
(i)Identification of impediments 
(1)In generalThe Secretary shall— 
(A)except as provided in paragraph (2), identify any procedural requirements under the authority of the Secretary that impede greater use of public-private partnerships and private investment in water resources development projects; 
(B)develop and implement, on a project-by-project basis, procedures and approaches that— 
(i)address such impediments; and 
(ii)protect the public interest and any public investment in water resources development projects that involve public-private partnerships or private investment in water resources development projects; and 
(C)not later than 1 year after the date of enactment of this section, issue rules to carry out the procedures and approaches developed under subparagraph (B). 
(2)Rule of constructionNothing in this section allows the Secretary to waive any requirement under— 
(A)sections 3141 through 3148 and sections 3701 through 3708 of title 40, United States Code; 
(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(C)any other provision of Federal law. 
(j)Public benefit studies 
(1)In generalBefore entering into a project partnership agreement under subsection (d)(4), the Secretary shall conduct an assessment of whether, and provide justification in writing to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that, the proposed agreement provides better public and financial benefits than a similar transaction using public funding or financing. 
(2)RequirementsAn assessment under paragraph (1) shall— 
(A)be completed in a period of not more than 90 days; 
(B)take into consideration any supporting materials and data submitted by the relevant non-Federal pilot applicant and other stakeholders; and 
(C)determine whether the proposed project partnership agreement is in the public interest by determining whether the agreement will provide public and financial benefits, including expedited project delivery and savings for taxpayers. 
(k)Non-Federal fundingThe non-Federal pilot applicant may finance the non-Federal share of a project carried out under the pilot program established under subsection (a). 
(l)Applicability of Federal lawAny provision of Federal law that would apply to the Secretary if the Secretary were carrying out a project shall apply to a non-Federal pilot applicant carrying out a project under this section. 
(m)Cost shareNothing in this section affects a cost-sharing requirement under Federal law that is applicable to a project carried out under the pilot program established under subsection (a). 
(n)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report describing the results of the pilot program established under subsection (a), including any recommendations of the Secretary concerning whether the program or any component of the program should be implemented on a national basis. 
(o)Non-Federal pilot applicant definedIn this section, the term non-Federal pilot applicant means— 
(1)the non-Federal sponsor of the water resources development project; 
(2)a non-Federal interest, as defined in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1982d–5b); or 
(3)a private entity with the consent of the local government in which the project is located or that is otherwise affected by the project. 
CInnovative financing pilot projects 
5021.Short titleThis subtitle may be cited as the Water Infrastructure Finance and Innovation Act of 2014. 
5022.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Community water systemThe term community water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). 
(3)Federal credit instrumentThe term Federal credit instrument means a secured loan or loan guarantee authorized to be made available under this subtitle with respect to a project. 
(4)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating agency to project obligations. 
(5)Lender 
(A)In generalThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or a successor regulation), known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)). 
(B)InclusionsThe term lender includes— 
(i)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and 
(ii)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional buyer. 
(6)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary or the Administrator to pay all or part of the principal of, and interest on, a loan or other debt obligation issued by an obligor and funded by a lender. 
(7)ObligorThe term obligor means an eligible entity that is primarily liable for payment of the principal of, or interest on, a Federal credit instrument. 
(8)Project obligation 
(A)In generalThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project. 
(B)ExclusionThe term project obligation does not include a Federal credit instrument. 
(9)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))). 
(10)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary or Administrator, as applicable, in connection with the financing of a project under section 5029. 
(11)StateThe term State means— 
(A)a State; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 
(12)State infrastructure financing authorityThe term State infrastructure financing authority means the State entity established or designated by the Governor of a State to receive a capitalization grant provided by, or otherwise carry out the requirements of, title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et. seq.) or section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12). 
(13)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument, as calculated on a net present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
(14)Substantial completionThe term substantial completion, with respect to a project, means the earliest date on which a project is considered to perform the functions for which the project is designed. 
(15)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). 
5023.Authority to provide assistance 
(a)In generalThe Secretary and the Administrator may provide financial assistance under this subtitle to carry out pilot projects, which shall be selected to ensure a diversity of project types and geographical locations. 
(b)Responsibility 
(1)SecretaryThe Secretary shall carry out all pilot projects under this subtitle that are eligible projects under section 5026(1). 
(2)AdministratorThe Administrator shall carry out all pilot projects under this subtitle that are eligible projects under paragraphs (2), (3), (4), (5), (6), and (8) of section 5026. 
(3)Other projectsThe Secretary or the Administrator, as applicable, may carry out eligible projects under paragraph (7) or (9) of section 5026. 
5024.Applications 
(a)In generalTo receive assistance under this subtitle, an eligible entity shall submit to the Secretary or the Administrator, as applicable, an application at such time, in such manner, and containing such information as the Secretary or the Administrator may require. 
(b)Combined projectsIn the case of an eligible project described in paragraph (8) or (9) of section 5026, the Secretary or the Administrator, as applicable, shall require the eligible entity to submit a single application for the combined group of projects. 
5025.Eligible entitiesThe following entities are eligible to receive assistance under this subtitle: 
(1)A corporation. 
(2)A partnership. 
(3)A joint venture. 
(4)A trust. 
(5)A Federal, State, or local governmental entity, agency, or instrumentality. 
(6)A tribal government or consortium of tribal governments. 
(7)A State infrastructure financing authority. 
5026.Projects eligible for assistanceThe following projects may be carried out with amounts made available under this subtitle: 
(1)Any project for flood damage reduction, hurricane and storm damage reduction, environmental restoration, coastal or inland harbor navigation improvement, or inland and intracoastal waterways navigation improvement that the Secretary determines is technically sound, economically justified, and environmentally acceptable, including— 
(A)a project to reduce flood damage; 
(B)a project to restore aquatic ecosystems; 
(C)a project to improve the inland and intracoastal waterways navigation system of the United States; and 
(D)a project to improve navigation of a coastal or inland harbor of the United States, including channel deepening and construction of associated general navigation features. 
(2)1 or more activities that are eligible for assistance under section 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)), notwithstanding the public ownership requirement under paragraph (1) of that subsection. 
(3)1 or more activities described in section 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)). 
(4)A project for enhanced energy efficiency in the operation of a public water system or a publicly owned treatment works. 
(5)A project for repair, rehabilitation, or replacement of a treatment works, community water system, or aging water distribution or waste collection facility (including a facility that serves a population or community of an Indian reservation). 
(6)A brackish or sea water desalination project, a managed aquifer recharge project, or a water recycling project. 
(7)Acquisition of real property or an interest in real property— 
(A)if the acquisition is integral to a project described in paragraphs (1) through (6); or 
(B)pursuant to an existing plan that, in the judgment of the Administrator or the Secretary, as applicable, would mitigate the environmental impacts of water resources infrastructure projects otherwise eligible for assistance under this section. 
(8)A combination of projects, each of which is eligible under paragraph (2) or (3), for which a State infrastructure financing authority submits to the Administrator a single application. 
(9)A combination of projects secured by a common security pledge, each of which is eligible under paragraph (1), (2), (3), (4), (5), (6), or (7), for which an eligible entity, or a combination of eligible entities, submits a single application. 
5027.Activities eligible for assistanceFor purposes of this subtitle, an eligible activity with respect to an eligible project includes the cost of— 
(1)development-phase activities, including planning, feasibility analysis (including any related analysis necessary to carry out an eligible project), revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities; 
(2)construction, reconstruction, rehabilitation, and replacement activities; 
(3)the acquisition of real property or an interest in real property (including water rights, land relating to the project, and improvements to land), environmental mitigation (including acquisitions pursuant to section 5026(7)), construction contingencies, and acquisition of equipment; and 
(4)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction. 
5028.Determination of eligibility and project selection 
(a)Eligibility requirementsTo be eligible to receive financial assistance under this subtitle, a project shall meet the following criteria, as determined by the Secretary or Administrator, as applicable: 
(1)Creditworthiness 
(A)In generalThe project and obligor shall be creditworthy, which shall be determined by the Secretary or the Administrator, as applicable. 
(B)ConsiderationsIn determining the creditworthiness of a project and obligor, the Secretary or the Administrator, as applicable, shall take into consideration relevant factors, including— 
(i)the terms, conditions, financial structure, and security features of the proposed financing; 
(ii)the dedicated revenue sources that will secure or fund the project obligations; 
(iii)the financial assumptions upon which the project is based; and 
(iv)the financial soundness and credit history of the obligor. 
(C)Security featuresThe Secretary or the Administrator, as applicable, shall ensure that any financing for the project has appropriate security features, such as a rate covenant, supporting the project obligations to ensure repayment. 
(D)Rating opinion letters 
(i)Preliminary rating opinion letterThe Secretary or the Administrator, as applicable, shall require each project applicant to provide, at the time of application, a preliminary rating opinion letter from at least 1 rating agency indicating that the senior obligations of the project (which may be the Federal credit instrument) have the potential to achieve an investment-grade rating. 
(ii)Final rating opinion lettersThe Secretary or the Administrator, as applicable, shall require each project applicant to provide, prior to final acceptance and financing of the project, final rating opinion letters from at least 2 rating agencies indicating that the senior obligations of the project have an investment-grade rating. 
(E)Special rule for certain combined projectsThe Administrator shall develop a credit evaluation process for a Federal credit instrument provided to a State infrastructure financing authority for a project under section 5026(8) or an entity for a project under section 5026(9), which may include requiring the provision of a final rating opinion letter from at least 2 rating agencies. 
(2)Eligible project costs 
(A)In generalSubject to subparagraph (B), the eligible project costs of a project shall be reasonably anticipated to be not less than $20,000,000. 
(B)Small community water infrastructure projectsFor a project described in paragraph (2) or (3) of section 5026 that serves a community of not more than 25,000 individuals, the eligible project costs of a project shall be reasonably anticipated to be not less than $5,000,000. 
(3)Dedicated revenue sourcesThe Federal credit instrument for the project shall be repayable, in whole or in part, from dedicated revenue sources that also secure the project obligations. 
(4)Public sponsorship of private entities 
(A)In generalIf an eligible project is carried out by an entity that is not a State or local government or an agency or instrumentality of a State or local government or a tribal government or consortium of tribal governments, the project shall be publicly sponsored. 
(B)Public sponsorshipFor purposes of this subtitle, a project shall be considered to be publicly sponsored if the obligor can demonstrate, to the satisfaction of the Secretary or the Administrator, as appropriate, that the project applicant has consulted with the affected State, local, or tribal government in which the project is located, or is otherwise affected by the project, and that such government supports the proposed project. 
(5)LimitationNo project receiving Federal credit assistance under this subtitle may be financed (directly or indirectly), in whole or in part, with proceeds of any obligation— 
(A)the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986; or 
(B)with respect to which credit is allowable under subpart I or J of part IV of subchapter A of chapter 1 of such Code. 
(6)Use of existing financing mechanisms 
(A)NotificationFor each eligible project for which the Administrator has authority under paragraph (2) or (3) of section 5023(b) and for which the Administrator has received an application for financial assistance under this subtitle, the Administrator shall notify, not later than 30 days after the date on which the Administrator receives a complete application, the applicable State infrastructure financing authority of the State in which the project is located that such application has been submitted. 
(B)DeterminationIf, not later than 60 days after the date of receipt of a notification under subparagraph (A), a State infrastructure financing authority notifies the Administrator that the State infrastructure financing authority intends to commit funds to the project in an amount that is equal to or greater than the amount requested under the application, the Administrator may not provide any financial assistance for that project under this subtitle unless— 
(i)by the date that is 180 days after the date of receipt of a notification under subparagraph (A), the State infrastructure financing authority fails to enter into an assistance agreement to provide funds for the project; or 
(ii)the financial assistance to be provided by the State infrastructure financing authority will be at rates and terms that are less favorable than the rates and terms for financial assistance provided under this subtitle. 
(7)Operation and maintenance plan 
(A)In generalThe Secretary or the Administrator, as applicable, shall determine whether an applicant for assistance under this subtitle has developed, and identified adequate revenues to implement, a plan for operating, maintaining, and repairing the project over the useful life of the project. 
(B)Special ruleAn eligible project described in section 5026(1) that has not been specifically authorized by Congress shall not be eligible for Federal assistance for operations and maintenance. 
(b)Selection criteria 
(1)EstablishmentThe Secretary or the Administrator, as applicable, shall establish criteria for the selection of projects that meet the eligibility requirements of subsection (a), in accordance with paragraph (2). 
(2)CriteriaThe selection criteria shall include the following: 
(A)The extent to which the project is nationally or regionally significant, with respect to the generation of economic and public benefits, such as— 
(i)the reduction of flood risk; 
(ii)the improvement of water quality and quantity, including aquifer recharge; 
(iii)the protection of drinking water, including source water protection; and 
(iv)the support of international commerce. 
(B)The extent to which the project financing plan includes public or private financing in addition to assistance under this subtitle. 
(C)The likelihood that assistance under this subtitle would enable the project to proceed at an earlier date than the project would otherwise be able to proceed. 
(D)The extent to which the project uses new or innovative approaches. 
(E)The amount of budget authority required to fund the Federal credit instrument made available under this subtitle. 
(F)The extent to which the project— 
(i)protects against extreme weather events, such as floods or hurricanes; or 
(ii)helps maintain or protect the environment. 
(G)The extent to which a project serves regions with significant energy exploration, development, or production areas. 
(H)The extent to which a project serves regions with significant water resource challenges, including the need to address— 
(i)water quality concerns in areas of regional, national, or international significance; 
(ii)water quantity concerns related to groundwater, surface water, or other water sources; 
(iii)significant flood risk; 
(iv)water resource challenges identified in existing regional, State, or multistate agreements; or 
(v)water resources with exceptional recreational value or ecological importance. 
(I)The extent to which the project addresses identified municipal, State, or regional priorities. 
(J)The readiness of the project to proceed toward development, including a demonstration by the obligor that there is a reasonable expectation that the contracting process for construction of the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under this subtitle. 
(K)The extent to which assistance under this subtitle reduces the contribution of Federal assistance to the project. 
(3)Special rule for certain combined projectsFor a project described in section 5026(8), the Administrator shall only consider the criteria described in subparagraphs (B) through (K) of paragraph (2). 
(c)Federal requirementsNothing in this section supersedes the applicability of other requirements of Federal law (including regulations). 
5029.Secured loans 
(a)Agreements 
(1)In generalSubject to paragraphs (2) and (3), the Secretary or the Administrator, as applicable, may enter into agreements with 1 or more obligors to make secured loans, the proceeds of which shall be used to finance eligible project costs of any project selected under section 5028. 
(2)Financial risk assessmentBefore entering into an agreement under this subsection for a secured loan, the Secretary or the Administrator, as applicable, in consultation with the Director of the Office of Management and Budget and each rating agency providing a rating opinion letter under section 5028(a)(1)(D), shall determine an appropriate capital reserve subsidy amount for the secured loan, taking into account each such rating opinion letter. 
(3)Investment-grade rating requirementThe execution of a secured loan under this section shall be contingent on receipt by the senior obligations of the project of an investment-grade rating. 
(b)Terms and limitations 
(1)In generalA secured loan provided for a project under this section shall be subject to such terms and conditions, and contain such covenants, representations, warranties, and requirements (including requirements for audits), as the Secretary or the Administrator, as applicable, determines to be appropriate. 
(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of— 
(A)an amount equal to 49 percent of the reasonably anticipated eligible project costs; and 
(B)if the secured loan does not receive an investment-grade rating, the amount of the senior project obligations of the project. 
(3)PaymentA secured loan under this section— 
(A)shall be payable, in whole or in part, from State or local taxes, user fees, or other dedicated revenue sources that also secure the senior project obligations of the relevant project; 
(B)shall include a rate covenant, coverage requirement, or similar security feature supporting the project obligations; and 
(C)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations. 
(4)Interest rateThe interest rate on a secured loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement. 
(5)Maturity date 
(A)In generalThe final maturity date of a secured loan under this section shall be the earlier of— 
(i)the date that is 35 years after the date of substantial completion of the relevant project (as determined by the Secretary or the Administrator, as applicable); and 
(ii)if the useful life of the project (as determined by the Secretary or Administrator, as applicable) is less than 35 years, the useful life the project. 
(B)Special rule for State infrastructure financing authoritiesThe final maturity date of a secured loan to a State infrastructure financing authority under this section shall be not later than 35 years after the date on which amounts are first disbursed. 
(6)NonsubordinationA secured loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor of the project. 
(7)FeesThe Secretary or the Administrator, as applicable, may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section. 
(8)Non-Federal shareThe proceeds of a secured loan under this section may be used to pay any non-Federal share of project costs required if the loan is repayable from non-Federal funds. 
(9)Maximum federal involvement 
(A)In generalExcept as provided in subparagraph (B), for each project for which assistance is provided under this subtitle, the total amount of Federal assistance shall not exceed 80 percent of the total project cost. 
(B)ExceptionsSubparagraph (A) shall not apply to any rural water project— 
(i)that is authorized to be carried out by the Secretary of the Interior; 
(ii)that includes among its beneficiaries a federally recognized Indian tribe; and 
(iii)for which the authorized Federal share of the total project costs is greater than the amount described in subparagraph (A). 
(c)Repayment 
(1)ScheduleThe Secretary or the Administrator, as applicable, shall establish a repayment schedule for each secured loan provided under this section, based on the projected cash flow from project revenues and other repayment sources. 
(2)Commencement 
(A)In generalScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project (as determined by the Secretary or Administrator, as applicable). 
(B)Special rule for State infrastructure financing authoritiesScheduled loan repayments of principal or interest on a secured loan to a State infrastructure financing authority under this subtitle shall commence not later than 5 years after the date on which amounts are first disbursed. 
(3)Deferred payments 
(A)AuthorizationIf, at any time after the date of substantial completion of a project for which a secured loan is provided under this section, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Secretary or the Administrator, as applicable, subject to subparagraph (C), may allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan. 
(B)InterestAny payment deferred under subparagraph (A) shall— 
(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and 
(ii)be scheduled to be amortized over the remaining term of the secured loan. 
(C)Criteria 
(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting such criteria as the Secretary or the Administrator, as applicable, may establish. 
(ii)Repayment standardsThe criteria established under clause (i) shall include standards for reasonable assurance of repayment. 
(4)Prepayment 
(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay a secured loan under this section without penalty. 
(B)Use of proceeds of refinancingA secured loan under this section may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources. 
(d)Sale of secured loans 
(1)In generalSubject to paragraph (2), as soon as practicable after the date of substantial completion of a project and after providing a notice to the obligor, the Secretary or the Administrator, as applicable, may sell to another entity or reoffer into the capital markets a secured loan for a project under this section, if the Secretary or the Administrator, as applicable, determines that the sale or reoffering can be made on favorable terms. 
(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary or the Administrator, as applicable, may not change the original terms and conditions of the secured loan without the written consent of the obligor. 
(e)Loan guarantees 
(1)In generalThe Secretary or the Administrator, as applicable, may provide a loan guarantee to a lender in lieu of making a secured loan under this section, if the Secretary or the Administrator, as applicable, determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan. 
(2)TermsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms established in this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Secretary or the Administrator, as applicable. 
5030.Program administration 
(a)RequirementThe Secretary or the Administrator, as applicable, shall establish a uniform system to service the Federal credit instruments made available under this subtitle. 
(b)Fees 
(1)In generalThe Secretary or the Administrator, as applicable, may collect and spend fees, contingent on authority being provided in appropriations Acts, at a level that is sufficient to cover— 
(A)the costs of services of expert firms retained pursuant to subsection (d); and 
(B)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments provided under this subtitle. 
(c)Servicer 
(1)In generalThe Secretary or the Administrator, as applicable, may appoint a financial entity to assist the Secretary or the Administrator in servicing the Federal credit instruments provided under this subtitle. 
(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary or the Administrator, as applicable. 
(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Secretary or the Administrator, as applicable. 
(d)Assistance from expertsThe Secretary or the Administrator, as applicable, may retain the services, including counsel, of organizations and entities with expertise in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments provided under this subtitle. 
(e)Applicability of other lawsSection 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372) applies to the construction of a project carried out, in whole or in part, with assistance made available through a Federal credit instrument under this subtitle in the same manner that section applies to a treatment works for which a grant is made available under that Act. 
5031.State, tribal, and local permitsThe provision of financial assistance for a project under this subtitle shall not— 
(1)relieve any recipient of the assistance of any obligation to obtain any required State, local, or tribal permit or approval with respect to the project; 
(2)limit the right of any unit of State, local, or tribal government to approve or regulate any rate of return on private equity invested in the project; or 
(3)otherwise supersede any State, local, or tribal law (including any regulation) applicable to the construction or operation of the project. 
5032.RegulationsThe Secretary or the Administrator, as applicable, may promulgate such regulations as the Secretary or Administrator determines to be appropriate to carry out this subtitle. 
5033.Funding 
(a)In generalThere is authorized to be appropriated to each of the Secretary and the Administrator to carry out this subtitle, to remain available until expended— 
(1)$20,000,000 for fiscal year 2015; 
(2)$25,000,000 for fiscal year 2016; 
(3)$35,000,000 for fiscal year 2017; 
(4)$45,000,000 for fiscal year 2018; and 
(5)$50,000,000 for fiscal year 2019. 
(b)Administrative costsOf the funds made available to carry out this subtitle, the Secretary or the Administrator, as applicable, may use for the administration of this subtitle, including for the provision of technical assistance to aid project sponsors in obtaining the necessary approvals for the project, not more than $2,200,000 for each of fiscal years 2015 through 2019. 
(c)Small community water infrastructure projects 
(1)In generalFor each fiscal year, the Secretary or the Administrator, as applicable, shall set aside not less than 15 percent of the amounts made available for that fiscal year under this section for small community water infrastructure projects described in section 5028(a)(2)(B). 
(2)AdministrationAny amounts set aside under paragraph (1) that remain unobligated on June 1 of the fiscal year for which the amounts are set aside shall be available for obligation by the Secretary or the Administrator, as applicable, for projects other than small community water infrastructure projects. 
(d)Additional fundingNotwithstanding section 5029(b)(2), the Secretary or the Administrator, as applicable, may make available up to 25 percent of the amounts made available for each fiscal year under this section for loans in excess of 49 percent of the total project costs. 
5034.Reports on pilot program implementation 
(a)Agency reportingAs soon as practicable after each fiscal year for which amounts are made available to carry out this subtitle, the Secretary and the Administrator shall publish on a dedicated, publicly accessible Internet site— 
(1)each application received for assistance under this subtitle; and 
(2)a list of the projects selected for assistance under this subtitle, including— 
(A)a description of each project; 
(B)the amount of financial assistance provided for each project; and 
(C)the basis for the selection of each project with respect to the requirements of this subtitle. 
(b)Reports to Congress 
(1)In generalNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report summarizing for the projects that are receiving, or have received, assistance under this subtitle— 
(A)the applications received for assistance under this subtitle; 
(B)the projects selected for assistance under this subtitle, including a description of the projects and the basis for the selection of those projects with respect to the requirements of this subtitle; 
(C)the type and amount of financial assistance provided for each project selected for assistance under this subtitle; 
(D)the financial performance of each project selected for assistance under this subtitle, including an evaluation of whether the objectives of this subtitle are being met; 
(E)the benefits and impacts of implementation of this subtitle, including the public benefit provided by the projects selected for assistance under this subtitle, including, as applicable, water quality and water quantity improvement, the protection of drinking water, and the reduction of flood risk; and 
(F)an evaluation of the feasibility of attracting non-Federal public or private financing for water infrastructure projects as a result of the implementation of this subtitle. 
(2)RecommendationsThe report under paragraph (1) shall include— 
(A)an evaluation of the impacts (if any) of the limitation under section 5028(a)(5) on the ability of eligible entities to finance water infrastructure projects under this subtitle; 
(B)a recommendation as to whether the objectives of this subtitle would be best served— 
(i)by continuing the authority of the Secretary or the Administrator, as applicable, to provide assistance under this subtitle; 
(ii)by establishing a Government corporation or Government-sponsored enterprise to provide assistance in accordance with this subtitle; or 
(iii)by terminating the authority of the Secretary and the Administrator under this subtitle and relying on the capital markets to fund the types of infrastructure investments assisted by this subtitle without Federal participation; and 
(C)any proposed changes to improve the efficiency and effectiveness of this subtitle in providing financing for water infrastructure projects, taking into consideration the recommendations made under subparagraphs (A) and (B). 
5035.Requirements 
(a)In generalExcept as provided in subsection (c), none of the amounts made available under this subtitle may be used for the construction, alteration, maintenance, or repair of a project eligible for assistance under this subtitle unless all of the iron and steel products used in the project are produced in the United States. 
(b)Definition of iron and steel productsIn this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(c)ApplicationSubsection (a) shall not apply in any case or category of cases in which the Administrator finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(d)WaiverIf the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public, on an informal basis, a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. 
(e)International agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements. 
VIDeauthorization and backlog prevention 
6001.Deauthorization of inactive projects 
(a)PurposesThe purposes of this section are— 
(1)to identify $18,000,000,000 in water resources development projects authorized by Congress that are no longer viable for construction due to— 
(A)a lack of local support; 
(B)a lack of available Federal or non-Federal resources; or 
(C)an authorizing purpose that is no longer relevant or feasible; 
(2)to create an expedited and definitive process to deauthorize water resources development projects that are no longer viable for construction; and 
(3)to allow the continued authorization of water resources development projects that are viable for construction. 
(b)Comprehensive status reportsSection 1001(b) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)) is amended by adding at the end the following: 
 
(3)Minimum funding listAt the end of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available on a publicly accessible Internet site in a manner that is downloadable, searchable, and sortable, a list of— 
(A)projects or separable elements of projects authorized for construction for which funding has been obligated during the current fiscal year or any of the 6 preceding fiscal years; 
(B)the amount of funding obligated for each such project or separable element per fiscal year; 
(C)the current phase of each such project or separable element of a project; and 
(D)the amount required to complete the current phase of each such project or separable element. 
(4)Comprehensive backlog report 
(A)In generalThe Secretary shall compile and publish a complete list of all projects and separable elements of projects of the Corps of Engineers that are authorized for construction but have not been completed. 
(B)Required informationThe Secretary shall include on the list developed under subparagraph (A) for each project and separable element on that list— 
(i)the date of authorization of the project or separable element, including any subsequent modifications to the original authorization; 
(ii)the original budget authority for the project or separable element; 
(iii)a brief description of the project or separable element; 
(iv)the estimated date of completion of the project or separable element; 
(v)the estimated cost of completion of the project or separable element; and 
(vi)any amounts appropriated for the project or separable element that remain unobligated. 
(C)Publication 
(i)In generalNot later than 1 year after the date of enactment of this paragraph, the Secretary shall submit a copy of the list developed under subparagraph (A) to— 
(I)the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(II)the Director of the Office of Management and Budget. 
(ii)Public availabilityBeginning on the date the Secretary submits the report to Congress under clause (i), the Secretary shall make a copy of the list available on a publicly accessible Internet site in a manner that is downloadable, searchable, and sortable.. 
(c)Interim deauthorization list 
(1)In generalThe Secretary shall develop an interim deauthorization list that identifies each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which— 
(A)construction was not initiated before the date of enactment of this Act; or 
(B)construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for construction of the project or separable element of the project during the current fiscal year or any of the 6 preceding fiscal years. 
(2)Special rule for projects receiving funds for post-authorization studyA project or separable element of a project may not be identified on the interim deauthorization list, or the final deauthorization list developed under subsection (d), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 6 preceding fiscal years. 
(3)Public comment and consultation 
(A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the interim deauthorization list developed under paragraph (1). 
(B)Comment periodThe public comment period shall be 90 days. 
(4)Submission to Congress; publicationNot later than 90 days after the date of submission of the list required by section 1001(b)(4)(A) of the Water Resources Development Act of 1986 (as added by subsection (b)), the Secretary shall— 
(A)submit the interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)publish the interim deauthorization list in the Federal Register. 
(d)Final deauthorization list 
(1)In generalThe Secretary shall develop a final deauthorization list of each water resources development project, or separable element of a project, described in subsection (c)(1) that is identified pursuant to this subsection. 
(2)Deauthorization amount 
(A)In generalThe Secretary shall include on the final deauthorization list projects and separable elements of projects that have, in the aggregate, an estimated Federal cost to complete that is at least $18,000,000,000. 
(B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate. 
(3)Identification of projects 
(A)Sequencing of projects 
(i)In generalThe Secretary shall identify projects and separable elements of projects for inclusion on the final deauthorization list according to the order in which the projects and separable elements of the projects were authorized, beginning with the earliest authorized projects and separable elements of projects and ending once the last project or separable element of a project necessary to meet the aggregate amount under paragraph (2) is identified. 
(ii)Factors to considerThe Secretary may identify projects and separable elements of projects in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a project or separable element of a project is critical for interests of the United States, based on the possible impact of the project or separable element of the project on public health and safety, the national economy, or the environment. 
(iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (c)(3). 
(B)AppendixThe Secretary shall include as part of the final deauthorization list an appendix that— 
(i)identifies each project or separable element of a project on the interim deauthorization list developed under subsection (c) that is not included on the final deauthorization list; and 
(ii)describes the reasons why the project or separable element is not included. 
(4)Submission to Congress; publicationNot later than 120 days after the date on which the public comment period under subsection (c)(3) expires, the Secretary shall— 
(A)submit the final deauthorization list and the appendix to the final deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register. 
(e)Deauthorization; congressional review 
(1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization report under subsection (d), a project or separable element of a project identified in the report is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization report prior to the end of such period. 
(2)Non-Federal contributions 
(A)In generalA project or separable element of a project identified in the final deauthorization report under subsection (d) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project. 
(B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization report shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (d)(2). 
(f)General provisions 
(1)DefinitionsIn this section: 
(A)Post-authorization studyThe term post-authorization study means— 
(i)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282); 
(ii)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or 
(iii)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that— 
(I)demonstrates a Federal interest; and 
(II)requires additional analysis for the project or separable element. 
(B)Water resources development projectThe term water resources development project includes an environmental infrastructure assistance project or program of the Corps of Engineers. 
(2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent such modification. 
6002.Review of Corps of Engineers assets 
(a)Assessment and InventoryNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct an assessment of all properties under the control of the Corps of Engineers and develop an inventory of the properties that are not needed for the missions of the Corps of Engineers. 
(b)CriteriaIn conducting the assessment and developing the inventory under subsection (a), the Secretary shall use the following criteria: 
(1)The extent to which the property aligns with the current missions of the Corps of Engineers. 
(2)The economic impact of the property on existing communities in the vicinity of the property. 
(3)The extent to which the utilization rate for the property is being maximized and is consistent with nongovernmental industry standards for the given function or operation. 
(4)The extent to which the reduction or elimination of the property could reduce operation and maintenance costs of the Corps of Engineers. 
(5)The extent to which the reduction or elimination of the property could reduce energy consumption by the Corps of Engineers. 
(c)NotificationAs soon as practicable following completion of the inventory of properties under subsection (a), the Secretary shall provide the inventory to the Administrator of General Services. 
(d)Report to CongressNot later than 30 days after the date of the notification under subsection (c), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report containing the findings of the Secretary with respect to the assessment and inventory required under subsection (a). 
6003.Backlog prevention 
(a)Project deauthorization 
(1)In generalA water resources development project, or separable element of such a project, authorized for construction by this Act shall not be authorized after the last day of the 7-year period beginning on the date of enactment of this Act unless funds have been obligated for construction of such project during that period. 
(2)Identification of projectsNot later than 60 days after the expiration of the 7-year period referred to in paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the projects deauthorized under paragraph (1). 
(b)Report to CongressNot later than 60 days after the expiration of the 12-year period beginning on the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available to the public, a report that contains— 
(1)a list of any water resources development projects authorized by this Act for which construction has not been completed during that period; 
(2)a description of the reasons the projects were not completed; 
(3)a schedule for the completion of the projects based on expected levels of appropriations; and 
(4)a 5-year and 10-year projection of construction backlog and any recommendations to Congress regarding how to mitigate current problems and the backlog. 
6004.Deauthorizations 
(a)In general 
(1)Walnut Creek (Pacheco Creek), CaliforniaThe portions of the project for flood protection on Walnut Creek, California, constructed under section 203 of the Flood Control Act of 1960 (Public Law 86–645; 74 Stat. 488), consisting of the Walnut Creek project from Sta 0+00 to Sta 142+00 and the upstream extent of the Walnut Creek project along Pacheco Creek from Sta 0+00 to Sta 73+50 are no longer authorized beginning on the date of enactment of this Act. 
(2)Walnut Creek (San Ramon Creek), CaliforniaThe portion of the project for flood protection on Walnut Creek, California, constructed under section 203 of the Flood Control Act of 1960 (Public Law 86–645; 74 Stat. 488), consisting of the culvert constructed by the Department of the Army on San Ramon Creek from Sta 4+27 to Sta 14+27 is no longer authorized beginning on the date of enactment of this Act. 
(3)Eightmile River, Connecticut 
(A)The portion of the project for navigation, Eightmile River, Connecticut, authorized by the first section of the Act of June 25, 1910 (36 Stat. 633, chapter 382) (commonly known as the River and Harbor Act of 1910), that begins at a point of the existing 8-foot channel limit with coordinates N701002.39, E1109247.73, thence running north 2 degrees 19 minutes 57.1 seconds east 265.09 feet to a point N701267.26, E1109258.52, thence running north 7 degrees 47 minutes 19.3 seconds east 322.32 feet to a point N701586.60, E1109302.20, thence running north 90 degrees 0 minutes 0 seconds east 65.61 to a point N701586.60, E1109367.80, thence running south 7 degrees 47 minutes 19.3 seconds west 328.11 feet to a point N701261.52, E1109323.34, thence running south 2 degrees 19 minutes 57.1 seconds west 305.49 feet to an end at a point N700956.28, E1109310.91 on the existing 8-foot channel limit, shall be reduced to a width of 65 feet and the channel realigned to follow the deepest available water. 
(B)The project referred to in subparagraph (A) beginning at a point N701296.72, E1109262.55 and running north 45 degrees 4 minutes 2.8 seconds west 78.09 feet to a point N701341.18, E1109217.98, thence running north 5 degrees 8 minutes 34.6 seconds east 180.14 feet to a point N701520.59, E1109234.13, thence running north 54 degrees 5 minutes 50.1 seconds east 112.57 feet to a point N701568.04, E1109299.66, thence running south 7 degrees 47 minutes 18.4 seconds west 292.58 feet to the point of origin; and the remaining area north of the channel realignment beginning at a point N700956.28, E1109310.91 thence running north 2 degrees 19 minutes 57.1 seconds east 305.49 feet west to a point N701261.52, E1109323.34 north 7 degrees 47 minutes 18.4 seconds east 328.11 feet to a point N701586.60, E1109367.81 thence running north 90 degrees 0 minutes 0 seconds east 7.81 feet to a point N701586.60, E1109375.62 thence running south 5 degrees 8 minutes 34.6 seconds west 626.29 feet to a point N700962.83, E1109319.47 thence south 52 degrees 35 minutes 36.5 seconds 10.79 feet to the point of origin is no longer authorized beginning on the date of enactment of this Act. 
(4)Hillsborough (Hillsboro) Bay and River, FloridaThe portions of the project for navigation, Hillsborough (Hillsboro) Bay and River, Florida, authorized by the Act of March 3, 1899 (30 Stat. 1126; chapter 425), that extend on either side of the Hillsborough River from the Kennedy Boulevard bridge to the mouth of the river that cause the existing channel to exceed 100 feet in width are no longer authorized beginning on the date of enactment of this Act. 
(5)Kahului Wastewater Reclamation Facility, Maui, HawaiiThe project authorized pursuant to section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) to provide shoreline protection for the Kahului Wastewater Reclamation Facility, located on the Island of Maui in the State of Hawaii is no longer authorized beginning on the date of enactment of this Act. 
(6)Lucas-Berg Pit, Illinois Waterway and Grant Calumet River, IllinoisThe portion of the project for navigation, Illinois Waterway and Grand Calumet River, Illinois, authorized by the first section of the Act of July 24, 1946 (60 Stat. 636; chapter 595), that consists of the Lucas-Berg Pit confined disposal facility, Illinois is no longer authorized beginning on the date of enactment of this Act. 
(7)Port of Iberia, LouisianaSection 1001(25) of the Water Resources Development Act of 2007 (121 Stat. 1053) is amended by striking ; except that and all that follows before the period at the end. 
(8)Rockland Harbor, MaineThe project for navigation, Rockland Harbor, Maine, authorized by the Act of June 3, 1896 (29 Stat. 202; chapter 314), and described as follows is no longer authorized beginning on the date of enactment of this Act: 
(A)Beginning at the point in the 14-foot turning basin limit with coordinates N162,927.61, E826,210.16. 
(B)Thence running north 45 degrees 45 minutes 15.6 seconds east 287.45 feet to a point N163,128.18, E826,416.08. 
(C)Thence running south 13 degrees 17 minutes 53.3 seconds east 129.11 feet to a point N163,002.53, E826,445.77. 
(D)Thence running south 45 degrees 45 minutes 18.4 seconds west 221.05 feet to a point N162,848.30, E826,287.42. 
(E)Thence running north 44 degrees 14 minutes 59.5 seconds west 110.73 feet to the point of origin. 
(9)Thomaston Harbor, Georges River, MaineThe portion of the project for navigation, Georges River, Maine (Thomaston Harbor), authorized by the first section of the Act of June 3, 1896 (29 Stat. 215, chapter 314), and modified by section 317 of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2604), that lies northwesterly of a line commencing at point N87,220.51, E321,065.80 thence running northeasterly about 125 feet to a point N87,338.71, E321,106.46 is no longer authorized beginning on the date of enactment of this Act. 
(10)Corsica River, Queen Anne’s County, MarylandThe portion of the project for improving the Corsica River, Maryland, authorized by the first section of the Act of July 25, 1912 (37 Stat. 205; chapter 253), and described as follows is no longer authorized beginning on the date of enactment of this Act: Approximately 2,000 feet of the eastern section of the project channel extending from— 
(A)centerline station 0+000 (coordinates N506350.60, E1575013.60); to 
(B)station 2+000 (coordinates N508012.39, E1574720.18). 
(11)Goose Creek, Somerset County, MarylandThe project for navigation, Goose Creek, Somerset County, Maryland, carried out pursuant to section 107 of the Rivers and Harbor Act of 1960 (33 U.S.C. 577), is realigned as follows: Beginning at Goose Creek Channel Geometry Centerline of the 60-foot-wide main navigational ship channel, Centerline Station No. 0+00, coordinates North 157851.80, East 1636954.70, as stated and depicted on the Condition Survey Goose Creek, Sheet 1 of 1, prepared by the United States Army Corps of Engineers, Baltimore District, July 2003; thence departing the aforementioned centerline traveling the following courses and distances: S. 64 degrees 49 minutes 06 seconds E., 1583.82 feet to a point, on the outline of said 60-foot-wide channel thence binding on said out-line the following four courses and distances: S. 63 degrees 26 minutes 06 seconds E., 1460.05 feet to a point, thence; N. 50 degrees 38 minutes 26 seconds E., 973.28 feet to a point, thence; N. 26 degrees 13 minutes 09 seconds W., 240.39 feet to a point on the Left Toe of the 60-foot-wide main navigational channel at computed Centerline Station No. 42+57.54, coordinates North 157357.84, East 1640340.23. Geometry Left Toe of the 60-foot-wide main navigational ship channel, Left Toe Station No. 0+00, coordinates North 157879.00, East 1636967.40, as stated and depicted on the Condition Survey Goose Creek, Sheet 1 of 1, prepared by the United States Army Corps of Engineers, Baltimore District, August 2010; thence departing the aforementioned centerline traveling the following courses and distances: S. 64 degrees 49 minutes 12 seconds E., 1583.91 feet to a point, on the outline of said 60-foot-wide channel thence binding on said out-line the following eight courses and distances: S. 63 degrees 25 minutes 38 seconds E., 1366.25 feet to a point, thence; N. 83 degrees 36 minutes 24 seconds E., 125.85 feet to a point, thence; N. 50 degrees 38 minutes 26 seconds E., 805.19 feet to a point, thence; N. 12 degrees 12 minutes 29 seconds E., 78.33 feet to a point thence; N. 26 degrees 13 minutes 28 seconds W., 46.66 feet to a point thence; S. 63 degrees 45 minutes 41 seconds W., 54.96 feet to a point thence; N. 26 degrees 13 minutes 24 seconds W., 119.94 feet to a point on the Left Toe of the 60-foot-wide main navigational channel at computed Centerline Station No. 41+81.10, coordinates North 157320.30, East 1640264.00. Geometry Right Toe of the 60-foot-wide main navigational ship channel, Right Toe Station No. 0+00, coordinates North 157824.70, East 1636941.90, as stated and depicted on the Condition Survey Goose Creek, Sheet 1 of 1, prepared by the United States Army Corps of Engineers, Baltimore District, August 2010; thence departing the aforementioned centerline traveling the following courses and distances: S. 64 degrees 49 minutes 06 seconds E., 1583.82 feet to a point, on the outline of said 60-foot-wide channel thence binding on said out-line the following six courses and distances: S. 63 degrees 25 minutes 47 seconds E., 1478.79 feet to a point, thence; N. 50 degrees 38 minutes 26 seconds E., 1016.69 feet to a point, thence; N. 26 degrees 14 minutes 49 seconds W., 144.26 feet to a point, thence; N. 63 degrees 54 minutes 03 seconds E., 55.01 feet to a point thence; N. 26 degrees 12 minutes 08 seconds W., 120.03 feet to a point a point on the Right Toe of the 60-foot-wide main navigational channel at computed Centerline Station No. 43+98.61, coordinates North 157395.40, East 1640416.50. 
(12)Lower Thoroughfare, Deal Island, MarylandThe portion of the project for navigation, Lower Thoroughfare, Maryland, authorized by the Act of June 25, 1910 (36 Stat. 639, chapter 382) (commonly known as the River and Harbor Act of 1910), that begins at Lower Thoroughfare Channel Geometry Centerline of the 60-foot-wide main navigational ship channel, Centerline Station No. 44+88, coordinates North 170435.62, East 1614588.93, as stated and depicted on the Condition Survey Lower Thoroughfare, Deal Island, Sheet 1 of 3, prepared by the United States Army Corps of Engineers, Baltimore District, August 2010; thence departing the aforementioned centerline traveling the following courses and distances: S. 42 degrees 20 minutes 44 seconds W., 30.00 feet to a point, on the outline of said 60-foot-wide channel thence binding on said out-line the following four courses and distances: N. 64 degrees 08 minutes 55 seconds W., 53.85 feet to a point, thence; N. 42 degrees 20 minutes 43 seconds W., 250.08 feet to a point, thence; N. 47 degrees 39 minutes 03 seconds E., 20.00 feet to a point, thence; S. 42 degrees 20 minutes 44 seconds E., 300.07 feet to a point binding on the Left Toe of the 60-foot-wide main navigational channel at computed Centerline Station No. 43+92.67, coordinates North 170415.41, 1614566.76; thence; continuing with the aforementioned centerline the following courses and distances: S. 42 degrees 20 minutes 42 seconds W., 30.00 feet to a point, on the outline of said 60-foot-wide channel thence binding on said out-line the following four courses and distances: N. 20 degrees 32 minutes 06 seconds W., 53.85 feet to a point, thence; N. 42 degrees 20 minutes 49 seconds W., 250.08 feet to a point, thence; S. 47 degrees 39 minutes 03 seconds W., 20.00 feet to a point, thence; S. 42 degrees 20 minutes 46 seconds E., 300.08 feet to a point binding on the Left Toe of the 60-foot-wide main navigational channel at computed Centerline Station No. 43+92.67, coordinates North 170415.41, 1614566.76 is no longer authorized beginning on the date of enactment of this Act. 
(13)Gloucester Harbor and Annisquam River, MassachusettsThe portions of the project for navigation, Gloucester Harbor and Annisquam River, Massachusetts, authorized by section 2 of the Act of March 2, 1945 (59 Stat. 12; chapter 19), consisting of an 8-foot anchorage area in Lobster Cove, and described as follows are no longer authorized beginning on the date of enactment of this Act: 
(A)Beginning at a bend along the easterly limit of the existing project, N3063230.31, E878283.77, thence running northwesterly about 339 feet to a point, N3063478.86, E878053.83, thence running northwesterly about 281 feet to a bend on the easterly limit of the existing project, N3063731.88, E877932.54, thence running southeasterly about 612 feet along the easterly limit of the existing project to the point of origin. 
(B)Beginning at a bend along the easterly limit of the existing project, N3064065.80, E878031.45, thence running northwesterly about 621 feet to a point, N3064687.05, E878031.13, thence running southwesterly about 122 feet to a point, N3064686.98, E877908.85, thence running southeasterly about 624 feet to a point, N3064063.31, E877909.17, thence running southwesterly about 512 feet to a point, N3063684.73, E877564.56, thence running about 741 feet to a point along the westerly limit of the existing project, N3063273.98, E876947.77, thence running northeasterly about 533 feet to a bend along the westerly limit of the existing project, N3063585.62, E877380.63, thence running about 147 feet northeasterly to a bend along the westerly limit of the project, N3063671.29, E877499.63, thence running northeasterly about 233 feet to a bend along the westerly limit of the existing project, N3063840.60, E877660.29, thence running about 339 feet northeasterly to a bend along the westerly limit of the existing project, N3064120.34, E877852.55, thence running about 573 feet to a bend along the westerly limit of the existing project, N3064692.98, E877865.04, thence running about 113 feet to a bend along the northerly limit of the existing project, N3064739.51, E877968.31, thence running 145 feet southeasterly to a bend along the northerly limit of the existing project, N3064711.19, E878110.69, thence running about 650 feet along the easterly limit of the existing project to the point of origin. 
(14)Clatsop County Diking District No. 10, Karlson Island, OregonThe Diking District No. 10, Karlson Island portion of the project for raising and improving existing levees in Clatsop County, Oregon, authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1590) is no longer authorized beginning on the date of enactment of this Act. 
(15)Numberg Dike No. 34 leveed area, Clatsop County Diking District No. 13, Clatsop County, Oregon (Walluski-Youngs)The Numberg Dike No. 34 leveed area, Clatsop County Diking District, No. 13, Walluski River and Youngs River dikes, portion of the project for raising and improving existing levees in Clatsop County, Oregon, authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1590) is no longer authorized beginning on the date of enactment of this Act. 
(16)East Fork of Trinity River, TexasThe portion of the project for flood protection on the East Fork of the Trinity River, Texas, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1185), that consists of the 2 levees identified as Kaufman County Levees K5E and K5W is no longer authorized beginning on the date of enactment of this Act. 
(17)Burnham Canal, WisconsinThe portion of the project for navigation, Milwaukee Harbor Project, Milwaukee, Wisconsin, known as the Burnham Canal, authorized by the first section of the Act of March 3, 1843 (5 Stat. 619; chapter 85), and described as follows is no longer authorized beginning on the date of enactment of this Act: 
(A)Beginning at channel point #415a N381768.648, E2524554.836, a distance of about 170.58 feet. 
(B)Thence running south 53 degrees 43 minutes 41 seconds west to channel point #417 N381667.728, E2524417.311, a distance of about 35.01 feet. 
(C)Thence running south 34 degrees 10 minutes 40 seconds west to channel point #501 N381638.761, E2524397.639, a distance of about 139.25 feet. 
(D)Thence running south 34 degrees 10 minutes 48 seconds west to channel point #503 N381523.557, E2524319.406, a distance of about 235.98 feet. 
(E)Thence running south 32 degrees 59 minutes 13 seconds west to channel point #505 N381325.615, E2524190.925, a distance of about 431.29 feet. 
(F)Thence running south 32 degrees 36 minutes 05 seconds west to channel point #509 N380962.276, E2523958.547, a distance of about 614.52 feet. 
(G)Thence running south 89 degrees 05 minutes 00 seconds west to channel point #511 N380952.445, E2523344.107, a distance of about 74.68 feet. 
(H)Thence running north 89 degrees 04 minutes 59 seconds west to channel point #512 N381027.13, E2523342.91, a distance of about 533.84 feet. 
(I)Thence running north 89 degrees 05 minutes 00 seconds east to channel point #510 N381035.67, E2523876.69, a distance of about 47.86 feet. 
(J)Thence running north 61 degrees 02 minutes 07 seconds east to channel point #508 N381058.84, E2523918.56, a distance of about 308.55 feet. 
(K)Thence running north 36 degrees 15 minutes 29 seconds east to channel point #506 N381307.65, E2524101.05, a distance of about 199.98 feet. 
(L)Thence running north 32 degrees 59 minutes 12 seconds east to channel point #504 N381475.40, E2524209.93, a distance of about 195.14 feet. 
(M)Thence running north 26 degrees 17 minutes 22 seconds east to channel point #502 N381650.36, E2524296.36, a distance of about 81.82 feet. 
(N)Thence running north 88 degrees 51 minutes 05 seconds west to channel point #419 N381732.17, E2524294.72, a distance of about 262.65 feet. 
(O)Thence running north 82 degrees 01 minutes 02 seconds east to channel point #415a, the point of origin. 
(18)Manitowoc Harbor, WisconsinThe portion of the project for navigation, Manitowoc River, Manitowoc, Wisconsin, authorized by the Act of August 30, 1852 (10 Stat. 58; chapter 104), and described as follows is no longer authorized beginning on the date of enactment of this Act: The triangular area bound by— 
(A)44.09893383N and 087.66854912W; 
(B)44.09900535N and 087.66864372W; and 
(C)44.09857884N and 087.66913123W. 
(b)Seward Waterfront, Seward, Alaska 
(1)In generalSubject to paragraph (2), the portion of the project for navigation, Seward Harbor, Alaska, identified as Tract H, Seward Original Townsite, Waterfront Park Replat, Plat No 2012–4, Seward Recording District, shall not be subject to navigation servitude beginning on the date of enactment of this Act. 
(2)Entry by Federal GovernmentThe Federal Government may enter upon the property referred to in paragraph (1) to carry out any required operation and maintenance of the general navigation features of the project referred to in paragraph (1). 
(c)Port of Hood River, Oregon 
(1)Extinguishment of portions of existing flowage easementWith respect to the properties described in paragraph (2), beginning on the date of enactment of this Act, the flowage easement identified as Tract 1200E–6 on the Easement Deed recorded as Instrument No. 740320 is extinguished above elevation 79.39 feet (NGVD 29) the Ordinary High Water Line. 
(2)Affected propertiesThe properties referred to in paragraph (1), as recorded in Hood River County, Oregon, are as follows: 
(A)Instrument Number 2010–1235. 
(B)Instrument Number 2010–02366. 
(C)Instrument Number 2010–02367. 
(D)Parcel 2 of Partition Plat #2011–12P. 
(E)Parcel 1 of Partition Plat 2005–26P. 
(3)Federal liabilities; cultural, environmental, and other regulatory reviews 
(A)Federal liabilityThe United States shall not be liable for any injury caused by the extinguishment of the easement under this subsection. 
(B)Cultural and environmental regulatory actionsNothing in this subsection establishes any cultural or environmental regulation relating to the properties described in paragraph (2). 
(4)Effect on other rightsNothing in this subsection affects any remaining right or interest of the Corps of Engineers in the properties described in paragraph (2). 
6005.Land conveyances 
(a)Oakland Inner Harbor Tidal Canal, CaliforniaSection 3182(b)(1) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1165) is amended— 
(1)in subparagraph (A) by inserting , or to a multicounty public entity that is eligible to hold title to real property after To the city of Oakland; and 
(2)in subparagraphs (B) and (C) by inserting multicounty public entity or other before public entity. 
(b)St. Charles County, Missouri, land exchange 
(1)DefinitionsIn this subsection: 
(A)Federal landThe term Federal land means approximately 84 acres of land, as identified by the Secretary, that is a portion of the approximately 227 acres of land leased from the Corps of Engineers by Ameren Corporation for the Portage Des Sioux Power Plant in St. Charles County, Missouri (Lease No. DA-23-065–CIVENG–64–651, Pool 26). 
(B)Non-Federal landThe term non-Federal land means the approximately 68 acres of land owned by Ameren Corporation in Jersey County, Illinois, contained within the north half of section 23, township 6 north, range 11 west of the third principal meridian. 
(2)Land exchangeOn conveyance by Ameren Corporation to the United States of all right, title, and interest in and to the non-Federal land, the Secretary shall convey to Ameren Corporation all right, title, and interest of the United States in and to the Federal land. 
(3)Specific conditions 
(A)Deeds 
(i)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined acceptable by the Secretary. 
(ii)Deed to Federal landThe Secretary shall convey the Federal land to Ameren Corporation by quitclaim deed. 
(B)Cash paymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the appraised fair market value of the non-Federal land, as determined by the Secretary, Ameren Corporation shall make a cash payment to the United States reflecting the difference in the appraised fair market values. 
(c)Tulsa Port of Catoosa, Rogers County, Oklahoma, Land Exchange 
(1)DefinitionsIn this subsection: 
(A)Federal landThe term Federal land means the approximately 87 acres of land situated in Rogers County, Oklahoma, contained within United States Tracts 413 and 427 and acquired for the McClellan-Kerr Arkansas Navigation System. 
(B)Non-Federal landThe term non-Federal land means the approximately 34 acres of land situated in Rogers County, Oklahoma, and owned by the Tulsa Port of Catoosa that lie immediately south and east of the Federal land. 
(2)Land exchangeOn conveyance by the Tulsa Port of Catoosa to the United States of all right, title, and interest in and to the non-Federal land, the Secretary shall convey to the Tulsa Port of Catoosa all right, title, and interest of the United States in and to the Federal land. 
(3)Specific conditions 
(A)Deeds 
(i)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined acceptable by the Secretary. 
(ii)Deed to Federal landThe Secretary shall convey the Federal land to the Tulsa Port of Catoosa by quitclaim deed and subject to any reservations, terms, and conditions the Secretary determines necessary to allow the United States to operate and maintain the McClellan-Kerr Arkansas River Navigation System. 
(iii)Cash paymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the appraised fair market value of the non-Federal land, as determined by the Secretary, the Tulsa Port of Catoosa shall make a cash payment to the United States reflecting the difference in the appraised fair market values. 
(d)Hammond Boat Basin, Warrenton, Oregon 
(1)DefinitionsIn this subsection: 
(A)CityThe term City means the city of Warrenton, located in Clatsop County, Oregon. 
(B)MapThe term map means the map contained in Exhibit A of Department of the Army Lease No. DACW57–1–88–0033 (or a successor instrument). 
(2)Conveyance authoritySubject to the provisions of this subsection, the Secretary shall convey to the City by quitclaim deed, and without consideration, all right, title, and interest of the United States in and to the parcel of land described in paragraph (3). 
(3)Description of land 
(A)In generalExcept as provided in subparagraph (B), the land referred to in paragraph (2) is the parcel totaling approximately 59 acres located in the City, together with any improvements thereon, including the Hammond Marina (as described in the map). 
(B)ExclusionThe land referred to in paragraph (2) shall not include the site provided for the fisheries research support facility of the National Marine Fisheries Service. 
(C)Availability of mapThe map shall be on file in the Portland District Office of the Corps of Engineers. 
(4)Terms and conditionsAs a condition of the conveyance under this subsection, the Secretary may impose a requirement that the City assume full responsibility for operating and maintaining the channel and the breakwater. 
(5)ReversionIf the Secretary determines that the land conveyed under this subsection ceases to be owned by the public, all right, title, and interest in and to the land shall revert, at the discretion of the Secretary, to the United States. 
(6)DeauthorizationAfter the land is conveyed under this subsection, the land shall no longer be a portion of the project for navigation, Hammond Small Boat Basin, Oregon, authorized by section 107 of the Rivers and Harbor Act of 1960 (33 U.S.C. 577). 
(e)Craney Island Dredged Material Management Area, Portsmouth, Virginia 
(1)In generalSubject to the conditions described in this subsection, the Secretary may convey to the Commonwealth of Virginia, by quitclaim deed and without consideration, all right, title, and interest of the United States in and to 2 parcels of land situated within the project for navigation, Craney Island Eastward Expansion, Norfolk Harbor and Channels, Hampton Roads, Virginia, authorized by section 1001(45) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1057), together with any improvements thereon. 
(2)Lands To be conveyed 
(A)In generalThe 2 parcels of land to be conveyed under this subsection include a parcel consisting of approximately 307.82 acres of land and a parcel consisting of approximately 13.33 acres of land, both located along the eastern side of the Craney Island Dredged Material Management Area in Portsmouth, Virginia. 
(B)UseThe 2 parcels of land described in subparagraph (A) may be used by the Commonwealth of Virginia exclusively for the purpose of port expansion, including the provision of road and rail access and the construction of a shipping container terminal. 
(3)ReversionIf the Secretary determines that the land conveyed under this subsection ceases to be owned by the public or is used for any purpose that is inconsistent with paragraph (2), all right, title, and interest in and to the land shall revert, at the discretion of the Secretary, to the United States. 
(f)City of Asotin, Washington 
(1)In generalThe Secretary shall convey to the city of Asotin, Asotin County, Washington, without monetary consideration, all right, title, and interest of the United States in and to the land described in paragraph (3). 
(2)ReversionIf the land transferred under this subsection ceases at any time to be used for a public purpose, the land shall revert to the United States. 
(3)DescriptionThe land to be conveyed to the city of Asotin, Washington, under this subsection are— 
(A)the public ball fields designated as Tracts 1503, 1605, 1607, 1609, 1611, 1613, 1615, 1620, 1623, 1624, 1625, 1626, and 1631; and 
(B)other leased areas designated as Tracts 1506, 1522, 1523, 1524, 1525, 1526, 1527, 1529, 1530, 1531, and 1563. 
(g)Generally applicable provisions 
(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary. 
(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section. 
(3)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States. 
(4)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance. 
(5)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed. 
(h)Release of use restrictionsNotwithstanding any other provision of law, the Tennessee Valley Authority shall, without monetary consideration, grant releases from real estate restrictions established pursuant to section 4(k)(b) of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831c(k)(b)) with respect to tracts of land identified in section 4(k)(b) of that Act, subject to the condition that such releases shall be granted in a manner consistent with applicable Tennessee Valley Authority policies. 
VIIWater resources infrastructure 
7001.Annual report to Congress 
(a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual report, to be entitled Report to Congress on Future Water Resources Development, that identifies the following: 
(1)Feasibility reportsEach feasibility report that meets the criteria established in subsection (c)(1)(A). 
(2)Proposed feasibility studiesAny proposed feasibility study submitted to the Secretary by a non-Federal interest pursuant to subsection (b) that meets the criteria established in subsection (c)(1)(A). 
(3)Proposed modificationsAny proposed modification to an authorized water resources development project or feasibility study that meets the criteria established in subsection (c)(1)(A) that— 
(A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or 
(B)is identified by the Secretary for authorization. 
(b)Requests for proposals 
(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for proposed feasibility studies and proposed modifications to authorized water resources development projects and feasibility studies to be included in the annual report. 
(2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report. 
(3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— 
(A)make the notice publicly available, including on the Internet; and 
(B)provide written notification of the publication to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(c)Contents 
(1)Feasibility reports, proposed feasibility studies, and proposed modifications 
(A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those feasibility reports, proposed feasibility studies, and proposed modifications to authorized water resources development projects and feasibility studies that— 
(i)are related to the missions and authorities of the Corps of Engineers; 
(ii)require specific congressional authorization, including by an Act of Congress; 
(iii)have not been congressionally authorized; 
(iv)have not been included in any previous annual report; and 
(v)if authorized, could be carried out by the Corps of Engineers. 
(B)Description of benefits 
(i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed feasibility study and proposed modification to an authorized water resources development project or feasibility study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification (including the water resources development project that is the subject of the proposed feasibility study or the proposed modification to an authorized feasibility study). 
(ii)BenefitsThe benefits (or expected benefits, in the case of a proposed feasibility study) described in this clause are benefits to— 
(I)the protection of human life and property; 
(II)improvement to transportation; 
(III)the national economy; 
(IV)the environment; or 
(V)the national security interests of the United States. 
(C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable— 
(i)for each proposed feasibility study included in the annual report, the non-Federal interest that submitted the proposed feasibility study pursuant to subsection (b); and 
(ii)for each proposed feasibility study and proposed modification to an authorized water resources development project or feasibility study included in the annual report, whether the non-Federal interest has demonstrated— 
(I)that local support exists for the proposed feasibility study or proposed modification to an authorized water resources development project or feasibility study (including the water resources development project that is the subject of the proposed feasibility study or the proposed modification to an authorized feasibility study); and 
(II)the financial ability to provide the required non-Federal cost share. 
(2)TransparencyThe Secretary shall include in the annual report, for each feasibility report, proposed feasibility study, and proposed modification to an authorized water resources development project or feasibility study included under paragraph (1)(A)— 
(A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of— 
(i)the feasibility report; 
(ii)the proposed feasibility study; 
(iii)the authorized feasibility study for which the modification is proposed; or 
(iv)construction of— 
(I)the water resources development project that is the subject of— 
(aa)the feasibility report; 
(bb)the proposed feasibility study; or 
(cc)the authorized feasibility study for which a modification is proposed; or 
(II)the proposed modification to an authorized water resources development project; 
(B)a letter or statement of support for the feasibility report, proposed feasibility study, or proposed modification to an authorized water resources development project or feasibility study from each associated non-Federal interest; 
(C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to an authorized water resources development project or feasibility study; 
(D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— 
(i)the proposed modification to an authorized feasibility study; and 
(ii)construction of— 
(I)the water resources development project that is the subject of— 
(aa)the feasibility report; or 
(bb)the authorized feasibility study for which a modification is proposed, with respect to the change in costs resulting from such modification; or 
(II)the proposed modification to an authorized water resources development project; and 
(E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of— 
(i)the water resources development project that is the subject of— 
(I)the feasibility report; or 
(II)the authorized feasibility study for which a modification is proposed, with respect to the benefits of such modification; or 
(ii)the proposed modification to an authorized water resources development project. 
(3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility report, proposed feasibility study, and proposed modification to an authorized water resources development project or feasibility study included in the annual report meets the criteria established in paragraph (1)(A). 
(4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph. 
(d)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— 
(1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice required by subsection (b)(1); and 
(2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section. 
(e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet. 
(f)DefinitionsIn this section: 
(1)Annual reportThe term annual report means a report required by subsection (a). 
(2)Feasibility report 
(A)In generalThe term feasibility report means a final feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282). 
(B)InclusionsThe term feasibility report includes— 
(i)a report described in section 105(d)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)(2)); and 
(ii)where applicable, any associated report of the Chief of Engineers. 
(3)Feasibility studyThe term feasibility study has the meaning given that term in section 105 of the Water Resources Development Act of 1986 (33 U.S.C. 2215). 
(4)Non-Federal interestThe term non-Federal interest has the meaning given that term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b). 
7002.Authorization of final feasibility studiesThe following final feasibility studies for water resources development and conservation and other purposes are authorized to be carried out by the Secretary substantially in accordance with the plan, and subject to the conditions, described in the respective reports designated in this section: 
(1)Navigation 
 
 
A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs 
 
1. TX, LASabine Neches Waterway, Southeast Texas and Southwest LouisianaJuly 22, 2011Federal: $748,070,000Non-Federal: $365,970,000Total: $1,114,040,000 
2. FLJacksonville Harbor- MilepointApr. 30, 2012Federal: $27,870,000Non-Federal: $9,290,000Total: $37,160,000 
3. GASavannah Harbor Expansion ProjectAug. 17, 2012Federal: $492,000,000Non-Federal: $214,000,000Total: $706,000,000 
4. TXFreeport HarborJan. 7,  2013Federal: $121,000,000Non-Federal: $118,300,000Total: $239,300,000 
5. FLCanaveral Harbor (Sect 203 Sponsor Report)Feb. 25, 2013Federal: $29,240,000Non-Federal: $11,830,000Total: $41,070,000 
6. MABoston HarborSept. 30, 2013Federal: $216,470,000Non-Federal: $94,510,000Total: $310,980,000 
7. FLLake Worth InletApr. 16, 2014Federal: $57,556,000Non-Federal: $30,975,000Total: $88,531,000 
8. FLJacksonville HarborApr. 16, 2014Federal: $362,000,000Non-Federal: $238,900,000Total: $600,900,000 
(2)Flood Risk Management 
 
 
A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs 
 
1. KSTopekaAug. 24, 2009Federal: $17,360,000Non-Federal: $9,350,000Total: $26,710,000 
2. CAAmerican River Watershed, Common Features Project, Natomas BasinDec. 30, 2010Federal: $760,630,000Non-Federal: $386,650,000Total: $1,147,280,000 
3. IACedar River, Cedar RapidsJan. 27, 2011Federal: $73,130,000Non-Federal: $39,380,000Total: $112,510,000 
4. MN, NDFargo-Moorhead MetroDec. 19, 2011Federal: $846,700,000Non-Federal: $1,077,600,000Total: $1,924,300,000 
5. KYOhio River Shoreline, PaducahMay 16, 2012Federal: $13,170,000Non-Federal: $7,090,000Total: $20,260,000 
6. MOJordan Creek, SpringfieldAug. 26, 2013Federal: $13,560,000Non-Federal: $7,300,000Total: $20,860,000 
7. CAOrestimba Creek, San Joaquin River BasinSept. 25, 2013Federal: $23,680,000Non-Federal: $21,650,000Total: $45,330,000 
8. CASutter BasinMar. 12, 2014Federal: $255,270,000Non-Federal: $433,660,000Total: $688,930,000 
9. NVTruckee MeadowsApr. 11, 2014Federal: $181,652,000Non-Federal: $99,168,000Total: $280,820,000 
(3)Hurricane and Storm Damage Risk Reduction 
 
 
A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs 
 
1. NCWest Onslow Beach and New River Inlet (Topsail Beach)Sept. 28, 2009Initial Federal: $29,900,000 Initial Non-Federal: $16,450,000Initial Total: $46,350,000 Renourishment Federal: $69,410,000Renourishment Non-Federal: $69,410,000Renourishment Total: $138,820,000 
2. NCSurf City and North Topsail BeachDec. 30, 2010Initial Federal: $84,770,000 Initial Non-Federal: $45,650,000 Initial Total: $130,420,000Renourishment Federal: $122,220,000Renourishment Non-Federal: $122,220,000Renourishment Total: $244,440,000 
3. CASan Clemente ShorelineApr. 15,  2012Initial Federal: $7,420,000Initial Non-Federal: $3,990,000 Initial Total: $11,410,000 Renourishment Federal: $43,835,000Renourishment Non-Federal: $43,835,000Renourishment Total: $87,670,000 
4. FLWalton CountyJuly 16, 2013Initial Federal: $17,945,000Initial Non-Federal: $46,145,000Initial Total: $64,090,000Renourishment Federal: $24,740,000Renourishment Non-Federal: $82,820,000Renourishment Total: $107,560,000 
5. LAMorganza to the GulfJuly 8, 2013Federal: $6,695,400,000Non-Federal: $3,604,600,000Total: $10,300,000,000 
(4)Hurricane and Storm Damage Risk Reduction and Environmental Restoration 
 
 
A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs 
 
1. MSMississippi Coastal Improvement Program (MSCIP) Hancock, Harrison, and Jackson CountiesSept. 15, 2009Federal: $693,300,000Non-Federal: $373,320,000Total: $1,066,620,000 
(5)Environmental Restoration 
 
 
A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs 
 
1. MDMid-Chesapeake Bay IslandAug. 24, 2009Federal: $1,240,750,000Non-Federal: $668,100,000Total: $1,908,850,000 
2. FLCentral and Southern Florida Project, Comprehensive Everglades Restoration Plan, Caloosahatchee River (C–43) West Basin Storage Project, Hendry CountyMar. 11, 2010 and Jan. 6, 2011Federal: $313,300,000Non-Federal: $313,300,000Total: $626,600,000 
3. LALouisiana Coastal AreaDec. 30, 2010Federal: $1,026,000,000Non-Federal: $601,000,000Total: $1,627,000,000 
4. MNMarsh LakeDec. 30, 2011Federal: $6,760,000Non-Federal: $3,640,000Total: $10,400,000 
5. FLCentral and Southern Florida Project, Comprehensive Everglades Restoration Plan, C–111 Spreader Canal Western ProjectJan. 30, 2012Federal: $87,280,000Non-Federal: $87,280,000Total: $174,560,000 
6. FLCERP Biscayne Bay Coastal Wetland, FloridaMay 2,  2012Federal: $98,510,000Non-Federal: $98,510,000Total: $197,020,000 
7. FLCentral and Southern Florida Project, Broward County Water Preserve AreaMay 21, 2012Federal: $448,070,000Non-Federal: $448,070,000Total: $896,140,000 
8. LALouisiana Coastal Area-Barataria Basin BarrierJune 22, 2012Federal: $321,750,000Non-Federal: $173,250,000Total: $495,000,000 
9. NCNeuse River BasinApr. 23, 2013Federal: $23,830,000Non-Federal: $12,830,000Total: $36,660,000 
10. VALynnhaven RiverMar. 27, 2014Federal: $22,821,500Non-Federal: $12,288,500Total: $35,110,000 
11. ORWillamette River Floodplain RestorationJan. 6, 2014Federal: $27,401,000Non-Federal: $14,754,000Total: $42,155,000 
7003.Authorization of project modifications recommended by the SecretaryThe following project modifications for water resources development and conservation and other purposes are authorized to be carried out by the Secretary substantially in accordance with the recommendations of the Secretary, as specified in the letters referred to in this section: 
 
 
A. StateB. NameC. Date of Secretary'sRecommendation LetterD. Updated Authorization Project Costs 
 
1. MNRoseau RiverJan. 24, 2013Estimated Federal: $25,455,000Estimated non-Federal: $18,362,000Total: $43,817,000 
2. ILWood River Levee System ReconstructionMay 7, 2013Estimated Federal: $16,678,000Estimated non-Federal: $8,980,000Total: $25,658,000 
3. TXCorpus Christi Ship ChannelAug. 8, 2013Estimated Federal: $182,582,000Estimated non-Federal: $170,649,000Total: $353,231,000 
4. IADes Moines River and Raccoon River ProjectFeb. 12, 2014Estimated Federal: $14,990,300Estimated non-Federal: $8,254,700Total: $23,245,000 
5. MDPoplar IslandFeb. 26, 2014Estimated Federal: $868,272,000Estimated non-Federal: $365,639,000Total: $1,233,911,000 
6. ILLake Michigan (Chicago Shoreline)Mar. 18, 2014Estimated Federal: $185,441,000Estimated non-Federal: $355,105,000Total: $540,546,000 
7. NEWestern Sarpy and Clear CreekMar. 20, 2014Estimated Federal: $28,128,800Estimated non-Federal: $15,146,300Total: $43,275,100 
8. MOCape GirardeauApr. 14, 2014Estimated Federal: $17,687,000Estimated non-Federal: $746,000Total: $18,433,000 
7004.Expedited consideration in the House and Senate 
(a)Consideration in the House of Representatives 
(1)Definition of interim authorization billIn this subsection, the term interim authorization bill means a bill of the 113th Congress introduced after the date of enactment of this Act in the House of Representatives by the chair of the Committee on Transportation and Infrastructure which— 
(A)has the following title: A bill to provide for the authorization of certain water resources development or conservation projects outside the regular authorization cycle.; and 
(B)only contains— 
(i)authorization for 1 or more water resources development or conservation projects for which a final report of the Chief of Engineers has been completed; or 
(ii)deauthorization for 1 or more water resources development or conservation projects. 
(2)Expedited considerationIf an interim authorization bill is not reported by a committee to which it is referred within 30 calendar days, the committee shall be discharged from its further consideration and the bill shall be referred to the appropriate calendar. 
(b)Consideration in the Senate 
(1)PolicyThe benefits of water resource projects designed and carried out in an economically justifiable, environmentally acceptable, and technically sound manner are important to the economy and environment of the United States and recommendations to Congress regarding those projects should be expedited for approval in a timely manner. 
(2)ApplicabilityThe procedures under this subsection apply to projects for water resources development, conservation, and other purposes, subject to the conditions that— 
(A)each project is carried out— 
(i)substantially in accordance with the plan identified in the report of the Chief of Engineers for the project; and 
(ii)subject to any conditions described in the report for the project; and 
(B) 
(i)a report of the Chief of Engineers has been completed; and 
(ii)after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works has submitted to Congress a recommendation to authorize construction of the project. 
(3)Expedited consideration 
(A)In generalA bill shall be eligible for expedited consideration in accordance with this subsection if the bill— 
(i)authorizes a project that meets the requirements described in paragraph (2); and 
(ii)is referred to the Committee on Environment and Public Works of the Senate. 
(B)Committee consideration 
(i)In generalNot later than January 31st of the second session of each Congress, the Committee on Environment and Public Works of the Senate shall— 
(I)report all bills that meet the requirements of subparagraph (A); or 
(II)introduce and report a measure to authorize any project that meets the requirements described in paragraph (2). 
(ii)Failure to actSubject to clause (iii), if the committee fails to act on a bill that meets the requirements of subparagraph (A) by the date specified in clause (i), the bill shall be discharged from the committee and placed on the calendar of the Senate. 
(iii)ExceptionsClause (ii) shall not apply if— 
(I)in the 180-day period immediately preceding the date specified in clause (i), the full committee holds a legislative hearing on a bill to authorize all projects that meet the requirements described in paragraph (2); 
(II) 
(aa)the committee favorably reports a bill to authorize all projects that meet the requirements described in paragraph (2); and 
(bb)the bill described in item (aa) is placed on the calendar of the Senate; or 
(III)a bill that meets the requirements of subparagraph (A) is referred to the committee not earlier than 30 days before the date specified in clause (i). 
(4)TerminationThe procedures for expedited consideration under this subsection terminate on December 31, 2018. 
(c)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill addressed by this section, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
